Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 1 of 122 PageID #: 1536




                               EXHIBIT P
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 2 of 122 PageID #: 1537




                                Ex. P - Page 1 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 3 of 122 PageID #: 1538




                                Ex. P - Page 2 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 4 of 122 PageID #: 1539




                                Ex. P - Page 3 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 5 of 122 PageID #: 1540




                                Ex. P - Page 4 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 6 of 122 PageID #: 1541




                                Ex. P - Page 5 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 7 of 122 PageID #: 1542




                                Ex. P - Page 6 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 8 of 122 PageID #: 1543




                                Ex. P - Page 7 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 9 of 122 PageID #: 1544




                                Ex. P - Page 8 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 10 of 122 PageID #: 1545




                                Ex. P - Page 9 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 11 of 122 PageID #: 1546




                                Ex. P - Page 10 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 12 of 122 PageID #: 1547




                                Ex. P - Page 11 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 13 of 122 PageID #: 1548




                                Ex. P - Page 12 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 14 of 122 PageID #: 1549




                                Ex. P - Page 13 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 15 of 122 PageID #: 1550




                                Ex. P - Page 14 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 16 of 122 PageID #: 1551




                                Ex. P - Page 15 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 17 of 122 PageID #: 1552




                                Ex. P - Page 16 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 18 of 122 PageID #: 1553




                                Ex. P - Page 17 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 19 of 122 PageID #: 1554




                                Ex. P - Page 18 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 20 of 122 PageID #: 1555




                                Ex. P - Page 19 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 21 of 122 PageID #: 1556




                                Ex. P - Page 20 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 22 of 122 PageID #: 1557




                                Ex. P - Page 21 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 23 of 122 PageID #: 1558




                                Ex. P - Page 22 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 24 of 122 PageID #: 1559




                                Ex. P - Page 23 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 25 of 122 PageID #: 1560




                                Ex. P - Page 24 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 26 of 122 PageID #: 1561




                                Ex. P - Page 25 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 27 of 122 PageID #: 1562




                                Ex. P - Page 26 of 26
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 28 of 122 PageID #: 1563




                               EXHIBIT Q
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 29 of 122 PageID
                                                                                                Item #1002578069
                                                                                                      1002578066
                                                                                              Model #DFI-5997-BZ
                                                                                                    DFI-5997-WH




                          USE AND CARE GUIDE

                                MOTION SECURITY LIGHT




                                       Questions, problems, missing parts?
                            Before returning to the store, call Defiant Customer Service
                         8 a.m.-7 p.m., EST, Monday-Friday, 9 a.m. - 6 p.m., EST, Saturday

                                                      1-866-308-3976

                                                     HOMEDEPOT.COM




                                                        THANK YOU
   We appreciate the trust and confidence you have placed in Defiant through the purchase of this motion security light.
   We strive to continually create quality products designed to enhance your home. Visit us online to see our full line of
                  products available for your Ex.
                                              home Q    - Page needs.
                                                     improvement  1 of Thank
                                                                         48 you for choosing Defiant!
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 30 of 122 PageID
    Table of Contents
    Table of Contents ......................................2             Tools Required .......................................3
    Safety Information ....................................2              Hardware Included.................................4
    Warranty ...................................................2         Package Contents ..................................4
      5-Year Limited Warranty ........................2                 Installation ................................................5
    Pre-Installation .........................................3         Operation...................................................7
      Planning Installation ..............................3             Care and Cleaning ..................................10
      Specifications ........................................3          Troubleshooting ......................................10

    Safety Information
    PRECAUTIONS                                                                    WARNING: Turn the power off at the circuit breaker or
                                                                                   fuse. Place tape over the circuit breaker switch and verify
    Ƒ   Please read and understand this entire manual                              power is off at the light fixture.
        before attempting to assemble, install, or operate
        this light fixture.
                                                                                   WARNING: Risk of fire. Keep the lamp heads at least
    Ƒ   This light fixture requires a 120-Volt AC power                            2 in. (51 mm) from combustible materials.
        source.
                                                                                   CAUTION: To avoid water damage and the risk of
    Ƒ   Some codes require installation by a qualified                             electrical shock, the motion sensor controls must be facing
        electrician.                                                               the ground when the installation is complete.

    Ƒ   This light fixture must be properly grounded.
                                                                                   CAUTION: Burn hazard. Allow the light fixture to cool
    Ƒ   This light fixture should be installed outdoors to a                       before touching.
        wall or eave.
    Ƒ   The light fixture should be mounted approximately                NOTICE: Do not connect this light fixture to a dimmer switch or
        8 ft. (2.4 m) above the ground. If the light fixture             timer.
        is mounted higher than recommended, aiming the
        sensor down will reduce the coverage area.
                                                              Ƒ CAN ICES-005 (B)/NMB-005 (B)
    Ƒ   This device complies with Part 15 of the FCC Rules. Operation is subject to the following two conditions: (1)
        this device may not cause harmful interference, and (2) this device must accept any interference received,
        including interference that may cause undesired operation.

    Warranty
    5-YEAR LIMITED WARRANTY
    WHAT IS COVERED
    This product is guaranteed to be free of factory defective parts and workmanship for a period of 5 years from date
    of purchase. Purchase receipt is required for all warranty claims.

    WHAT IS NOT COVERED
    This guarantee does not include repair service, adjustment and calibration due to misuse, abuse or negligence, or
    LEDs. Unauthorized service or modification of the product or of any furnished component will void this warranty in
    its entirety. This warranty does not include reimbursement for inconvenience, installation, setup time, loss of use,
    unauthorized service, or return shipping charges. This warranty is not extended to other equipment and components
    that a customer uses in conjunction with this product.
    No service parts available for this product.
    Contact the Customer Service Team at 1-866-308-3976 or visit www.homedepot.com.


                                                                    2
                                                   Ex. Q - Page 2 of 48
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 31 of 122 PageID
    Pre-Installation
    PLANNING INSTALLATION
    Before installing the light fixture, ensure that all parts are present. Compare parts with the Hardware Included and
    Package Contents sections. If any part is missing or damaged, do not attempt to assemble, install, or operate this
    light fixture.
    Estimated installation time: 30 minutes

    SPECIFICATIONS
    Range                                            Up to 70 ft. (21.3 m) (Varies with surrounding temperature)
    Sensing angle                                    Up to 180°
    Electrical load - LED                            30 Watts
    LED Lumens                                       2350
    Power requirements                               120 VAC, 60 Hz
    LED color temperature                            Low light temp. (3000K); full-bright temp. (adjustable: 3000K to
                                                     5000K)
    Operating modes                                  Test, Motion activated, Manual
    Time delay                                       1, 5, 20 minutes
    DualBrite timer                                  Off, 3 hours, 6 hours, dusk-to-dawn

    TOOLS REQUIRED



                      Phillips                            1/8 in. Flathead                         Wire strippers/
                      screwdriver                         screwdriver                              cutters




                                                                                                   Silicone
                      Circuit tester                      Work gloves
                                                                                                   sealant




                      Ladder                                                 Safety goggles




                                                              3                                         HOMEDEPOT.COM
                                              Ex. Q - Page 3 of 48
                                                                   Please contact 1-866-308-3976 for further assistance.
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 32 of 122 PageID
    Pre-Installation (continued)
    HARDWARE INCLUDED
             NOTE: Hardware shown to actual size.




                AA                                     BB                          CC


                                                                                                   DD


                                                            FRONT
                                              EE                                              FF


                                                       GG

      Part           Description                                        Quantity
      AA             Rubber plug                                             1
      BB             Mounting bracket screw                                  2
      CC             Mounting bracket screw                                  2
      DD             Large mounting bolt (pre-installed)                     1
      EE             Small mounting bolt                                     1
      FF             Mounting bracket (not to scale)                         1
      GG             Mini screwdriver                                        1


    PACKAGE CONTENTS

                                             A

                                                                             B
                                                      D                  C


                     Part       Description                                        Quantity
                       A        Lamp head                                               2
                       B        Light fixture                                           1
                       C        Motion sensor                                           1
                       D        Mounting plate                                          1




                                                                    4
                                                    Ex. Q - Page 4 of 48
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 33 of 122 PageID
     Installation

    1 Determining
      location
                  the mounting

               NOTE: The light fixture should be mounted approximately
               8 ft. (2.4 m) above the ground. If the light fixture is
               mounted higher than recommended, aiming the sensor
               down will reduce the coverage area.


        Ƒ   Determine the mounting location – wall or eave                          Wall Mount
            mount.
        Ƒ   Position the lamp heads (A) in the general
            direction of the desired light coverage.                                                                       Eave Mount
                                                                                A
        Ƒ   If needed, rotate the motion sensor (C) so the                                              C
            controls face the ground after installation.




    2 Removing the mounting plate 3 Installing the mounting bracket
               NOTE: This fixture comes with a mounting plate (D). It is                 WARNING: Turn the power off at the circuit breaker or
               pre-assembled on the light fixture (B) for shipping.                      fuse. Place tape over the circuit breaker switch and verify
                                                                                         power is off at the light fixture.

               NOTE: The large mounting bolt (DD) is pre-installed in
               the light fixture (B). Do not attempt to remove the large                 NOTE: Six mounting bracket screws of various sizes are
               mounting bolt (DD).                                                       included. The installation will only require two. Discard the
                                                                                         unused mounting bracket screws after installation.


        Ƒ   Unscrew the large mounting bolt (DD) connecting
                                                                               Ƒ     Remove the existing light fixture.
            the light fixture (B) to the mounting plate (D) and
            remove the mounting plate (D).                                     Ƒ     Install the mounting bracket (FF) with the
                                                                                     stamped word “FRONT” facing away from the
                                                                                     junction box. Use the mounting bracket screws
                                                                                     (BB or CC) that best fit the junction box. If
                       B                                                             necessary, use the screws that were removed
                                                                                     from the existing light fixture.
                                                                               Ƒ     Firmly pull on the mounting bracket to verify it
                                                                  D                  is securely mounted to the junction box.


                                                                                                                                         FF
             18
                0°




                                                                                              T
   DD                                                                                    ON
                                                                                    FR


                                                                                                                       T
                                                                                                                  ON
                                                                                                             FR




                                                                                                                           BB or CC

                                                                           5                                                      HOMEDEPOT.COM
                                                         Ex. Q - Page 5 of 48
                                                                               Please contact 1-866-308-3976 for further assistance.
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 34 of 122 PageID
     Installation (continued)

    4 Installing the mounting plate 5 Making the electrical
                                      connections
      Ƒ    Route the junction box wires through the hole                                             Ƒ   If necessary, strip 3/8” of insulation from
           in the mounting plate (D).                                                                    junction box wires (1).
      Ƒ    Place the mounting plate (D) against the                                                  Ƒ   Insert the junction box wires into the side of
           junction box.                                                                                 the terminal block and around the ground
           Ƒ When mounting to a wall, the “UP” arrow                                                     screw. Tighten terminal block screws using
                must point upward.                                                                       the mini-screwdriver (GG) and ground screw to
                                                                                                         secure the wires.
           Ƒ      When mounting to an eave, the “UP” arrow
                  must point toward the building.                                                        Ƒ Insert the white wire from the junction box
                                                                                                              into the terminal marked “N (White)”.
      Ƒ    Insert the small mounting bolt (EE) through
           the mounting plate (D) hole located below the                                                 Ƒ    Insert the black wire from the junction box
           threaded hole, and thread it into the center                                                       into the terminal marked “L (Black)”.
           hole of the mounting bracket (FF). Tighten the                                                Ƒ    Connect the bare or green ground wire
           bolt (EE) securely.                                                                                from the junction box to the ground screw
      Ƒ    Firmly pull on the mounting plate (D) to                                                           (marked with “GND”).
           verify it is securely attached to the mounting
           bracket (FF).
                                                                                                                                     UP/Haut/Arriba
                                                                                                                                                                                D
                                                                                                                                                             N (White/
                                                                                                                        GND                                  Blanc/Blanco)
                                                                                                                        Terre
                                                                                                                        Tierra
          UP                                                                                                                                                      L (Black/
            /Ha                                                                                                                                                   Noir/Negro)
               ut/
                  Arr
                     iba
                                                                                            FF
                                    UP
                                      /Hau
                                          t/A
                                             rrib
                           GN                    a
                           TerrD
                           Tie e
                              rra                                             TN
                                                                                   OR
                                                                                        F




                                                     N (W
                                                     Bla hit
                                                        nc/ e/
                                                           Bla
                                                              nco
                                                                  )
                                                          L (B
                                                          No lack
                                                             ir/N /
                                                                 egro
                                                                     )




                                                                          D                                    B
                                                                                                                                                      3/8"
                     EE



    6 Mounting the light fixture                                                                                                 B
     NOTICE: The two pins on the rear of the light fixture must be
     inserted into the terminal block for the light to work.

                                                                                                                                                                                D
      Ƒ    Align the bottom edge of the light fixture (B) with
           the bottom edge of the mounting plate (D). Tilt
           the light fixture (B) toward the mounting plate (D),
                                                                                                                   18
                                                                                                                    0°




           making sure the light fixture (B) is centered on
           the mounting plate (D).
      Ƒ    Tighten the large mounting bolt (DD) securely                                                 AA
           through the center of the mounting plate (D). Do                                                                                           DD
           not overtighten.
      Ƒ    Push the rubber plug (AA) firmly into the
           mounting bolt hole on the light fixture (B).

                                                                                                 6
                                                                         Ex. Q - Page 6 of 48
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 35 of 122 PageID
     Installation (continued)

    7 Caulking
      fixture
               around the light

            CAUTION: Failure to completely caulk around the light
            fixture’s mounting plate (D) could result in water seepage
            into the light fixture (B) and/or junction box.
                                                                                           D
      Ƒ   Caulk around the mounting plate (D) and
          mounting surface with silicone sealant (not
          included).


     Operation

    1 Adjusting the lamp heads                                               2 Rotating
                                                                               downward
                                                                                        the sensor controls

                                                                                    CAUTION: To avoid water damage and risk of electrical
            WARNING: Risk of fire. Keep the lamp heads at least
                                                                                    shock, the motion sensor controls must be facing the
            2 in. (51 mm) from combustible materials.
                                                                                    ground when installation is complete.


            CAUTION: Keep lamp heads 30° below horizontal to
                                                                              Ƒ   Rotate the motion sensor (C) so the controls
            avoid water damage and electrical shock.                              face toward the ground.


      Ƒ   Turn the power on at the circuit breaker or fuse
          and turn on the wall switch.
      Ƒ   If needed, gently grasp the lamp heads (A) and
          tilt them up or down or side to side to adjust
          the light coverage area.
                                                                                                                                            DUSK TO DAWN
                                                                                                                                                  SENS.
                                                                                                                                  ON TIME




                                                                                                                                                           DUAL BRITE
                                                                                                                         20 MIN




                                                                                                                                  H
                                                                                                                      5 MIN




                                                                                                                                     M




                                                                                                                                               6H
                                                                                                                                     L




                                                                                                                                                  3H
                                                                                                                        1 MIN
                                                                                                                      TEST




                                                                                                                                                  OFF




                                                                                    C
                        18
                           0°




                                                 A




                                                                         7                                                        HOMEDEPOT.COM
                                                      Ex. Q - Page 7 of 48
                                                                              Please contact 1-866-308-3976 for further assistance.
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 36 of 122 PageID
     Operation (continued)

    3 Setting the sensor for testing 4 Adjusting the motion sensor
                                       detection zone
                     NOTE: When the “ON-TIME” switch is set to the “TEST”                                       Ƒ     Perform a “walk test”: walk in an arc across
                     position, the light fixture will operate during the day or                                       the front of the motion sensor (C).
                     night. The light will stay on for 8 seconds after all motion
                     is stopped.                                                                                Ƒ     Watch the light. The light will come on and the
                                                                                                                      red LED will flash indicating motion has been
                                                                                                                      detected.
      Ƒ        Set the “ON-TIME” switch to the “TEST”
               position.                                                                                        Ƒ     Stop, wait for the light to turn off, and then
                                                                                                                      begin walking again.
      Ƒ        Set the “DUALBRITE” switch to the “OFF”
               position.                                                                                        Ƒ     Continue this process until the detection zone
                                                                                                                      has been established.
      Ƒ        Slide the “SENS” switch to the “L” (low)
               position.                                                                                        Ƒ     If needed, gently grasp the motion sensor (C)
                                                                                                                      and move it from side to side or up and down
      Ƒ        Set the Adjustable Color Temperature dial to the
                                                                                                                      to adjust the detection zone.
               desired light color.
                     NOTE: The motion sensor will need to completely warm
                     up (60 seconds) before beginning the setup process.



                                               1 MIN         5 MIN
                                             TEST               20 MIN
          C
                                                                ON TIME
                                                    L    M      H




                                                                   SENS.
                                                        6H
                                             OFF   3H        DUSK TO DAWN




                                                             DUAL BRITE
                                                                                                                                                       C



    5 Adjusting the SENS switch                                                                                6 Adjusting the ON-TIME switch
      Ƒ        To increase the sensitivity, slide the “SENS”                                                                  NOTE: The “ON-TIME” switch determines the amount of
               switch toward the “H” (high) position.                                                                         time the light will stay on full bright after all motion has
                                                                                                                              stopped. When the “ON-TIME” switch is set to the 1, 5,
      Ƒ        To decrease the sensitivity, slide the “SENS”                                                                  or 20 minute position, the light will only come on during
               switch toward the “L” (low) position.                                                                          the night.

                     NOTE: The motion sensor (C) is more sensitive to motion
                     moving across the front of the sensor. The motion sensor                                   Ƒ     Set the “ON-TIME” switch to the 1, 5, or 20
                     (C) is less sensitive to motion moving directly toward the
                     front of the sensor.
                                                                                                                      minute position.

                     NOTE: The higher the “SENS” setting (sensitivity), the                                           1 MIN         5 MIN
                                                                                                                    TEST               20 MIN
                     greater the possibility of false triggering. To reduce false
                     triggering, slide the “SENS” switch toward the “L” (low)                                              L    M
                                                                                                                                       ON TIME
                                                                                                                                       H

                     setting.                                                                                                                                                1 MIN       5 MIN
                                                                                                                                                                           TEST             20 MIN
                                                                                                                    OFF   3H
                                                                                                                               6H
                                                                                                                                          SENS.
                                                                                                                                    DUSK TO DAWN        C
                1 MIN
              TEST
                              5 MIN
                                 20 MIN
                                                              C                                                                     DUAL BRITE
                                                                                                                                                                                 L   M
                                                                                                                                                                                            ON TIME
                                                                                                                                                                                            H
                                                                                               ON TIME
                                                                                   L    M      H
                                 ON TIME
                     L    M      H




                                    SENS.
                         6H
              OFF   3H        DUSK TO DAWN                                                        SENS.
                                                                                       6H
                                                                            OFF   3H        DUSK TO DAWN
                              DUAL BRITE




                                                                                                           8
                                                                                  Ex. Q - Page 8 of 48
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 37 of 122 PageID
     Operation (continued)

    7 Adjusting
      switch
                the DUALBRITE
                                                                                             8 Adjusting the Adjustable Color
                                                                                               Temperature dial
                NOTE: The “DUALBRITE” switch determines the amount                                   NOTE: The Adjustable Color Temperature adjustment is
                of time the lights stay on at an accent level after sundown.                         only available when the light is in full-bright mode. When
                Switching this setting to “OFF” will not affect the “ON-                             the light is in accent (DualBrite) mode, the LED color is
                TIME” setting.                                                                       pre-set to 3000K (Kelvin).


      Ƒ   Set the “DUALBRITE” switch to OFF, 3 hours, 6                                       Ƒ   Turn the Adjustable Color Temperature dial
          hours, or dusk-to-dawn (sunset to sunrise).                                             toward the “Blue” color to increase the color
                                                                                                  temperature toward daylight (5000K).
            1 MIN         5 MIN            C                                                  Ƒ   Turn the Adjustable Color Temperature dial
          TEST               20 MIN

                                                          OFF   3H
                                                                     6H
                                                                                SENS.
                                                                          DUSK TO DAWN
                                                                                                  toward the “Orange” color to decrease the
                 L    M
                             ON TIME
                             H                                                                    color temperature toward warm (3000K).
                                SENS.                                     DUAL BRITE
                     6H
          OFF   3H        DUSK TO DAWN


                                                                                                                                                1 MIN        5 MIN
                                                                                                                                              TEST              20 MIN
                          DUAL BRITE
                                                                                                              L
                                                                                                                           C                                    ON TIME
                                                                                                                                                    L    M      H




                                                                                                                  6                                                SENS.
                                                                                                       OFF   3H                              OFF   3H
                                                                                                                                                        6H
                                                                                                                                                             DUSK TO DAWN




                                                                                                                                                             DUAL BRITE




    9 Using manual mode                                                                              NOTE: If the power to the light fixture is off for more than
                                                                                                     5 seconds, allow the motion sensor to warm up prior to
                                                                                                     switching to manual mode.

                NOTE: Manual mode overrides the motion sensor (C) so
                the light will operate full bright. This feature only works
                at night and only for one night at a time. The motion                          OFF                    ON            OFF                                  ON
                sensor (C) will reset to motion sensing mode after 6 hours
                or sunrise, whichever comes first. Manual mode can be
                toggled on and off using a wall switch.


      Ƒ   Ensure the power to the light is ON and the
          sensor has warmed up (60 seconds).
      Ƒ   To turn manual mode on, switch the power                                                           Less than 3 seconds
          OFF–ON–OFF–ON at the wall switch within 3
          seconds.
      Ƒ   To turn manual mode off, switch the power
          OFF–ON–OFF–ON at the wall switch within 3
          seconds.




                                                                                         9                                                    HOMEDEPOT.COM
                                                           Ex. Q - Page 9 of 48
                                                                                              Please contact 1-866-308-3976 for further assistance.
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 38 of 122 PageID
    Care and Cleaning
    Ƒ   To prolong the original appearance, clean the light fixture with clear water and a soft, damp cloth only.
    Ƒ   Do not use paints, solvents, or other chemicals on this light fixture. They could cause a premature
        deterioration of the finish. This is not a defect in the finish and will not be covered by the warranty.
    Ƒ   Do not spray the light fixture with a hose or power washer.


    Troubleshooting
    Problem                             Possible Cause                                     Solution
    The light will not come on.         Ƒ    The light switch is turned off.               Ƒ   Turn the light switch on.
                                        Ƒ    The fuse is blown or the circuit breaker      Ƒ   Replace the fuse or turn the
                                             is turned off.                                    circuit breaker on.
                                        Ƒ    The light fixture is not properly             Ƒ   Re-install the light fixture
                                             attached to the mounting plate, if this is        to the base and ensure the
                                             a new installation (the pins are not fully        pins are fully seated in the
                                             seated in the terminal block).                    terminal block.
                                        Ƒ    Daylight turn-off (photocell) is in effect.   Ƒ   Recheck after dark.
                                        Ƒ    The circuit wiring is incorrect (if this is   Ƒ   Verify the wiring is correct.
                                             a new installation).
                                        Ƒ    The motion sensor is aimed in the             Ƒ   Re-aim the motion sensor
                                             wrong direction.                                  to cover the desired area.
                                        Ƒ    The outside air temperature is close to       Ƒ   Increase the “SENS”
                                             the same as a person’s body heat.                 setting.
    The light comes on during the       Ƒ    The motion sensor may be installed in a       Ƒ   The light fixture is operating
    day.                                     relatively dark location.                         normally under these
                                                                                               circumstances.
                                        Ƒ    The “ON-TIME” switch is in the “TEST”         Ƒ   Set the “ON-TIME” switch
                                             position.                                         to the 1, 5, or 20 minute
                                                                                               setting.
    The light comes on for no           Ƒ    The motion sensor may be sensing              Ƒ   Decrease the “SENS”
    apparent reason.                         small animals or automobile traffic.              setting or reposition the
                                                                                               motion sensor.
                                        Ƒ    The “SENS” switch is set too high.            Ƒ   Decrease the “SENS”
                                                                                               setting.
                                        Ƒ    The “DUALBRITE” switch is in the 3            Ƒ   The light fixture is operating
                                             hour, 6 hour, or dusk-to-dawn setting.            normally under these
                                                                                               circumstances.
                                        Ƒ    The outside temperature is much               Ƒ   Decrease the “SENS”
                                             warmer or cooler than a person’s body             setting.
                                             heat (summer or winter).
                                        Ƒ    The light fixture is wired through a          Ƒ   Do not use a dimmer or
                                             dimmer or timer.                                  timer to control the light
                                                                                               fixture. Replace the dimmer
                                                                                               or timer with a standard on/
                                                                                               off wall switch.



                                                               10
                                              Ex. Q - Page 10 of 48
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 39 of 122 PageID
    Troubleshooting (continued)
    Problem                               Possible Cause                                   Solution
    The lights turn off too late in the   The light fixture may be installed in a          Relocate the light fixture or use
    Dusk-to-Dawn setting.                 relatively dark location.                        the 3 hour or 6 hour setting.
    The lights stay on continuously.      Ƒ   The motion sensor may be picking up a        Ƒ   Decrease the “SENS”
                                              heat source, such as an air vent, dryer          setting or reposition the
                                              vent, or brightly painted, heat-reflective       motion sensor.
                                              surface.
                                          Ƒ   The motion sensor is in manual mode.         Ƒ   Switch the motion sensor
                                                                                               to auto. See Using manual
                                                                                               mode on page 9.
                                          Ƒ   The light fixture is wired through a         Ƒ   Do not use a dimmer or
                                              dimmer or timer.                                 timer to control the light
                                                                                               fixture. Replace the dimmer
                                                                                               or timer with a standard on/
                                                                                               off wall switch.
                                          Ƒ   The light fixture is on the same circuit     Ƒ   Install the light fixture on
                                              as a motor, transformer, or fluorescent          a circuit without motors,
                                              bulb.                                            transformers, or fluorescent
                                                                                               bulbs.
    The lights flash on and off.          Ƒ   Heat or light from the lamp heads may        Ƒ   Reposition the lamp heads
                                              be turning the motion sensor on and              away from the motion
                                              off.                                             sensor.
                                          Ƒ   Heat is being reflected from other           Ƒ   Decrease the “SENS”
                                              objects and may be turning the motion            setting or reposition the
                                              sensor on and off.                               motion sensor.
                                          Ƒ   The motion sensor is in “TEST” mode          Ƒ   While in “TEST” mode,
                                              and warming up.                                  the light only stays on for
                                                                                               5 seconds. Set the “ON-
                                                                                               TIME” switch to 1, 5, or 20
                                                                                               minutes.
    The lights flash once then stay       The motion sensor is detecting light from        Reposition the lamp heads to
    off in manual mode.                   the lamp heads.                                  keep the area below the motion
                                                                                           sensor relatively dark.
    The Adjustable Color                  The Adjustable Color Temperature dial only       Adjust the Adjustable Color
    Temperature dial does not work        works when the light is in full-bright mode.     Temperature dial when the light
    in accent (DualBrite) mode.                                                            is in full-bright mode.




                                                               11                                           HOMEDEPOT.COM
                                               Ex. Q - Page 11 of 48
                                                                     Please contact 1-866-308-3976 for further assistance.
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 40 of 122 PageID




                             Questions, problems, missing parts?
                  Before returning to the store, call Defiant Customer Service
               8 a.m.-7 p.m., EST, Monday-Friday, 9 a.m. - 6 p.m., EST, Saturday

                                        1-866-308-3976

                                       HOMEDEPOT.COM


                              Retain this manual for future use.




                               Ex. Q - Page 12 of 48
                                                                                   209151-01A
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page   41 of
                                                Articulo    122 PageID
                                                         #1002578069
                                                                                                 1002578066
                                                                                        Modelo #DFI-5997-BZ
                                                                                               DFI-5997-WH




           GUÍA PARA EL USO Y CUIDADO

                 LUZ DE SEGURIDAD POR MOVIMIENTO




                                ¿Tiene preguntas, problemas o piezas faltantes?
                      Antes de devolverlo a la tienda, llame a Servicio al Cliente de Defiant
                      de 08 a.m.-7 p.m., EST, Lunes - Viernes, 09 a.m.-6 p.m., EST, sábado.

                                                   1-866-308-3976

                                                   HOMEDEPOT.COM




                                                       GRACIAS
        Agradecemos la fe y la confianza que usted ha depositado en Defiant al comprar esta luz de seguridad por
    movimiento. Procuramos crear continuamente productos de calidad diseñados para mejorar su hogar. Visítenos en
    internet para ver nuestra línea completaEx.  Q - Page
                                            de productos       13 of
                                                         disponibles que48
                                                                         necesita para el mejoramiento de su hogar.
                                             ¡Gracias por escoger Defiant!
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 42 of 122 PageID
    Contenido
    Contenido ................................................14           Herramientas Requeridas ....................15
    Información de seguridad ......................14                      Ferretería Incluida................................16
    Garantía...................................................14          Contenido del Paquete .........................16
      5 años de garantía limitada .................14                    Instalación ..............................................17
    Antes de la instalación ...........................15                Operación ................................................19
      Planificación de la Instalación .............15                    Cuidado y limpieza .................................21
      Especificaciones ..................................15              Análisis de averías .................................22

    Información de seguridad
    PRECAUCIONES                                                                    ADVERTENCIA: Desconecte la energía eléctrica en el
                                                                                    disyuntor o en el fusible. Coloque cinta aislante sobre el
    Ƒ   Por favor lea y entienda todo este manual antes de                          interruptor disyuntor y compruebe que no haya energía
        tratar de ensamblar, instalar u operar este aparato                         eléctrica en el aparato de luz.
        de luz.
    Ƒ   Esta lámpara requiere una fuente de alimentación                            ADVERTENCIA: Riesgo de incendio. Mantenga los
                                                                                    cabezales de la lámpara por lo menos a 2 pulgadas (51
        de 20 voltios de CA.                                                        mm) de materiales combustibles.
    Ƒ   Algunos códigos exigen que la instalación la realice
        un electricista calificado.                                                 PRECAUCIÓN: Para evitar daños por el agua y el
    Ƒ   Este aparato de luz debe estar correctamente                                riesgo de una descarga eléctrica, los controles del detector
                                                                                    de movimiento deben estar de cara al suelo cuando la
        conectado a tierra.                                                         instalación esté terminada.
    Ƒ   Para que opere correctamente, este aparato de luz
        debe ser:                                                                   PRECAUCIÓN: Peligro de quemaduras. Deje que el
    Ƒ   Esta lámpara debe ser instalada fuera de casa                               aparato de luz se enfríe antes de tocarlo.
        sobre una pared o aleros.
    Ƒ   Esta lámpara debe ser instalada aproximadamente                   AVISO: No conecte este aparato de luz a un interruptor reductor de
        a 8 pies (2,4 m) por encima del suelo. Si se la                   luz ni a un temporizador.
        instala a una altura más alta de la recomendada, se
        reducirá la zona de cobertura si apunta el detector Ƒ              CAN ICES-005 (B)/NMB-005 (B)
        hacia abajo.
    Ƒ   Este aparato cumple con la Parte 15 de las Reglas de la FCC. La operación está sujeta a las dos siguientes
        condiciones: (1) este aparato no puede causar interferencias perjudiciales y (2) este aparato debe aceptar
        cualquier interferencia recibida, incluyendo una interferencia que pueda causar un funcionamiento indeseado.

    Garantía
    5 AÑOS DE GARANTÍA LIMITADA
    LO QUE SE CUBRE
    Se garantiza que este producto no tiene partes defectuosas de fábrica o de mano de obra por un período de 5 años
    desde la fecha de compra. Se necesita el recibo de compra para todos los reclamos de garantía.

    LO QUE NO SE CUBRE
    Esta garantía no incluye el servicio de reparación, ajuste y calibración debido al mal uso, abuso o negligencia, o
    LEDs. Los servicios no autorizados o las modificaciones hechas al producto o a cualquier componente invalidarán
    esta garantía en su totalidad. Esta garantía no incluye reembolso por inconveniencia, instalación, tiempo de
    instalación, perdida de uso, servicio no autorizado, o gastos de envío. Esta garantía no se extiende a otros equipos o
    componentes que el consumidor usa junto con este producto.
    No hay piezas de servicio disponibles para este producto.
    Póngase en contacto con el personal de servicio al cliente al 1-866-308-3976 o visite el sitio www.homedepot.com.

                                                                    14
                                                  Ex. Q - Page 14 of 48
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 43 of 122 PageID
    Antes de la instalación
    PLANIFICACIÓN DE LA INSTALACIÓN
    Antes de instalar el aparato de luz, esté seguro que estén todas las piezas. Compare las piezas con la Ferretería
    incluida y las secciones de Contenidos del paquete. Si cualquier pieza falta o está dañada, no intente ensamblar,
    instalar ni operar este aparato de luz.
    Tiempo estimado para la instalación: 30 minutos

    ESPECIFICACIONES
    Alcance                                         Hasta 70 pies (21,3 m) (Varía con la temperatura circundante)
    Ángulo de detección                             Hasta 180°
    Carga eléctrica - DEL                           30 Vatios
    Lúmenes LED                                     2350
    Requisitos de la energía eléctrica              120 VCA, 60 Hz
    LED de temperatura de color                     Temperatura de luz baja. (3000K); temperatura de pleno brillo.
                                                    (Ajustable: de 3000K a 5000K)
    Fases de operación                              Prueba, activado por movimiento, manual
    Retardo de tiempo                               1, 5, 20 minutos
    Temporizador DualBrite                          Apagado, 3 horas, 6 horas, del crepúsculo al amanecer

    HERRAMIENTAS REQUERIDAS


                                                         Destornillador
                                                                                                 Peladores/
                     Destornillador                      de cabeza
                                                                                                 cortadores de
                     phillips                            plana de 1/8 de
                                                                                                 cables
                                                         pulgada




                     Probador de                         Guantes de                              Sellador de
                     circuitos                           trabajo                                 silicona




                     Escalera                                              Gafas de seguridad




                                                            15                                         HOMEDEPOT.COM
                                            Ex. Q - Page 15 of 48
                                            Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 44 of 122 PageID
    Antes de la instalación (continuación)
    FERRETERÍA INCLUIDA
            NOTA: La ferretería se muestra en su tamaño real




               AA                                         BB                             CC


                                                                                                          DD


                                                                 FRONT
                                              EE                                                     FF


                                                            GG

      Pieza         Descripción                                                   Cantidad
       AA           Tapón de caucho                                                  1
       BB           Tornillo del soporte de montaje                                  2
       CC           Tornillo del soporte de montaje                                  2
       DD           Tornillo grande de montaje (pre-instalado)                       1
       EE           Tornillo pequeño de montaje                                      1
       FF           Soporte de montaje (no está a escala)                            1
       GG           Mini-destornillador                                              1


    CONTENIDO DEL PAQUETE


                                             A

                                                                              B
                                                        D
                                                                              C

               Pieza         Descripción                                                  Cantidad
                  A          Cabezal de lámpara                                               2
                  B          Artefacto de luz                                                 1
                  C          Detector de movimiento                                           1
                  D          Placa de montaje                                                 1




                                                                         16
                                                    Ex. Q - Page 16 of 48
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 45 of 122 PageID
     Instalación

    1 Determinación
      montaje
                    del sitio de

              NOTA: Esta lámpara debe ser instalada aproximadamente
              a 8 pies (2,4 m) por encima del suelo. Si se la instala a una
              altura más alta de la recomendada, se reducirá la zona de
              cobertura si apunta el detector hacia abajo.
                                                                                       Montaje en
                                                                                         pared
        Ƒ   Determine el sitio de montaje – pared o alero.
        Ƒ   Coloque los cabezales de la lámpara (A) en
            la dirección general de la cobertura de luz                                                                       Montaje en
            deseada.
                                                                                   A                                            alero
                                                                                                         C
        Ƒ   Si es necesario, gire el detector de movimiento
            (C) de modo que los controles miren hacia el
            suelo después de la instalación.




            Remoción de la placa de                                                     Instalación del soporte de
    2       montaje                                                                3    montaje
              NOTA: El aparato viene con una placa de montaje (D).                          ADVERTENCIA: Desconecte la energía eléctrica en el
              Está premontado en la lámpara (B) para ser enviado.                           disyuntor o en el fusible. Coloque cinta aislante sobre el
                                                                                            interruptor disyuntor y compruebe que no haya energía
                                                                                            eléctrica en el aparato de luz.
              NOTA: El tornillo de fijación grande (DD) está pre-
              instalado en la lámpara (B). No trate de quitar el tornillo
              grande de montaje (DD).                                                       NOTA: Se incluyen seis tornillos de varios tamaños para
                                                                                            el soporte de montaje. La instalación sólo requiere dos.
                                                                                            Deseche los tornillos del soporte de montaje no utilizados
                                                                                            luego de la instalación.
        Ƒ   Desenrosque el tornillo grande de
            montaje (DD) que conecta la lámpara (B) a
            la placa de montaje (D) y retire la placa de                           Ƒ    Retire el aparato de luz existente.
            montaje (D).                                                           Ƒ    Instale el soporte de montaje (FF) con la
                                                                                        palabra estampada “FRENTE” en dirección
                                                                                        contraria a la caja de conexiones. Use los
                        B                                                               tornillos del soporte de montaje (BB o CC) que
                                                                                        mejor encajen con la caja de conexiones. Si es
                                                                                        necesario, use los tornillos que fueron retirados
                                                                                        del aparato de luz anterior.
                                                                    D              Ƒ    Hale con firmeza el soporte de montaje para
                                                                                        verificar que esté bien montado en la caja de
                                                                                        conexiones.
             18
                0°




   DD                                                                                                                                      FF
                                                                                                 T
                                                                                            ON
                                                                                       FR


                                                                                                                          T
                                                                                                                     ON
                                                                                                                FR




                                                                                                                                BB o CC
                                                                              17                                                     HOMEDEPOT.COM
                                                         Ex. Q - Page 17 of 48
                                                         Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 46 of 122 PageID
     Instalación (continuación)

    4 Instalación
      montaje
                  de la placa de
                                                                                                         5 Cómo   hacer las conexiones
                                                                                                           eléctricas
      Ƒ    Pase los cables de la caja de conexiones por el                                                   Ƒ   Si es necesario, pele 3/8 de pulgada de
           agujero que está en la placa de montaje (D).                                                          aislamiento de los cables de la caja de
      Ƒ    Coloque la placa de montaje (D) contra la caja de                                                     conexiones (1).
           conexiones.                                                                                       Ƒ   Inserte los cables de la caja de conexiones en
           Ƒ Cuando la instale sobre una pared, la                                                               el lado del bloque de terminales y al rededor
                flecha “UP” (Hacia Arriba) debe apuntar                                                          del tornillo de tierra. Apriete los tornillos del
                hacia arriba.                                                                                    bloque de terminales utilizando el mini-
           Ƒ Cuando la instale sobre un alero, la flecha                                                         destornillador (GG) y el tornillo de tierra para
                “UP” (Hacia Arriba) debe apuntar hacia el                                                        asegurar los cables.
                edificio.                                                                                        Ƒ Inserte el cable blanco de la caja de
      Ƒ    Inserte el tornillo pequeño de montaje (EE) por                                                            conexiones en el terminal marcado “N
           el agujero de la placa de montaje (D) situado                                                              (White)”.
           debajo del agujero roscado, y enrósquelo en
                                                                                                                 Ƒ    Inserte el cable negro de la caja de
           el agujero central del soporte de montaje (FF).
                                                                                                                      conexiones en el terminal marcado “L
           Apriete el perno (EE) de forma segura.
                                                                                                                      (Black)”.
      Ƒ    Hale firmemente de la placa de montaje (D)
           para verificar que esté bien sujeta al soporte                                                        Ƒ    Conecte el alambre desnudo o verde de
           de montaje (FF).                                                                                           tierra de la caja de conexiones al tornillo
                                                                                                                      de tierra (marcado con “GND”).

                                                                                                                                           UP/Haut/Arriba
               UP
                 /Ha
                    ut/
                       Arr
                                                                                                                                                                                      D
                          iba                                                                      FF                             GND
                                                                                                                                  Terre
                                                                                                                                  Tierra
                                                                                                                                                                   N (White/
                                                                                                                                                                   Blanc/Blanco)

                                                                                                                                                                        L (Black/
                                         UP/
                                                                                                                                                                        Noir/Negro)
                                            Hau
                                               t/A
                                                  rrib
                                GN                       a
                                TerrD
                                Tier e
                                    ra                                               TN
                                                                                          OR
                                                                                               F




                                                             N (W
                                                             Blan hite
                                                                 c/Bl /
                                                                     anco)
                                                                  L (B
                                                                  Noi lack
                                                                     r/N /
                                                                         eg  ro)




                                                                                    D
                                                                                                                         B
                             EE                                                                                                                             3/8"




    6 Montaje del aparato de luz                                                                                              B
     AVISO: Las dos clavijas de la parte posterior de la lámpara se deben
     insertar en el bloque de terminales para que la luz funcione.

                                                                                                                                                                                          D
      Ƒ    Alinee el borde inferior de la lámpara (B)
           con el borde inferior de la placa de montaje
           (D). Incline la lámpara (B) hacia la placa de
                                                                                                                         18
                                                                                                                             0°




           montaje (D), asegurándose de que la lámpara
           (B) esté centrada en la placa de montaje (D).
      Ƒ    Apriete el tornillo grande de montaje (DD)                                                            AA
           en forma segura por el centro de la placa de                                                                                                     DD
           montaje (D). No apriete excesivamente.
      Ƒ    Empuje con fuerza el tapón de caucho (AA)
           en el orificio del perno de montaje de la
           lámpara (B).

                                                                                                        18
                                                                                   Ex. Q - Page 18 of 48
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 47 of 122 PageID
     Instalación (continuación)

    7 Calafatee
      de luz
                alrededor del aparato

            PRECAUCIÓN: No calafatear por completo alrededor
            de la placa de montaje (D) de la lámpara puede resultar
            en la filtración del agua en la lámpara (B) y / o la caja de
            conexiones.                                                                       D

      Ƒ   Calafatee alrededor de la placa de montaje (D)
          y de la superficie de montaje con un sellador
          de silicona (no incluido).


     Operación

    1 Ajuste
      lámpara
             de los cabezales de la
                                    2 Giro hacia abajo de los
                                      controles del detector
            ADVERTENCIA: Riesgo de incendio. Mantenga los                             PRECAUCIÓN: Para evitar daños por el agua y el
            cabezales de la lámpara por lo menos a 2 pulgadas (51                     riesgo de una descarga eléctrica, los controles del detector
            mm) de materiales combustibles.                                           de movimiento deben estar de cara al suelo cuando la
                                                                                      instalación esté terminada.

            PRECAUCIÓN: Mantenga los cabezales de la lámpara
            30° debajo de la línea horizontal para evitar daños por             Ƒ   Gire el detector de movimiento (C) de manera
            agua y descargas eléctricas.
                                                                                    que los controles estén orientados hacia suelo.

      Ƒ   Conecte la energía eléctrica en el disyuntor
          o en el fusible y encienda el interruptor de la
          pared.
      Ƒ   Si es necesario, sujete suavemente los
          cabezales de la lámpara (A) e inclínelos hacia
          arriba o hacia abajo o de lado a lado para
          ajustar el área de cobertura de la luz.
                                                                                                                                                 DUSK TO DAWN
                                                                                                                                                       SENS.
                                                                                                                                       ON TIME




                                                                                                                                                                DUAL BRITE
                                                                                                                              20 MIN




                                                                                                                                       H
                                                                                                                           5 MIN




                                                                                                                                          M




                                                                                                                                                    6H
                                                                                                                                          L




                                                                                                                                                       3H
                                                                                                                             1 MIN
                                                                                                                           TEST




                                                                                                                                                       OFF




                                                                                      C
                         18
                            0°




                                                 A




                                                                           19                                                          HOMEDEPOT.COM
                                                       Ex. Q - Page 19 of 48
                                                       Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 48 of 122 PageID
     Operación (continuación)

    3 Calibración
      prueba
                  del detector para
                                    4 Regulación de la zona de
                                      detección del detector de
                 NOTA: Cuando el interruptor de “DURACIÓN” (“ON-TIME”)
                                                                                                                  movimiento
                 se fija en la posición “PRUEBA” (“TEST”) el aparato de
                 luz operará durante el día o la noche. La luz permanecerá                                  Ƒ     Haga una “prueba caminando”: camine
                 encendida 8 segundos después que todo movimiento se                                              transversalmente a la parte frontal del detector de
                 ha detenido.                                                                                     movimiento (C) siguiendo la trayectoria de un arco.
                                                                                                            Ƒ     Observe la luz. La luz se encenderá y el LED
      Ƒ    Fije el interruptor de “DURACIÓN” en la                                                                rojo destellará indicando que se ha detectado
           posición “PRUEBA (“TEST”).                                                                             movimiento.
      Ƒ    Fije el interruptor “DUALBRITE” en la posición                                                   Ƒ     Deténgase, espere que la luz se apague, y
           “APAGADO” (“OFF”).                                                                                     luego empiece a caminar de nuevo.
      Ƒ    Deslice el interruptor “SENS” a la posición “L”                                                  Ƒ     Continúe este proceso hasta que la zona de
           (baja).                                                                                                detección haya sido establecida.
      Ƒ    Fije el dial de temperatura de color ajustable al                                                Ƒ     Si es necesario, sujete suavemente el detector
           color de luz deseada.                                                                                  de movimiento (C) y muévalo de lado a lado o
                 NOTA: El detector de movimiento necesitará calentarse
                                                                                                                  de arriba hacia abajo para ajustar la zona de
                 completamente (60 segundos) antes de empezar el                                                  detección.
                 proceso de puesta a punto.



                                           1 MIN         5 MIN
                                         TEST               20 MIN

          C
                                                            ON TIME
                                                L    M      H




                                                               SENS.
                                                    6H
                                         OFF   3H        DUSK TO DAWN


                                                                                                                                                                               C
                                                         DUAL BRITE




    5 Ajuste del interruptor SENS 6 Regulación
                                    DURACIÓN
                                               del interruptor de

      Ƒ    Para aumentar la sensibilidad, deslice el                                                                      NOTA: El interruptor de DURACIÓN determina el lapso
           interruptor “SENS” hacia la posición “H” (alta).                                                               de tiempo que la luz permanece encendida con todo su
                                                                                                                          brillo luego que ha cesado el movimiento. Cuando fije el
      Ƒ    Para disminuir la sensibilidad, deslice el                                                                     interruptor “ON-TIME” a la posición de 1, 5 ó 20 minutos, la
           interruptor “SENS” hacia la posición “L” (baja).                                                               luz sólo se encenderá durante la noche.

                 NOTA: El detector de movimiento (C) es más sensible al
                 movimiento transversal a la parte frontal del detector. El                                 Ƒ     Coloque el interruptor de DURACIÓN en la
                 detector de movimiento (C) es menos sensible al movimiento
                 que se dirige directamente hacia la parte frontal del detector.
                                                                                                                  posición 1, 5 o 20 minutos.

                 NOTA: Mientras mayor sea la calibración del “SENS”                                               1 MIN         5 MIN
                                                                                                                TEST               20 MIN
                 (sensibilidad), mayor será la posibilidad de falsas alarmas.
                 Para reducir las falsas alarmas, deslice el interruptor                                                           ON TIME
                                                                                                                       L    M      H
                 “SENS” hacia el ajuste “L” (baja).                                                                                                                    1 MIN       5 MIN
                                                                                                                                                                     TEST             20 MIN
                                                                                                                                      SENS.
                                                                                                                OFF   3H
                                                                                                                           6H
                                                                                                                                DUSK TO DAWN
                                                                                                                                                   C
            1 MIN
          TEST
                          5 MIN
                             20 MIN
                                                          C                                                                     DUAL BRITE
                                                                                                                                                                           L   M
                                                                                                                                                                                      ON TIME
                                                                                                                                                                                      H
                                                                                           ON TIME
                                                                               L    M      H
                             ON TIME
                 L    M      H




                                SENS.
                     6H
          OFF   3H        DUSK TO DAWN                                                        SENS.
                                                                                   6H
                                                                        OFF   3H        DUSK TO DAWN
                          DUAL BRITE




                                                                                                       20
                                                                          Ex. Q - Page 20 of 48
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 49 of 122 PageID
     Operación (continuación)

    7 Regulación
      DUALBRITE
                 del interruptor
                                                                                                8 Ajuste del dial de temperatura
                                                                                                  de color ajustable
                  NOTA: El interruptor DUALBRITE determina el lapso de                                 NOTA: El ajuste de temperatura de color
                  tiempo que la luz permanece encendida con un nivel                                   ajustable está disponible sólo cuando la
                  de luz reducido luego de la puesta del sol. Cambiando                                luz está en modalidad de brillo completo.
                  esta calibración a “OFF” (“DESCONECTADO”) no quedará                                 Cuando la luz está en la modalidad de
                  afectada la calibración de la DURACIÓN.                                              acento (DualBrite), el color del LED está
                                                                                                       preprogramado a 3000K (Kelvin).

        Ƒ   Coloque el interruptor “DUALBRITE” en APAGADO
            (OFF), 3 horas, 6 horas o del crepúsculo al                                          Ƒ   Gire el dial de temperatura de color ajustable
            amanecer (de la puesta a la salida del sol).                                             hacia el color “Azul” para aumentar la
                                                                                                     temperatura del color hacia la luz del día
                                                                                                     (5000K).
              1 MIN
            TEST
                            5 MIN
                               20 MIN
                                             C                                    SENS.          Ƒ   Gire el selector de temperatura de color
                                                                       6H
                                                            OFF   3H        DUSK TO DAWN

                   L    M
                               ON TIME
                               H
                                                                                                     ajustable hacia el color “Naranja” para
                                                                                                     disminuir la temperatura de color hacia
                                                                            DUAL BRITE
            OFF   3H
                       6H
                                  SENS.
                            DUSK TO DAWN                                                             caliente (3000K).
                            DUAL BRITE




                                                                                                                         C                      1 MIN
                                                                                                                                              TEST
                                                                                                                                                             5 MIN
                                                                                                                                                                20 MIN

                                                                                                                 L
                                                                                                                                                                ON TIME
                                                                                                                                                    L    M      H




                                                                                                                     6                                             SENS.
                                                                                                          OFF   3H                           OFF   3H
                                                                                                                                                        6H
                                                                                                                                                             DUSK TO DAWN




                                                                                                                                                             DUAL BRITE




    9 Uso del la fase manual                                                                     Ƒ   Para desactivar la modalidad manual, APAGUE-
                                                                                                     PRENDA- APAGUE- PRENDA la alimentación en
                                                                                                     el interruptor de pared en 3 segundos.
                  NOTA: La fase manual anula el detector de movimiento
                  (C) y el control de duración (“ON-TIME”), de esta forma                              NOTA: Si la energía eléctrica al aparato de luz es
                  la lámpara operará con todo su brillo. Esta característica                           apagada por más de 5 segundos, deje que el detector de
                  funciona solamente en la noche y solamente una noche                                 movimiento se caliente antes del cambio a la fase manual.
                  a la vez. El detector de movimiento (C) se reiniciará en
                  la modalidad de detección de movimiento después de 6
                  horas o cuando salga el sol, lo que ocurra primero. La fase                   APAGADO         ENCENDIDO        APAGADO                ENCENDIDO
                  manual puede también alternar entre encendido y apagado
                  mediante el interruptor de pared.

        Ƒ   Asegúrese de que la luz está encendida (ON)
            y de que el detector se ha calentado (60
            segundos).
        Ƒ   Para activar la modalidad manual, APAGUE-
            PRENDA- APAGUE- PRENDA la alimentación en
                                                                                                                Menos de 3 segundos
            el interruptor de pared en 3 segundos.

    Cuidado y limpieza
    Ƒ   Para prolongar la apariencia original, limpie la lámpara solo con agua limpia y un paño suave y húmedo.
    Ƒ   No use pinturas, solventes ni otros químicos en este aparato de luz. Podrían ser la causa de una prematura
        deterioración del acabado. Esto no es un defecto del acabado y no será cubierto por la garantía.
    Ƒ   No rocíe la lámpara con una manguera o lavadora a presión.



                                                                                           21                                                 HOMEDEPOT.COM
                                                            Ex. Q - Page 21 of 48
                                                           Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 50 of 122 PageID
    Análisis de averías
    Problema                        Causa Probable                                   Solución
    La luz no se enciende.          Ƒ   El interruptor de la luz está apagado.       Ƒ   Encienda el interruptor de la luz.
                                    Ƒ   El fusible está quemado o el disyuntor       Ƒ   Cambie el fusible o conecte el
                                        está desconectado.                               disyuntor.
                                    Ƒ   La lámpara no está correctamente             Ƒ   Vuelva a instalar la lámpara
                                        sujetada a la placa de montaje, si se            en la base y asegúrese de que
                                        trata de una nueva instalación (las              las clavijas estén asentadas
                                        clavijas no están asentadas por com-             por completo en el bloque de
                                        pleto en el bloque de terminales).               terminales.
                                    Ƒ   El apagado de la luz diurna (fotocélu-       Ƒ   Vuelva a revisar al amanecer.
                                        la) está vigente.
                                    Ƒ   El cableado del circuito es incorrecto       Ƒ   Verifique que el cableado esté
                                        (si esta es una instalación nueva).              correcto.
                                    Ƒ   El detector de movimiento está enfo-         Ƒ   Vuelva a enfocar el detector de
                                        cando a la dirección incorrecta.                 movimiento para que cubra el
                                                                                         área deseada.
                                    Ƒ   La temperatura del aire exterior está cer-   Ƒ   Aumente la calibración del
                                        cana al calor corporal de una persona.           alcance (“SENS”).
    La luz se enciende durante      Ƒ   El detector de movimiento puede estar       Ƒ    El aparato de luz está operando nor-
    el día.                             instalado en un sitio relativamente oscuro.      malmente bajo estas circunstancias.
                                    Ƒ   El interruptor de duración (“ON-             Ƒ   Coloque el interruptor de
                                        TIME”) está en la posición prueba                duración (“ON-TIME”) en la
                                        (“TEST”).                                        calibración 1, 5 o 20 minutos.
    La luz se enciende sin razón    Ƒ   El detector de movimiento puede              Ƒ   Reduzca la calibración del
    aparente.                           estar detectando pequeños animales               alcance (“SENS”) o vuelva a co-
                                        o tráfico automotor.                             locar el detector de movimiento.
                                    Ƒ   El interruptor “SENS” está fijado            Ƒ   Reduzca la calibración del
                                        demasiado alto.                                  alcance (“SENS”).
                                    Ƒ   El interruptor “DUALBRITE” está en           Ƒ   El aparato de luz está operando
                                        la calibración 3 horas, 6 horas, o del           normalmente bajo estas cir-
                                        crepúsculo al amanecer.                          cunstancias.
                                    Ƒ   La temperatura exterior está más ca-         Ƒ   Reduzca la calibración del
                                        liente o más fría que el calor corporal          alcance (“SENS”).
                                        de una persona (verano o invierno).
                                    Ƒ   El aparato de luz está cableado a            Ƒ   No use un reductor de luz o un
                                        través de un reductor de luz o de un             temporizador para controlar el
                                        temporizador.                                    aparato de luz. Cambie el reductor
                                                                                         de luz o el temporizador por un
                                                                                         interruptor de pared estándar de
                                                                                         encendido/apagado.
    Las luces se apagan dema-       El aparato de luz puede estar instalado en       Vuelva a ubicar el aparato de luz
    siado tarde en la calibración   un sitio relativamente oscuro.                   o utilice la calibración 3 horas o 6
    crepúsculo-al-amanecer.                                                          horas.




                                                             22
                                            Ex. Q - Page 22 of 48
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 51 of 122 PageID
    Análisis de averías (continuación)
    Problema                        Causa Probable                                   Solución
    Las luces permanecen en-        Ƒ   El detector de movimiento puede estar        Ƒ   Reduzca la calibración del
    cendidas constantemente.            absorbiendo calor de una fuente de calor         alcance (“SENS”) o vuelva a co-
                                        como una ventosa de aire, una secadora           locar el detector de movimiento.
                                        de aire, o una superficie pintada con
                                        colores brillantes y que refleja el calor.
                                    Ƒ   El detector de movimiento está en la         Ƒ   Cambie el detector de movimien-
                                        fase manual.                                     to a automático. Vea Uso de la
                                                                                         fase manual en la página 21.
                                    Ƒ   El aparato de luz está cableado a            Ƒ   No use un reductor de luz o un
                                        través de un reductor de luz o de un             temporizador para controlar el
                                        temporizador.                                    aparato de luz. Cambie el reduc-
                                                                                         tor de luz o el temporizador por
                                                                                         un interruptor de pared estándar
                                                                                         de encendido/apagado.
                                    Ƒ   El aparato de luz está en el mismo           Ƒ   Instale el aparato de luz en un
                                        circuito que un motor, transformador             circuito sin motores, transfor-
                                        o tubo fluorescente.                             madores o tubos fluorescentes.
    Las luces se encienden y se     Ƒ   El calor o la luz de los cabezales de la     Ƒ   Vuelva a colocar los cabezales
    apagan.                             lámpara pueden prender y apagar al               de la lámpara lejos del detector
                                        detector de movimiento.                          de movimiento.
                                    Ƒ   El calor reflejado desde otro objeto         Ƒ   Reduzca la calibración del
                                        puede estar encendiendo y apagando               alcance (“SENS”) o vuelva a co-
                                        al detector de movimiento.                       locar el detector de movimiento.
                                    Ƒ   El detector de movimiento está en la         Ƒ   Mientras está en la fase
                                        fase “TEST” (PRUEBA) y calentándose.             PRUEBA, la luz sólo queda
                                                                                         encendida por 5 segundos. Fije
                                                                                         el interruptor “ON-TIME” para 1,
                                                                                         5 o 20 minutos.
    Las luces destellan una vez y   El detector de movimiento está                   Vuelva a colocar los cabezales de la
    luego permanecen apagadas       detectando luz de los cabezales de la            lámpara para mantener el área por
    en la fase manual.              lámpara.                                         debajo del detector de movimiento
                                                                                     relativamente oscura.
    El dial de temperatura de       El dial de temperatura de color ajustable        Ajuste el dial de temperatura de
    color ajustable no funciona     funciona sólocuando la luz está en la            color ajustable cuando la luz esté en
    en la modalidad de acento       modalidad de brillo completo.                    la modalidad de brillo completo.
    (DualBrite).




                                                             23                                          HOMEDEPOT.COM
                                            Ex. Q - Page 23 of 48
                                           Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 52 of 122 PageID




                        ¿Tiene preguntas, problemas o piezas faltantes?
              Antes de devolverlo a la tienda, llame a Servicio al Cliente de Defiant
              de 08 a.m.-7 p.m., EST, Lunes - Viernes, 09 a.m.-6 p.m., EST, sábado.

                                         1-866-308-3976

                                         HOMEDEPOT.COM


                              Guarde este manual para uso futuro.




                                 Ex. Q - Page 24 of 48
                                                                                        209151-01A
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 53 of 122 PageID
                                                                                                Item #1002578077
                                                                                              Model #DFI-5886-WH




                          USE AND CARE GUIDE

                                MOTION SECURITY LIGHT




                                       Questions, problems, missing parts?
                            Before returning to the store, call Defiant Customer Service
                         8 a.m.-7 p.m., EST, Monday-Friday, 9 a.m. - 6 p.m., EST, Saturday

                                                      1-866-308-3976

                                                     HOMEDEPOT.COM




                                                        THANK YOU
   We appreciate the trust and confidence you have placed in Defiant through the purchase of this motion security light.
   We strive to continually create quality products designed to enhance your home. Visit us online to see our full line of
                  products available for yourEx.
                                              homeQ    - Page 25
                                                     improvement      ofThank
                                                                  needs.  48 you for choosing Defiant!
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 54 of 122 PageID
    Table of Contents
    Table of Contents ......................................2             Tools Required .......................................3
    Safety Information ....................................2              Hardware Included.................................4
    Warranty ...................................................2         Package Contents ..................................4
      5-Year Limited Warranty ........................2                 Installation ................................................5
    Pre-Installation .........................................3         Operation...................................................7
      Planning Installation ..............................3             Care and Cleaning ..................................10
      Specifications ........................................3          Troubleshooting ......................................10

    Safety Information
    PRECAUTIONS                                                                    WARNING: Turn the power off at the circuit breaker or
                                                                                   fuse. Place tape over the circuit breaker switch and verify
    Ƒ   Please read and understand this entire manual                              power is off at the light fixture.
        before attempting to assemble, install, or operate
        this light fixture.
                                                                                   WARNING: Risk of fire. Keep the lamp heads at least
    Ƒ   This light fixture requires a 120-Volt AC power                            2 in. (51 mm) from combustible materials.
        source.
                                                                                   CAUTION: To avoid water damage and the risk of
    Ƒ   Some codes require installation by a qualified                             electrical shock, the motion sensor controls must be facing
        electrician.                                                               the ground when the installation is complete.

    Ƒ   This light fixture must be properly grounded.
                                                                                   CAUTION: Burn hazard. Allow the light fixture to cool
    Ƒ   This light fixture should be installed outdoors to a                       before touching.
        wall or eave.
    Ƒ   The light fixture should be mounted approximately                NOTICE: Do not connect this light fixture to a dimmer switch or
        8 ft. (2.4 m) above the ground. If the light fixture             timer.
        is mounted higher than recommended, aiming the
        sensor down will reduce the coverage area.
                                                              Ƒ CAN ICES-005 (B)/NMB-005 (B)
    Ƒ   This device complies with Part 15 of the FCC Rules. Operation is subject to the following two conditions: (1)
        this device may not cause harmful interference, and (2) this device must accept any interference received,
        including interference that may cause undesired operation.

    Warranty
    5-YEAR LIMITED WARRANTY
    WHAT IS COVERED
    This product is guaranteed to be free of factory defective parts and workmanship for a period of 5 years from date
    of purchase. Purchase receipt is required for all warranty claims.

    WHAT IS NOT COVERED
    This guarantee does not include repair service, adjustment and calibration due to misuse, abuse or negligence, or
    LEDs. Unauthorized service or modification of the product or of any furnished component will void this warranty in
    its entirety. This warranty does not include reimbursement for inconvenience, installation, setup time, loss of use,
    unauthorized service, or return shipping charges. This warranty is not extended to other equipment and components
    that a customer uses in conjunction with this product.
    No service parts available for this product.
    Contact the Customer Service Team at 1-866-308-3976 or visit www.homedepot.com.


                                                                    2
                                                  Ex. Q - Page 26 of 48
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 55 of 122 PageID
    Pre-Installation
    PLANNING INSTALLATION
    Before installing the light fixture, ensure that all parts are present. Compare parts with the Hardware Included and
    Package Contents sections. If any part is missing or damaged, do not attempt to assemble, install, or operate this
    light fixture.
    Estimated installation time: 30 minutes

    SPECIFICATIONS
    Range                                            Up to 70 ft. (21.3 m) (Varies with surrounding temperature)
    Sensing angle                                    Up to 270°
    Electrical load - LED                            45 Watts
    LED Lumens                                       3000
    Power requirements                               120 VAC, 60 Hz
    LED color temperature                            Low light temp. (3000K); full-bright temp. (adjustable: 3000K to
                                                     5000K)
    Operating modes                                  Test, Motion activated, Manual
    Time delay                                       1, 5, 20 minutes
    DualBrite timer                                  Off, 3 hours, 6 hours, dusk-to-dawn

    TOOLS REQUIRED



                      Phillips                            1/8 in. Flathead                         Wire strippers/
                      screwdriver                         screwdriver                              cutters




                                                                                                   Silicone
                      Circuit tester                      Work gloves
                                                                                                   sealant




                      Ladder                                                 Safety goggles




                                                              3                                         HOMEDEPOT.COM
                                              Ex. Q - Page 27 of 48
                                                                   Please contact 1-866-308-3976 for further assistance.
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 56 of 122 PageID
    Pre-Installation (continued)
    HARDWARE INCLUDED
             NOTE: Hardware shown to actual size.




                AA                                     BB                          CC


                                                                                                   DD


                                                            FRONT
                                              EE                                              FF


                                                       GG

      Part           Description                                        Quantity
      AA             Rubber plug                                             1
      BB             Mounting bracket screw                                  2
      CC             Mounting bracket screw                                  2
      DD             Large mounting bolt (pre-installed)                     1
      EE             Small mounting bolt                                     1
      FF             Mounting bracket (not to scale)                         1
      GG             Mini screwdriver                                        1


    PACKAGE CONTENTS

                                        A

                                                                             B
                                                      D                  C


                     Part       Description                                        Quantity
                       A        Lamp head                                               3
                       B        Light fixture                                           1
                       C        Motion sensor                                           1
                       D        Mounting plate                                          1




                                                                    4
                                                    Ex. Q - Page 28 of 48
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 57 of 122 PageID
     Installation

    1 Determining
      location
                  the mounting

               NOTE: The light fixture should be mounted approximately
               8 ft. (2.4 m) above the ground. If the light fixture is
               mounted higher than recommended, aiming the sensor
               down will reduce the coverage area.


        Ƒ   Determine the mounting location – wall or eave                          Wall Mount
            mount.
        Ƒ   Position the lamp heads (A) in the general
            direction of the desired light coverage.                                                                       Eave Mount
                                                                                A
        Ƒ   If needed, rotate the motion sensor (C) so the                                              C
            controls face the ground after installation.




    2 Removing the mounting plate 3 Installing the mounting bracket
               NOTE: This fixture comes with a mounting plate (D). It is                 WARNING: Turn the power off at the circuit breaker or
               pre-assembled on the light fixture (B) for shipping.                      fuse. Place tape over the circuit breaker switch and verify
                                                                                         power is off at the light fixture.

               NOTE: The large mounting bolt (DD) is pre-installed in
               the light fixture (B). Do not attempt to remove the large                 NOTE: Six mounting bracket screws of various sizes are
               mounting bolt (DD).                                                       included. The installation will only require two. Discard the
                                                                                         unused mounting bracket screws after installation.


        Ƒ   Unscrew the large mounting bolt (DD) connecting
                                                                               Ƒ     Remove the existing light fixture.
            the light fixture (B) to the mounting plate (D) and
            remove the mounting plate (D).                                     Ƒ     Install the mounting bracket (FF) with the
                                                                                     stamped word “FRONT” facing away from the
                                                                                     junction box. Use the mounting bracket screws
                                                                                     (BB or CC) that best fit the junction box. If
                       B                                                             necessary, use the screws that were removed
                                                                                     from the existing light fixture.
                                                                               Ƒ     Firmly pull on the mounting bracket to verify it
                                                                  D                  is securely mounted to the junction box.


                                                                                                                                         FF
              27
                 0°




                                                                                              T
   DD                                                                                    ON
                                                                                    FR


                                                                                                                       T
                                                                                                                  ON
                                                                                                             FR




                                                                                                                           BB or CC

                                                                           5                                                      HOMEDEPOT.COM
                                                        Ex. Q - Page 29 of 48
                                                                               Please contact 1-866-308-3976 for further assistance.
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 58 of 122 PageID
     Installation (continued)

    4 Installing the mounting plate 5 Making the electrical
                                      connections
      Ƒ    Route the junction box wires through the hole                                              Ƒ   If necessary, strip 3/8” of insulation from
           in the mounting plate (D).                                                                     junction box wires (1).
      Ƒ    Place the mounting plate (D) against the                                                   Ƒ   Insert the junction box wires into the side of
           junction box.                                                                                  the terminal block and around the ground
           Ƒ When mounting to a wall, the “UP” arrow                                                      screw. Tighten terminal block screws using
                must point upward.                                                                        the mini-screwdriver (GG) and ground screw to
                                                                                                          secure the wires.
           Ƒ      When mounting to an eave, the “UP” arrow
                  must point toward the building.                                                         Ƒ Insert the white wire from the junction box
                                                                                                               into the terminal marked “N (White)”.
      Ƒ    Insert the small mounting bolt (EE) through
           the mounting plate (D) hole located below the                                                  Ƒ    Insert the black wire from the junction box
           threaded hole, and thread it into the center                                                        into the terminal marked “L (Black)”.
           hole of the mounting bracket (FF). Tighten the                                                 Ƒ    Connect the bare or green ground wire
           bolt (EE) securely.                                                                                 from the junction box to the ground screw
      Ƒ    Firmly pull on the mounting plate (D) to                                                            (marked with “GND”).
           verify it is securely attached to the mounting
           bracket (FF).
                                                                                                                              UP/Haut/Arriba
                                                                                                                                                                         D
                                                                                                                                                      N (White/
          UP                                                                                                         GND                              Blanc/Blanco)
            /Ha                                                                                                      Terre
                                                                                                                     Tierra
               ut/                                                                                                                                         L (Black/
                  Arr                                                                                                                                      Noir/Negro)
                     iba                                                                     FF
                                    UP
                                      /Hau
                                          t/A
                                             rrib
                           GN                    a
                           TerrD
                           Tie e
                              rra                                              TN
                                                                                    OR
                                                                                         F




                                                     N (W
                                                     Bla hit
                                                        nc/ e/
                                                           Bla
                                                              nco
                                                                  )
                                                          L (B
                                                          No lack
                                                             ir/N /
                                                                 egro
                                                                     )




                                                                           D                                   1
                                                                                                                                               3/8"
                     EE



    6 Mounting the light fixture                                                                                              B
     NOTICE: The two pins on the rear of the light fixture must be
     inserted into the terminal block for the light to work.

                                                                                                                                                                             D
      Ƒ    Align the bottom edge of the light fixture (B) with
           the bottom edge of the mounting plate (D). Tilt
           the light fixture (B) toward the mounting plate (D),
                                                                                                                     27
                                                                                                                        0°




           making sure the light fixture (B) is centered on
           the mounting plate (D).
      Ƒ    Tighten the large mounting bolt (DD) securely                                                  AA
           through the center of the mounting plate (D). Do                                                                                     DD
           not overtighten.
      Ƒ    Push the rubber plug (AA) firmly into the
           mounting bolt hole on the light fixture (B).

                                                                                                  6
                                                                         Ex. Q - Page 30 of 48
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 59 of 122 PageID
     Installation (continued)

    7 Caulking
      fixture
               around the light

            CAUTION: Failure to completely caulk around the light
            fixture’s mounting plate (D) could result in water seepage
            into the light fixture (B) and/or junction box.
                                                                                           D
      Ƒ   Caulk around the mounting plate (D) and
          mounting surface with silicone sealant (not
          included).


     Operation

    1 Adjusting the lamp heads                                               2 Rotating
                                                                               downward
                                                                                        the sensor controls

                                                                                    CAUTION: To avoid water damage and risk of electrical
            WARNING: Risk of fire. Keep the lamp heads at least
                                                                                    shock, the motion sensor controls must be facing the
            2 in. (51 mm) from combustible materials.
                                                                                    ground when installation is complete.


            CAUTION: Keep lamp heads 30° below horizontal to
                                                                              Ƒ   Rotate the motion sensor (C) so the controls
            avoid water damage and electrical shock.                              face toward the ground.


      Ƒ   Turn the power on at the circuit breaker or fuse
          and turn on the wall switch.
      Ƒ   If needed, gently grasp the lamp heads (A) and
          tilt them up or down or side to side to adjust
          the light coverage area.

                                                                                                                                              DUSK TO DAWN
                                                                                                                                                    SENS.
                                                                                                                                    ON TIME




                                                                                                                                                             DUAL BRITE
                                                                                                                           20 MIN




                                                                                                                                    H
                                                                                                                        5 MIN




                                                                                                                                       M




                                                                                                                                                 6H
                                                                                                                                       L




                                                                                                                                                    3H
                                                                                                                          1 MIN
                                                                                                                        TEST




                                                                                      C
                                                                                                                                                    OFF




                                  270°




                A




                                                                         7                                                   HOMEDEPOT.COM
                                                     Ex. Q - Page 31 of 48
                                                                              Please contact 1-866-308-3976 for further assistance.
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 60 of 122 PageID
     Operation (continued)

    3 Setting the sensor for testing 4 Adjusting the motion sensor
                                       detection zone
                     NOTE: When the “ON-TIME” switch is set to the “TEST”                                       Ƒ     Perform a “walk test”: walk in an arc across
                     position, the light fixture will operate during the day or                                       the front of the motion sensor (C).
                     night. The light will stay on for 8 seconds after all motion
                     is stopped.                                                                                Ƒ     Watch the light. The light will come on and the
                                                                                                                      red LED will flash indicating motion has been
                                                                                                                      detected.
      Ƒ        Set the “ON-TIME” switch to the “TEST”
               position.                                                                                        Ƒ     Stop, wait for the light to turn off, and then
                                                                                                                      begin walking again.
      Ƒ        Set the “DUALBRITE” switch to the “OFF”
               position.                                                                                        Ƒ     Continue this process until the detection zone
                                                                                                                      has been established.
      Ƒ        Slide the “SENS” switch to the “L” (low)
               position.                                                                                        Ƒ     If needed, gently grasp the motion sensor (C)
                                                                                                                      and move it from side to side or up and down
      Ƒ        Set the Adjustable Color Temperature dial to the
                                                                                                                      to adjust the detection zone.
               desired light color.
                     NOTE: The motion sensor will need to completely warm
                     up (60 seconds) before beginning the setup process.



                                               1 MIN         5 MIN
                                             TEST               20 MIN

          C
                                                                ON TIME
                                                    L    M      H




                                                                   SENS.
                                                        6H
                                             OFF   3H        DUSK TO DAWN


                                                                                                                                                       C
                                                             DUAL BRITE




    5 Adjusting the SENS switch                                                                                6 Adjusting the ON-TIME switch
      Ƒ        To increase the sensitivity, slide the “SENS”                                                                  NOTE: The “ON-TIME” switch determines the amount of
               switch toward the “H” (high) position.                                                                         time the light will stay on full bright after all motion has
                                                                                                                              stopped. When the “ON-TIME” switch is set to the 1, 5,
      Ƒ        To decrease the sensitivity, slide the “SENS”                                                                  or 20 minute position, the light will only come on during
               switch toward the “L” (low) position.                                                                          the night.

                     NOTE: The motion sensor (C) is more sensitive to motion
                     moving across the front of the sensor. The motion sensor                                   Ƒ     Set the “ON-TIME” switch to the 1, 5, or 20
                     (C) is less sensitive to motion moving directly toward the
                     front of the sensor.
                                                                                                                      minute position.

                     NOTE: The higher the “SENS” setting (sensitivity), the                                           1 MIN         5 MIN
                                                                                                                    TEST               20 MIN
                     greater the possibility of false triggering. To reduce false
                     triggering, slide the “SENS” switch toward the “L” (low)                                              L    M
                                                                                                                                       ON TIME
                                                                                                                                       H

                     setting.                                                                                                                                                1 MIN       5 MIN
                                                                                                                                                                           TEST             20 MIN
                                                                                                                                          SENS.
                                                                                                                    OFF   3H
                                                                                                                               6H
                                                                                                                                    DUSK TO DAWN
                                                                                                                                                        C
                1 MIN
              TEST
                              5 MIN
                                 20 MIN
                                                              C                                ON TIME
                                                                                                                                    DUAL BRITE
                                                                                                                                                                                 L   M
                                                                                                                                                                                            ON TIME
                                                                                                                                                                                            H
                                                                                   L    M      H
                                 ON TIME
                     L    M      H




                                    SENS.
                         6H
              OFF   3H        DUSK TO DAWN                                                        SENS.
                                                                                       6H
                                                                            OFF   3H        DUSK TO DAWN
                              DUAL BRITE




                                                                                                           8
                                                                              Ex. Q - Page 32 of 48
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 61 of 122 PageID
     Operation (continued)

    7 Adjusting
      switch
                the DUALBRITE
                                                                                             8 Adjusting the Adjustable Color
                                                                                               Temperature dial
                NOTE: The “DUALBRITE” switch determines the amount                                   NOTE: The Adjustable Color Temperature adjustment is
                of time the lights stay on at an accent level after sundown.                         only available when the light is in full-bright mode. When
                Switching this setting to “OFF” will not affect the “ON-                             the light is in accent (DualBrite) mode, the LED color is
                TIME” setting.                                                                       pre-set to 3000K (Kelvin).


      Ƒ   Set the “DUALBRITE” switch to OFF, 3 hours, 6                                       Ƒ   Turn the Adjustable Color Temperature dial
          hours, or dusk-to-dawn (sunset to sunrise).                                             toward the “Blue” color to increase the color
                                                                                                  temperature toward daylight (5000K).
            1 MIN         5 MIN            C                                                  Ƒ   Turn the Adjustable Color Temperature dial
          TEST               20 MIN

                                                          OFF   3H
                                                                     6H
                                                                                SENS.
                                                                          DUSK TO DAWN
                                                                                                  toward the “Orange” color to decrease the
                 L    M
                             ON TIME
                             H                                                                    color temperature toward warm (3000K).
                                SENS.                                     DUAL BRITE
                     6H
          OFF   3H        DUSK TO DAWN


                                                                                                                                                1 MIN        5 MIN
                                                                                                                                              TEST              20 MIN
                          DUAL BRITE
                                                                                                              L            C
                                                                                                                                                                ON TIME
                                                                                                                                                    L    M      H




                                                                                                                  6                                                SENS.
                                                                                                       OFF   3H                              OFF   3H
                                                                                                                                                        6H
                                                                                                                                                             DUSK TO DAWN




                                                                                                                                                             DUAL BRITE




    9 Using manual mode                                                                              NOTE: If the power to the light fixture is off for more than
                                                                                                     5 seconds, allow the motion sensor to warm up prior to
                                                                                                     switching to manual mode.

                NOTE: Manual mode overrides the motion sensor (C) so
                the light will operate full bright. This feature only works
                at night and only for one night at a time. The motion                          OFF                    ON            OFF                                  ON
                sensor (C) will reset to motion sensing mode after 6 hours
                or sunrise, whichever comes first. Manual mode can be
                toggled on and off using a wall switch.


      Ƒ   Ensure the power to the light is ON and the
          sensor has warmed up (60 seconds).
      Ƒ   To turn manual mode on, switch the power                                                           Less than 3 seconds
          OFF–ON–OFF–ON at the wall switch within 3
          seconds.
      Ƒ   To turn manual mode off, switch the power
          OFF–ON–OFF–ON at the wall switch within 3
          seconds.




                                                                                         9                                                    HOMEDEPOT.COM
                                                          Ex. Q - Page 33 of 48
                                                                                              Please contact 1-866-308-3976 for further assistance.
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 62 of 122 PageID
    Care and Cleaning
    Ƒ   To prolong the original appearance, clean the light fixture with clear water and a soft, damp cloth only.
    Ƒ   Do not use paints, solvents, or other chemicals on this light fixture. They could cause a premature
        deterioration of the finish. This is not a defect in the finish and will not be covered by the warranty.
    Ƒ   Do not spray the light fixture with a hose or power washer.


    Troubleshooting
    Problem                             Possible Cause                                     Solution
    The light will not come on.         Ƒ    The light switch is turned off.               Ƒ   Turn the light switch on.
                                        Ƒ    The fuse is blown or the circuit breaker      Ƒ   Replace the fuse or turn the
                                             is turned off.                                    circuit breaker on.
                                        Ƒ    The light fixture is not properly             Ƒ   Re-install the light fixture
                                             attached to the mounting plate, if this is        to the base and ensure the
                                             a new installation (the pins are not fully        pins are fully seated in the
                                             seated in the terminal block).                    terminal block.
                                        Ƒ    Daylight turn-off (photocell) is in effect.   Ƒ   Recheck after dark.
                                        Ƒ    The circuit wiring is incorrect (if this is   Ƒ   Verify the wiring is correct.
                                             a new installation).
                                        Ƒ    The motion sensor is aimed in the             Ƒ   Re-aim the motion sensor
                                             wrong direction.                                  to cover the desired area.
                                        Ƒ    The outside air temperature is close to       Ƒ   Increase the “SENS”
                                             the same as a person’s body heat.                 setting.
    The light comes on during the       Ƒ    The motion sensor may be installed in a       Ƒ   The light fixture is operating
    day.                                     relatively dark location.                         normally under these
                                                                                               circumstances.
                                        Ƒ    The “ON-TIME” switch is in the “TEST”         Ƒ   Set the “ON-TIME” switch
                                             position.                                         to the 1, 5, or 20 minute
                                                                                               setting.
    The light comes on for no           Ƒ    The motion sensor may be sensing              Ƒ   Decrease the “SENS”
    apparent reason.                         small animals or automobile traffic.              setting or reposition the
                                                                                               motion sensor.
                                        Ƒ    The “SENS” switch is set too high.            Ƒ   Decrease the “SENS”
                                                                                               setting.
                                        Ƒ    The “DUALBRITE” switch is in the 3            Ƒ   The light fixture is operating
                                             hour, 6 hour, or dusk-to-dawn setting.            normally under these
                                                                                               circumstances.
                                        Ƒ    The outside temperature is much               Ƒ   Decrease the “SENS”
                                             warmer or cooler than a person’s body             setting.
                                             heat (summer or winter).
                                        Ƒ    The light fixture is wired through a          Ƒ   Do not use a dimmer or
                                             dimmer or timer.                                  timer to control the light
                                                                                               fixture. Replace the dimmer
                                                                                               or timer with a standard on/
                                                                                               off wall switch.



                                                               10
                                              Ex. Q - Page 34 of 48
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 63 of 122 PageID
    Troubleshooting (continued)
    Problem                               Possible Cause                                   Solution
    The lights turn off too late in the   The light fixture may be installed in a          Relocate the light fixture or use
    Dusk-to-Dawn setting.                 relatively dark location.                        the 3 hour or 6 hour setting.
    The lights stay on continuously.      Ƒ   The motion sensor may be picking up a        Ƒ   Decrease the “SENS”
                                              heat source, such as an air vent, dryer          setting or reposition the
                                              vent, or brightly painted, heat-reflective       motion sensor.
                                              surface.
                                          Ƒ   The motion sensor is in manual mode.         Ƒ   Switch the motion sensor
                                                                                               to auto. See Using manual
                                                                                               mode on page 9.
                                          Ƒ   The light fixture is wired through a         Ƒ   Do not use a dimmer or
                                              dimmer or timer.                                 timer to control the light
                                                                                               fixture. Replace the dimmer
                                                                                               or timer with a standard on/
                                                                                               off wall switch.
                                          Ƒ   The light fixture is on the same circuit     Ƒ   Install the light fixture on
                                              as a motor, transformer, or fluorescent          a circuit without motors,
                                              bulb.                                            transformers, or fluorescent
                                                                                               bulbs.
    The lights flash on and off.          Ƒ   Heat or light from the lamp heads may        Ƒ   Reposition the lamp heads
                                              be turning the motion sensor on and              away from the motion
                                              off.                                             sensor.
                                          Ƒ   Heat is being reflected from other           Ƒ   Decrease the “SENS”
                                              objects and may be turning the motion            setting or reposition the
                                              sensor on and off.                               motion sensor.
                                          Ƒ   The motion sensor is in “TEST” mode          Ƒ   While in “TEST” mode,
                                              and warming up.                                  the light only stays on for
                                                                                               5 seconds. Set the “ON-
                                                                                               TIME” switch to 1, 5, or 20
                                                                                               minutes.
    The lights flash once then stay       The motion sensor is detecting light from        Reposition the lamp heads to
    off in manual mode.                   the lamp heads.                                  keep the area below the motion
                                                                                           sensor relatively dark.
    The Adjustable Color                  The Adjustable Color Temperature dial only       Adjust the Adjustable Color
    Temperature dial does not work        works when the light is in full-bright mode.     Temperature dial when the light
    in accent (DualBrite) mode.                                                            is in full-bright mode.




                                                               11                                           HOMEDEPOT.COM
                                               Ex. Q - Page 35 of 48
                                                                     Please contact 1-866-308-3976 for further assistance.
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 64 of 122 PageID




                             Questions, problems, missing parts?
                  Before returning to the store, call Defiant Customer Service
               8 a.m.-7 p.m., EST, Monday-Friday, 9 a.m. - 6 p.m., EST, Saturday

                                        1-866-308-3976

                                       HOMEDEPOT.COM


                              Retain this manual for future use.




                               Ex. Q - Page 36 of 48
                                                                                   209149-01A
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 65 of 122 PageID
                                                                                         Articulo #1002578077
                                                                                        Modelo #DFI-5886-WH




           GUÍA PARA EL USO Y CUIDADO

                 LUZ DE SEGURIDAD POR MOVIMIENTO




                                ¿Tiene preguntas, problemas o piezas faltantes?
                      Antes de devolverlo a la tienda, llame a Servicio al Cliente de Defiant
                      de 08 a.m.-7 p.m., EST, Lunes - Viernes, 09 a.m.-6 p.m., EST, sábado.

                                                   1-866-308-3976

                                                   HOMEDEPOT.COM




                                                       GRACIAS
        Agradecemos la fe y la confianza que usted ha depositado en Defiant al comprar esta luz de seguridad por
    movimiento. Procuramos crear continuamente productos de calidad diseñados para mejorar su hogar. Visítenos en
    internet para ver nuestra línea completaEx.  Q - Page
                                            de productos       37 of
                                                         disponibles que48
                                                                         necesita para el mejoramiento de su hogar.
                                             ¡Gracias por escoger Defiant!
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 66 of 122 PageID
    Contenido
    Contenido ................................................14             Herramientas Requeridas ....................15
    Información de seguridad ......................14                        Ferretería Incluida................................16
    Garantía...................................................14            Contenido del Paquete .........................16
      5 años de garantía limitada .................14                      Instalación ..............................................17
    Antes de la instalación ...........................15                  Operación ................................................19
      Planificación de la Instalación .............15                      Cuidado y limpieza .................................21
      Especificaciones ..................................15                Análisis de averías .................................22

    Información de seguridad
    PRECAUCIONES                                                                      ADVERTENCIA: Desconecte la energía eléctrica en el
                                                                                      disyuntor o en el fusible. Coloque cinta aislante sobre el
    Ƒ   Por favor lea y entienda todo este manual antes de                     interruptor disyuntor y compruebe que no haya energía
        tratar de ensamblar, instalar u operar este aparato                    eléctrica en el aparato de luz.
        de luz.
    Ƒ   Esta lámpara requiere una fuente de alimentación                       ADVERTENCIA: Riesgo de incendio. Mantenga los
                                                                               cabezales de la lámpara por lo menos a 2 pulgadas (51
        de 20 voltios de CA.                                                   mm) de materiales combustibles.
    Ƒ   Algunos códigos exigen que la instalación la realice
        un electricista calificado.                                            PRECAUCIÓN: Para evitar daños por el agua y el
    Ƒ   Este aparato de luz debe estar correctamente                           riesgo de una descarga eléctrica, los controles del detector
                                                                               de movimiento deben estar de cara al suelo cuando la
        conectado a tierra.                                                    instalación esté terminada.
    Ƒ   Para que opere correctamente, este aparato de luz
        debe ser:                                                              PRECAUCIÓN: Peligro de quemaduras. Deje que el
    Ƒ   Esta lámpara debe ser instalada fuera de casa                          aparato de luz se enfríe antes de tocarlo.
        sobre una pared o aleros.
    Ƒ   Esta lámpara debe ser instalada aproximadamente            AVISO: No conecte este aparato de luz a un interruptor reductor de
        a 8 pies (2,4 m) por encima del suelo. Si se la            luz ni a un temporizador.
        instala a una altura más alta de la recomendada, se
        reducirá la zona de cobertura si apunta el detector Ƒ CAN ICES-005 (B)/NMB-005 (B)
        hacia abajo.
    Ƒ   Este aparato cumple con la Parte 15 de las Reglas de la FCC. La operación está sujeta a las dos siguientes
        condiciones: (1) este aparato no puede causar interferencias perjudiciales y (2) este aparato debe aceptar
        cualquier interferencia recibida, incluyendo una interferencia que pueda causar un funcionamiento indeseado.

    Garantía
    5 AÑOS DE GARANTÍA LIMITADA
    LO QUE SE CUBRE
    Se garantiza que este producto no tiene partes defectuosas de fábrica o de mano de obra por un período de 5 años
    desde la fecha de compra. Se necesita el recibo de compra para todos los reclamos de garantía.

    LO QUE NO SE CUBRE
    Esta garantía no incluye el servicio de reparación, ajuste y calibración debido al mal uso, abuso o negligencia, o
    LEDs. Los servicios no autorizados o las modificaciones hechas al producto o a cualquier componente invalidarán
    esta garantía en su totalidad. Esta garantía no incluye reembolso por inconveniencia, instalación, tiempo de
    instalación, perdida de uso, servicio no autorizado, o gastos de envío. Esta garantía no se extiende a otros equipos o
    componentes que el consumidor usa junto con este producto.
    No hay piezas de servicio disponibles para este producto.
    Póngase en contacto con el personal de servicio al cliente al 1-866-308-3976 o visite el sitio www.homedepot.com.

                                                                     14
                                                   Ex. Q - Page 38 of 48
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 67 of 122 PageID
    Antes de la instalación
    PLANIFICACIÓN DE LA INSTALACIÓN
    Antes de instalar el aparato de luz, esté seguro que estén todas las piezas. Compare las piezas con la Ferretería
    incluida y las secciones de Contenidos del paquete. Si cualquier pieza falta o está dañada, no intente ensamblar,
    instalar ni operar este aparato de luz.
    Tiempo estimado para la instalación: 30 minutos

    ESPECIFICACIONES
    Alcance                                         Hasta 70 pies (21,3 m) (Varía con la temperatura circundante)
    Ángulo de detección                             Hasta 270°
    Carga eléctrica - DEL                           45 Vatios
    Lúmenes LED                                     3000
    Requisitos de la energía eléctrica              120 VCA, 60 Hz
    LED de temperatura de color                     Temperatura de luz baja. (3000K); temperatura de pleno brillo.
                                                    (Ajustable: de 3000K a 5000K)
    Fases de operación                              Prueba, activado por movimiento, manual
    Retardo de tiempo                               1, 5, 20 minutos
    Temporizador DualBrite                          Apagado, 3 horas, 6 horas, del crepúsculo al amanecer

    HERRAMIENTAS REQUERIDAS


                                                         Destornillador
                                                                                                 Peladores/
                     Destornillador                      de cabeza
                                                                                                 cortadores de
                     phillips                            plana de 1/8 de
                                                                                                 cables
                                                         pulgada




                     Probador de                         Guantes de                              Sellador de
                     circuitos                           trabajo                                 silicona




                     Escalera                                              Gafas de seguridad




                                                            15                                         HOMEDEPOT.COM
                                            Ex. Q - Page 39 of 48
                                            Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 68 of 122 PageID
    Antes de la instalación (continuación)
    FERRETERÍA INCLUIDA
            NOTA: La ferretería se muestra en su tamaño real




               AA                                         BB                             CC


                                                                                                          DD


                                                                 FRONT
                                              EE                                                     FF


                                                            GG

      Pieza         Descripción                                                   Cantidad
       AA           Tapón de caucho                                                  1
       BB           Tornillo del soporte de montaje                                  2
       CC           Tornillo del soporte de montaje                                  2
       DD           Tornillo grande de montaje (pre-instalado)                       1
       EE           Tornillo pequeño de montaje                                      1
       FF           Soporte de montaje (no está a escala)                            1
       GG           Mini-destornillador                                              1


    CONTENIDO DEL PAQUETE

                                        A

                                                                              B
                                                        D
                                                                              C

               Pieza         Descripción                                                  Cantidad
                  A          Cabezal de lámpara                                               3
                  B          Artefacto de luz                                                 1
                  C          Detector de movimiento                                           1
                  D          Placa de montaje                                                 1




                                                                         16
                                                    Ex. Q - Page 40 of 48
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 69 of 122 PageID
     Instalación

    1 Determinación
      montaje
                    del sitio de

              NOTA: Esta lámpara debe ser instalada aproximadamente
              a 8 pies (2,4 m) por encima del suelo. Si se la instala a una
              altura más alta de la recomendada, se reducirá la zona de
              cobertura si apunta el detector hacia abajo.
                                                                                       Montaje en
                                                                                         pared
        Ƒ   Determine el sitio de montaje – pared o alero.
        Ƒ   Coloque los cabezales de la lámpara (A) en
            la dirección general de la cobertura de luz                            A                                          Montaje en
            deseada.                                                                                    C                       alero
        Ƒ   Si es necesario, gire el detector de movimiento
            (C) de modo que los controles miren hacia el
            suelo después de la instalación.




            Remoción de la placa de                                                     Instalación del soporte de
    2       montaje                                                                3    montaje
              NOTA: El aparato viene con una placa de montaje (D).                          ADVERTENCIA: Desconecte la energía eléctrica en el
              Está premontado en la lámpara (B) para ser enviado.                           disyuntor o en el fusible. Coloque cinta aislante sobre el
                                                                                            interruptor disyuntor y compruebe que no haya energía
                                                                                            eléctrica en el aparato de luz.
              NOTA: El tornillo de fijación grande (DD) está pre-
              instalado en la lámpara (B). No trate de quitar el tornillo
              grande de montaje (DD).                                                       NOTA: Se incluyen seis tornillos de varios tamaños para
                                                                                            el soporte de montaje. La instalación sólo requiere dos.
                                                                                            Deseche los tornillos del soporte de montaje no utilizados
                                                                                            luego de la instalación.
        Ƒ   Desenrosque el tornillo grande de
            montaje (DD) que conecta la lámpara (B) a
            la placa de montaje (D) y retire la placa de                           Ƒ    Retire el aparato de luz existente.
            montaje (D).                                                           Ƒ    Instale el soporte de montaje (FF) con la
                                                                                        palabra estampada “FRENTE” en dirección
                                                                                        contraria a la caja de conexiones. Use los
                        B                                                               tornillos del soporte de montaje (BB o CC) que
                                                                                        mejor encajen con la caja de conexiones. Si es
                                                                                        necesario, use los tornillos que fueron retirados
                                                                                        del aparato de luz anterior.
                                                                    D              Ƒ    Hale con firmeza el soporte de montaje para
                                                                                        verificar que esté bien montado en la caja de
                                                                                        conexiones.
              27
                 0°




   DD                                                                                                                                      FF
                                                                                                 T
                                                                                            ON
                                                                                       FR


                                                                                                                          T
                                                                                                                     ON
                                                                                                                FR




                                                                                                                                BB o CC
                                                                              17                                                     HOMEDEPOT.COM
                                                         Ex. Q - Page 41 of 48
                                                         Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 70 of 122 PageID
     Instalación (continuación)

    4 Instalación
      montaje
                  de la placa de
                                                                                                         5 Cómo   hacer las conexiones
                                                                                                           eléctricas
      Ƒ    Pase los cables de la caja de conexiones por el                                                   Ƒ   Si es necesario, pele 3/8 de pulgada de
           agujero que está en la placa de montaje (D).                                                          aislamiento de los cables de la caja de
      Ƒ    Coloque la placa de montaje (D) contra la caja de                                                     conexiones (1).
           conexiones.                                                                                       Ƒ   Inserte los cables de la caja de conexiones en
           Ƒ Cuando la instale sobre una pared, la                                                               el lado del bloque de terminales y al rededor
                flecha “UP” (Hacia Arriba) debe apuntar                                                          del tornillo de tierra. Apriete los tornillos del
                hacia arriba.                                                                                    bloque de terminales utilizando el mini-
           Ƒ Cuando la instale sobre un alero, la flecha                                                         destornillador (GG) y el tornillo de tierra para
                “UP” (Hacia Arriba) debe apuntar hacia el                                                        asegurar los cables.
                edificio.                                                                                        Ƒ Inserte el cable blanco de la caja de
      Ƒ    Inserte el tornillo pequeño de montaje (EE) por                                                            conexiones en el terminal marcado “N
           el agujero de la placa de montaje (D) situado                                                              (White)”.
           debajo del agujero roscado, y enrósquelo en
                                                                                                                 Ƒ    Inserte el cable negro de la caja de
           el agujero central del soporte de montaje (FF).
                                                                                                                      conexiones en el terminal marcado “L
           Apriete el perno (EE) de forma segura.
                                                                                                                      (Black)”.
      Ƒ    Hale firmemente de la placa de montaje (D)
           para verificar que esté bien sujeta al soporte                                                        Ƒ    Conecte el alambre desnudo o verde de
           de montaje (FF).                                                                                           tierra de la caja de conexiones al tornillo
                                                                                                                      de tierra (marcado con “GND”).

                                                                                                                                            UP/Haut/Arriba
               UP
                 /Ha
                    ut/
                       Arr                                                                                                                                                             D
                          iba                                                                      FF                          GND
                                                                                                                               Terre
                                                                                                                               Tierra
                                                                                                                                                                    N (White/
                                                                                                                                                                    Blanc/Blanco)

                                                                                                                                                                         L (Black/
                                                                                                                                                                         Noir/Negro)
                                         UP/
                                            Hau
                                               t/A
                                                  rrib
                                GN                       a
                                TerrD
                                Tier e
                                    ra                                               TN
                                                                                          OR
                                                                                               F




                                                             N (W
                                                             Blan hite
                                                                 c/Bl /
                                                                     anco)
                                                                  L (B
                                                                  Noi lack
                                                                     r/N /
                                                                         eg  ro)




                                                                                    D
                                                                                                                        B
                             EE                                                                                                                              3/8"




    6 Montaje del aparato de luz                                                                                                        B

     AVISO: Las dos clavijas de la parte posterior de la lámpara se deben
     insertar en el bloque de terminales para que la luz funcione.

                                                                                                                                                                                           D
      Ƒ    Alinee el borde inferior de la lámpara (B)
           con el borde inferior de la placa de montaje
           (D). Incline la lámpara (B) hacia la placa de
                                                                                                                            27
                                                                                                                              0°




           montaje (D), asegurándose de que la lámpara
           (B) esté centrada en la placa de montaje (D).
      Ƒ    Apriete el tornillo grande de montaje (DD)                                                            AA
           en forma segura por el centro de la placa de                                                                                                        DD
           montaje (D). No apriete excesivamente.
      Ƒ    Empuje con fuerza el tapón de caucho (AA)
           en el orificio del perno de montaje de la
           lámpara (B).

                                                                                                        18
                                                                                   Ex. Q - Page 42 of 48
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 71 of 122 PageID
     Instalación (continuación)

    7 Calafatee
      de luz
                alrededor del aparato

            PRECAUCIÓN: No calafatear por completo alrededor
            de la placa de montaje (D) de la lámpara puede resultar
            en la filtración del agua en la lámpara (B) y / o la caja de
            conexiones.                                                                       D

      Ƒ   Calafatee alrededor de la placa de montaje (D)
          y de la superficie de montaje con un sellador
          de silicona (no incluido).


     Operación

    1 Ajuste
      lámpara
             de los cabezales de la
                                    2 Giro hacia abajo de los
                                      controles del detector
            ADVERTENCIA: Riesgo de incendio. Mantenga los                             PRECAUCIÓN: Para evitar daños por el agua y el
            cabezales de la lámpara por lo menos a 2 pulgadas (51                     riesgo de una descarga eléctrica, los controles del detector
            mm) de materiales combustibles.                                           de movimiento deben estar de cara al suelo cuando la
                                                                                      instalación esté terminada.

            PRECAUCIÓN: Mantenga los cabezales de la lámpara
            30° debajo de la línea horizontal para evitar daños por             Ƒ   Gire el detector de movimiento (C) de manera
            agua y descargas eléctricas.
                                                                                    que los controles estén orientados hacia suelo.

      Ƒ   Conecte la energía eléctrica en el disyuntor
          o en el fusible y encienda el interruptor de la
          pared.
      Ƒ   Si es necesario, sujete suavemente los
          cabezales de la lámpara (A) e inclínelos hacia
          arriba o hacia abajo o de lado a lado para
          ajustar el área de cobertura de la luz.
                                                                                                                                                   DUSK TO DAWN
                                                                                                                                                         SENS.
                                                                                                                                         ON TIME




                                                                                                                                                                  DUAL BRITE
                                                                                                                                20 MIN




                                                                                                                                         H
                                                                                                                             5 MIN




                                                                                                                                            M




                                                                                                                                                      6H
                                                                                                                                            L




                                                                                                                                                         3H
                                                                                                                               1 MIN
                                                                                                                             TEST




                                                                                        C
                                                                                                                                                         OFF




                                   270°




                A




                                                                           19                                                     HOMEDEPOT.COM
                                                       Ex. Q - Page 43 of 48
                                                       Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 72 of 122 PageID
     Operación (continuación)

    3 Calibración
      prueba
                  del detector para
                                    4 Regulación de la zona de
                                      detección del detector de
                 NOTA: Cuando el interruptor de “DURACIÓN” (“ON-TIME”)
                                                                                                                  movimiento
                 se fija en la posición “PRUEBA” (“TEST”) el aparato de
                 luz operará durante el día o la noche. La luz permanecerá                                  Ƒ     Haga una “prueba caminando”: camine
                 encendida 8 segundos después que todo movimiento se                                              transversalmente a la parte frontal del detector de
                 ha detenido.                                                                                     movimiento (C) siguiendo la trayectoria de un arco.
                                                                                                            Ƒ     Observe la luz. La luz se encenderá y el LED
      Ƒ       Fije el interruptor de “DURACIÓN” en la                                                             rojo destellará indicando que se ha detectado
              posición “PRUEBA (“TEST”).                                                                          movimiento.
      Ƒ       Fije el interruptor “DUALBRITE” en la posición                                                Ƒ     Deténgase, espere que la luz se apague, y
              “APAGADO” (“OFF”).                                                                                  luego empiece a caminar de nuevo.
      Ƒ       Deslice el interruptor “SENS” a la posición “L”                                               Ƒ     Continúe este proceso hasta que la zona de
              (baja).                                                                                             detección haya sido establecida.
      Ƒ       Fije el dial de temperatura de color ajustable al                                             Ƒ     Si es necesario, sujete suavemente el detector
              color de luz deseada.                                                                               de movimiento (C) y muévalo de lado a lado o
                 NOTA: El detector de movimiento necesitará calentarse
                                                                                                                  de arriba hacia abajo para ajustar la zona de
                 completamente (60 segundos) antes de empezar el                                                  detección.
                 proceso de puesta a punto.



                                           1 MIN         5 MIN
                                         TEST               20 MIN


          C                                                 ON TIME
                                                L    M      H




                                                               SENS.
                                                    6H
                                         OFF   3H        DUSK TO DAWN
                                                                                                                                                  C
                                                         DUAL BRITE




    5 Ajuste del interruptor SENS 6 Regulación
                                    DURACIÓN
                                               del interruptor de

      Ƒ       Para aumentar la sensibilidad, deslice el                                                                   NOTA: El interruptor de DURACIÓN determina el lapso
              interruptor “SENS” hacia la posición “H” (alta).                                                            de tiempo que la luz permanece encendida con todo su
                                                                                                                          brillo luego que ha cesado el movimiento. Cuando fije el
      Ƒ       Para disminuir la sensibilidad, deslice el                                                                  interruptor “ON-TIME” a la posición de 1, 5 ó 20 minutos, la
              interruptor “SENS” hacia la posición “L” (baja).                                                            luz sólo se encenderá durante la noche.

                 NOTA: El detector de movimiento (C) es más sensible al
                 movimiento transversal a la parte frontal del detector. El                                 Ƒ     Coloque el interruptor de DURACIÓN en la
                 detector de movimiento (C) es menos sensible al movimiento
                 que se dirige directamente hacia la parte frontal del detector.
                                                                                                                  posición 1, 5 o 20 minutos.

                 NOTA: Mientras mayor sea la calibración del “SENS”                                               1 MIN         5 MIN
                                                                                                                TEST               20 MIN
                 (sensibilidad), mayor será la posibilidad de falsas alarmas.
                 Para reducir las falsas alarmas, deslice el interruptor                                                           ON TIME
                                                                                                                       L    M      H
                 “SENS” hacia el ajuste “L” (baja).                                                                                                                    1 MIN       5 MIN
                                                                                                                                                                     TEST             20 MIN
                                                                                                                OFF   3H
                                                                                                                           6H
                                                                                                                                      SENS.
                                                                                                                                DUSK TO DAWN
                                                                                                                                                   C
            1 MIN
          TEST
                          5 MIN
                             20 MIN
                                                          C                                                                     DUAL BRITE
                                                                                                                                                                           L   M
                                                                                                                                                                                      ON TIME
                                                                                                                                                                                      H
                                                                                           ON TIME
                                                                               L    M      H
                             ON TIME
                 L    M      H




                                SENS.
                     6H
          OFF   3H        DUSK TO DAWN                                                        SENS.
                                                                                   6H
                                                                        OFF   3H        DUSK TO DAWN
                          DUAL BRITE




                                                                                                       20
                                                                          Ex. Q - Page 44 of 48
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 73 of 122 PageID
     Operación (continuación)

    7 Regulación
      DUALBRITE
                 del interruptor
                                                                                                8 Ajuste del dial de temperatura
                                                                                                  de color ajustable
                  NOTA: El interruptor DUALBRITE determina el lapso de                                 NOTA: El ajuste de temperatura de color
                  tiempo que la luz permanece encendida con un nivel                                   ajustable está disponible sólo cuando la
                  de luz reducido luego de la puesta del sol. Cambiando                                luz está en modalidad de brillo completo.
                  esta calibración a “OFF” (“DESCONECTADO”) no quedará                                 Cuando la luz está en la modalidad de
                  afectada la calibración de la DURACIÓN.                                              acento (DualBrite), el color del LED está
                                                                                                       preprogramado a 3000K (Kelvin).

        Ƒ   Coloque el interruptor “DUALBRITE” en APAGADO
            (OFF), 3 horas, 6 horas o del crepúsculo al                                          Ƒ   Gire el dial de temperatura de color ajustable
            amanecer (de la puesta a la salida del sol).                                             hacia el color “Azul” para aumentar la
                                                                                                     temperatura del color hacia la luz del día
                                                                                                     (5000K).
              1 MIN
            TEST
                            5 MIN
                               20 MIN
                                             C                                    SENS.          Ƒ   Gire el selector de temperatura de color
                                                                       6H
                                                            OFF   3H        DUSK TO DAWN

                   L    M
                               ON TIME
                               H
                                                                                                     ajustable hacia el color “Naranja” para
                                                                                                     disminuir la temperatura de color hacia
                                                                            DUAL BRITE
            OFF   3H
                       6H
                                  SENS.
                            DUSK TO DAWN                                                             caliente (3000K).
                            DUAL BRITE




                                                                                                                         C                      1 MIN
                                                                                                                                              TEST
                                                                                                                                                             5 MIN
                                                                                                                                                                20 MIN

                                                                                                                 L
                                                                                                                                                                ON TIME
                                                                                                                                                    L    M      H




                                                                                                                     6                                             SENS.
                                                                                                          OFF   3H                           OFF   3H
                                                                                                                                                        6H
                                                                                                                                                             DUSK TO DAWN




                                                                                                                                                             DUAL BRITE




    9 Uso del la fase manual                                                                     Ƒ   Para desactivar la modalidad manual, APAGUE-
                                                                                                     PRENDA- APAGUE- PRENDA la alimentación en
                                                                                                     el interruptor de pared en 3 segundos.
                  NOTA: La fase manual anula el detector de movimiento
                  (C) y el control de duración (“ON-TIME”), de esta forma                              NOTA: Si la energía eléctrica al aparato de luz es
                  la lámpara operará con todo su brillo. Esta característica                           apagada por más de 5 segundos, deje que el detector de
                  funciona solamente en la noche y solamente una noche                                 movimiento se caliente antes del cambio a la fase manual.
                  a la vez. El detector de movimiento (C) se reiniciará en
                  la modalidad de detección de movimiento después de 6
                  horas o cuando salga el sol, lo que ocurra primero. La fase                   APAGADO         ENCENDIDO        APAGADO                ENCENDIDO
                  manual puede también alternar entre encendido y apagado
                  mediante el interruptor de pared.

        Ƒ   Asegúrese de que la luz está encendida (ON)
            y de que el detector se ha calentado (60
            segundos).
        Ƒ   Para activar la modalidad manual, APAGUE-
            PRENDA- APAGUE- PRENDA la alimentación en
                                                                                                                Menos de 3 segundos
            el interruptor de pared en 3 segundos.

    Cuidado y limpieza
    Ƒ   Para prolongar la apariencia original, limpie la lámpara solo con agua limpia y un paño suave y húmedo.
    Ƒ   No use pinturas, solventes ni otros químicos en este aparato de luz. Podrían ser la causa de una prematura
        deterioración del acabado. Esto no es un defecto del acabado y no será cubierto por la garantía.
    Ƒ   No rocíe la lámpara con una manguera o lavadora a presión.



                                                                                           21                                                 HOMEDEPOT.COM
                                                            Ex. Q - Page 45 of 48
                                                           Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 74 of 122 PageID
    Análisis de averías
    Problema                       Causa Probable                                   Solución
    La luz no se enciende.         Ƒ   El interruptor de la luz está apagado.       Ƒ   Encienda el interruptor de la luz.
                                   Ƒ   El fusible está quemado o el disyuntor       Ƒ   Cambie el fusible o conecte el
                                       está desconectado.                               disyuntor.
                                   Ƒ   La lámpara no está correctamente             Ƒ   Vuelva a instalar la lámpara
                                       sujetada a la placa de montaje, si se            en la base y asegúrese de que
                                       trata de una nueva instalación (las              las clavijas estén asentadas
                                       clavijas no están asentadas por com-             por completo en el bloque de
                                       pleto en el bloque de terminales).               terminales.
                                   Ƒ   El apagado de la luz diurna (fotocélu-       Ƒ   Vuelva a revisar al amanecer.
                                       la) está vigente.
                                   Ƒ   El cableado del circuito es incorrecto       Ƒ   Verifique que el cableado esté
                                       (si esta es una instalación nueva).              correcto.
                                   Ƒ   El detector de movimiento está enfo-         Ƒ   Vuelva a enfocar el detector de
                                       cando a la dirección incorrecta.                 movimiento para que cubra el
                                                                                        área deseada.
                                   Ƒ   La temperatura del aire exterior está cer-   Ƒ   Aumente la calibración del
                                       cana al calor corporal de una persona.           alcance (“SENS”).
    La luz se enciende durante     Ƒ   El detector de movimiento puede estar       Ƒ    El aparato de luz está operando nor-
    el día.                            instalado en un sitio relativamente oscuro.      malmente bajo estas circunstancias.
                                   Ƒ   El interruptor de duración (“ON-             Ƒ   Coloque el interruptor de
                                       TIME”) está en la posición prueba                duración (“ON-TIME”) en la
                                       (“TEST”).                                        calibración 1, 5 o 20 minutos.
    La luz se enciende sin razón   Ƒ   El detector de movimiento puede              Ƒ   Reduzca la calibración del
    aparente.                          estar detectando pequeños animales               alcance (“SENS”) o vuelva a co-
                                       o tráfico automotor.                             locar el detector de movimiento.
                                   Ƒ   El interruptor “SENS” está fijado            Ƒ   Reduzca la calibración del
                                       demasiado alto.                                  alcance (“SENS”).
                                   Ƒ   El interruptor “DUALBRITE” está en           Ƒ   El aparato de luz está operando
                                       la calibración 3 horas, 6 horas, o del           normalmente bajo estas cir-
                                       crepúsculo al amanecer.                          cunstancias.
                                   Ƒ   La temperatura exterior está más ca-         Ƒ   Reduzca la calibración del
                                       liente o más fría que el calor corporal          alcance (“SENS”).
                                       de una persona (verano o invierno).
                                   Ƒ   El aparato de luz está cableado a            Ƒ   No use un reductor de luz o un
                                       través de un reductor de luz o de un             temporizador para controlar el
                                       temporizador.                                    aparato de luz. Cambie el reductor
                                                                                        de luz o el temporizador por un
                                                                                        interruptor de pared estándar de
                                                                                        encendido/apagado.




                                                            22
                                           Ex. Q - Page 46 of 48
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 75 of 122 PageID
    Análisis de averías (continuación)
    Problema                        Causa Probable                                   Solución
    Las luces se apagan dema-       El aparato de luz puede estar instalado en       Vuelva a ubicar el aparato de luz
    siado tarde en la calibración   un sitio relativamente oscuro.                   o utilice la calibración 3 horas o 6
    crepúsculo-al-amanecer.                                                          horas.
    Las luces permanecen en-        Ƒ   El detector de movimiento puede estar        Ƒ   Reduzca la calibración del
    cendidas constantemente.            absorbiendo calor de una fuente de calor         alcance (“SENS”) o vuelva a co-
                                        como una ventosa de aire, una secadora           locar el detector de movimiento.
                                        de aire, o una superficie pintada con
                                        colores brillantes y que refleja el calor.
                                    Ƒ   El detector de movimiento está en la         Ƒ   Cambie el detector de movimien-
                                        fase manual.                                     to a automático. Vea Uso de la
                                                                                         fase manual en la página 21.
                                    Ƒ   El aparato de luz está cableado a            Ƒ   No use un reductor de luz o un
                                        través de un reductor de luz o de un             temporizador para controlar el
                                        temporizador.                                    aparato de luz. Cambie el reduc-
                                                                                         tor de luz o el temporizador por
                                                                                         un interruptor de pared estándar
                                                                                         de encendido/apagado.
                                    Ƒ   El aparato de luz está en el mismo           Ƒ   Instale el aparato de luz en un
                                        circuito que un motor, transformador             circuito sin motores, transfor-
                                        o tubo fluorescente.                             madores o tubos fluorescentes.
    Las luces se encienden y se     Ƒ   El calor o la luz de los cabezales de la     Ƒ   Vuelva a colocar los cabezales
    apagan.                             lámpara pueden prender y apagar al               de la lámpara lejos del detector
                                        detector de movimiento.                          de movimiento.
                                    Ƒ   El calor reflejado desde otro objeto         Ƒ   Reduzca la calibración del
                                        puede estar encendiendo y apagando               alcance (“SENS”) o vuelva a co-
                                        al detector de movimiento.                       locar el detector de movimiento.
                                    Ƒ   El detector de movimiento está en la         Ƒ   Mientras está en la fase
                                        fase “TEST” (PRUEBA) y calentándose.             PRUEBA, la luz sólo queda
                                                                                         encendida por 5 segundos. Fije
                                                                                         el interruptor “ON-TIME” para 1,
                                                                                         5 o 20 minutos.
    Las luces destellan una vez y   El detector de movimiento está                   Vuelva a colocar los cabezales de la
    luego permanecen apagadas       detectando luz de los cabezales de la            lámpara para mantener el área por
    en la fase manual.              lámpara.                                         debajo del detector de movimiento
                                                                                     relativamente oscura.
    El dial de temperatura de       El dial de temperatura de color ajustable        Ajuste el dial de temperatura de
    color ajustable no funciona     funciona sólocuando la luz está en la            color ajustable cuando la luz esté en
    en la modalidad de acento       modalidad de brillo completo.                    la modalidad de brillo completo.
    (DualBrite).




                                                             23                                            HOMEDEPOT.COM
                                            Ex. Q - Page 47 of 48
                                           Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 76 of 122 PageID




                        ¿Tiene preguntas, problemas o piezas faltantes?
              Antes de devolverlo a la tienda, llame a Servicio al Cliente de Defiant
              de 08 a.m.-7 p.m., EST, Lunes - Viernes, 09 a.m.-6 p.m., EST, sábado.

                                         1-866-308-3976

                                         HOMEDEPOT.COM


                              Guarde este manual para uso futuro.




                                 Ex. Q - Page 48 of 48
                                                                                        209149-01A
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 77 of 122 PageID #: 1612




                               EXHIBIT R
:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 78 of 122 PageID #
                                                                                                      ColorTune LED
                                                                                                       Motion Light
                                                                                                          Model: 5051

   Dated receipt required for warranty replacement.

                        FEATURES
   •   Bright, energy saving LED light
   •   DualBrite® technology
   •   Adjustable color temperature
   •   Automatically comes on when motion is detected.

                        UNPACKING
   Be sure to remove all contents from packaging and verify
   all items are present before assembling this light fixture.
   This package includes the following items:
   • Security Light
   • Owner’s Manual
   • Mounting Hardware




   HARDWARE INCLUDED
   Note: Six mounting bracket screws are included. The installation will only require two. Discard the unused mounting
   bracket screws after installation.




   Plastic plug         #6 Mounting Bracket              #8 Mounting Bracket
                        Screw (x2)                       Screw (x2)




   Mounting Bolt                                                Mounting Bolt (Pre-Installed in Light Fixture)


       FRONT




   Mounting Bracket                                             Mini Screwdriver

   © 2019 HeathCo LLC
                                                 Ex. R - Page 1 of 28
                                     To see operational and troubleshooting information and videos,              209971-01A
                                                        go to www.hzsupport.com
:20-cv-00224-LPS  Document
              IMPORTANT      27-3
                        SAFETY     Filed 09/29/20
                               AND INSTALLATION    Page 79 of 122 PageID #
                                                INFORMATION
   Before installing security light, read all instructions carefully and keep owner’s manual for future reference.
   • WARNING: To prevent electric shock, ensure that the power is disconnected before installation.
   • WARNING: Risk of fire. Keep the lamp heads at least 2 in. from combustible materials.
   • WARNING: Shock hazard. For eave mounting, the center of the junction box must be located at least 4 1/2" (11.5 cm)
     from the outside edge of the eave.
   • CAUTION: To avoid water damage and the risk of electrical shock, the motion sensor controls must be facing the
     ground when the installation is complete.
   • CAUTION: Keep the lamp heads 30° below horizontal to avoid water damage and electrical shock.
   • CAUTION: Burn hazard. Allow the light fixture to cool before touching.
   • NOTICE: Do not connect this light fixture to a dimmer switch or timer.
   • This light fixture requires 120-volts AC.
   • This light fixture must be properly grounded.
   • Some electrical codes require installation by a qualified electrician.
   • If you want to use Manual Mode, the light fixture must be wired through a switch.
   • This fixture is designed for outdoor installation and should be mounted to a wall or eaves.
   • To achieve best results, this fixture should be mounted 8 feet (2.4 meters) above the ground. Note: If fixture is mounted
     higher than 8 ft. (2.4 meters), aiming the sensor down will reduce coverage distance.

   The motion sensor on this light fixture detects “motion” by the movement of heat across the coverage area. The motion
   sensor is more sensitive to the movement of heat moving across the coverage area and less sensitive to the movement
   of heat directly towards it.



                                                                               Motion                                           Motion



                                                                                                        Sensor


                                                         Least Sensitive                                                  Most Sensitive
                             DUSK TO DAWN
                                   SENS.
                   ON TIME




                                            DUAL BRITE
          20 MIN




                   H
       5 MIN




                                                                                                                                                                                   DUSK TO DAWN
                                                                                                                                                                                         SENS.
                                                                                                                                                                         ON TIME




                                                                                                                                                                                                  DUAL BRITE
                      M




                                6H




                                                                                                                                                                20 MIN




                                                                                                                                                                         H
                                                                                                                                                             5 MIN
                      L




                                   3H
         1 MIN
       TEST




                                                                                                                                                                            M
                                   OFF




                                                                                                                                                                                      6H
                                                                                                                                                                            L




                                                                                                                                                                                         3H
                                                                                                                                                               1 MIN
                                                                                                                                                             TEST




                                                                                                                                          THIS   SIDE   UP
                                                                                                                                                                                         OFF




                                                          THIS   SIDE   UP




                                                          Wall Mount                                                        Eave Mount

   Note: Light fixture and sensor should be mounted as shown above when installed (depending upon type of installation).

   2
                                                                                         Ex. R - Page 2 of 28
                                                                             To see operational and troubleshooting information and videos,                                        209971-01
                                                                                                go to www.hzsupport.com
:20-cv-00224-LPSINSTALLATION
                   Document 27-3 Filed 09/29/20 Page 80 of 122 PageID #

          WARNING: Turn power off at circuit breaker or fuse.
    Place tape over circuit breaker switch and verify power is
    off at the fixture.

   This fixture comes with a “Easy Install” mounting plate. It is pre-
   assembled on the fixture for shipping.
   1. Unscrew the large mounting bolt connecting the light fixture to
       the mounting plate and remove the mounting plate (see Figure 1).
       The mounting bolt is designed to stay in the light fixture.
                                                                                                                                 Figure 1
   2. Install the mounting bracket with the stamped word “FRONT”
       facing away from the junction box (see Figure 2). Use the mount-
       ing bracket screws that best fit the junction box.
   3. Route the junction box wires through the hole in the mounting
       plate (see Figure 3).
                                                                                                            T
   4. Place the mounting plate against the junction box (see Figure 3).                               ON
                                                                                                FR
        • Wall Mounted – The “UP” arrow must point upward
        • Eave Mounted – The “UP”arrow must point toward the building                                                                                   T
                                                                                                                                                   ON



   5. Insert the small mounting bolt through the mounting plate hole
                                                                                                                                              FR




       located below the threaded hole. Thread the bolt into the center
       hole of the mounting bracket (see Figure 3).Tighten bolt securely.                                                        Figure 2

                                WIRING
   Insert the junction box wires into the side of the terminal block and                UP
   around the ground screw (see Figure 4).Tighten terminal block screws                   /Ha
                                                                                             ut/
                                                                                                 Arr
   and ground screw to secure wires.                                  GN                              iba
                                                                      TerD
   • White to “N (White)”                                             Tie re
                                                                         rra                                GN
                                                                                                                     UP
                                                                                                                       /Hau
                                                                                                                           t/A
                                                                                                                              rrib
                                                                                                                                  a
                                                                                                            TerrD

   • Black to “L (Black)”                                                                                   Tier e
                                                                                                                ra                                                                   TN
                                                                                                                                                                                          OR
                                                                                                                                                                                               F




   • Bare or green ground wire to GND (ground) screw.                                                                                     N (W
                                                                                                                                          Bla hit
                                                                                                                                             nc/ e/
                                                                                                                                                Bla
                                                                                                                                                    nco)
                                                                                                                                               L (B
                                                                                                                                               No lack
                                                                                                                                      N(
                         FINAL ASSEMBLY
                                                                                                                                                  ir/N /
                                                                                                                                                      egro


                                                                                                                                      BlaWhit
                                                                                                                                                            )



                                                                                                                                         nc/ e/
                                                                                                                                            Bla
   1. Double check that all wiring connections are securely connected.                                                                          nc   o)
                                                                                                                                              L(
   2. Align the bottom edge of the light fixture with the bottom edge                                                                         NoBlack
                                                                                                                                                 ir/N /
      of the mounting plate. Tilt the light fixture toward the mounting                                                                              egr
                                                                                                                                                                  o)
                                                                                                                                 Figure 3
      plate, making sure the light fixture is centered on the mounting
      plate.                                                                                                    UP/Haut/Arriba


      IMPORTANT: The two pins on the rear of the light fixture must
      insert into the terminal block for the light to work.                                  GND
                                                                                             Terre
                                                                                                                                                                N (White/
                                                                                                                                                                Blanc/Blanco)

   3. Tighten the mounting bolt securely being careful not to overtighten                    Tierra                                                                    L (Black/
                                                                                                                                                                       Noir/Negro)
      (see Figure 5).




                                                                                                                                 Figure 4

   209971-01
                                                   Ex. R - Page 3 of 28
                                      To see operational and troubleshooting information and videos,                                                                                               3
                                                        go to www.hzsupport.com
:20-cv-00224-LPS
      IMPORTANT: Document 27-3 Filed 09/29/20 Page 81 of 122 PageID #
       • If wall mounted, make sure the fixture is mounted with the
         sensor below the lamp heads.
       • If eave mounted, mount the fixture with sensor facing away
         from the house wall. Rotate the sensor so the controls face the
         ground.
   4. Push the plastic plug firmly into the mounting bolt hole on the
      light fixture (see Figure 5).
   5. Caulk around mounting plate and mounting surface with silicone
      weather sealant (see Figure 6).

                 TESTING AND ADJUSTMENTS                                                                    Figure 5



           CAUTION: To avoid water damage and risk of electrical
       shock, motion sensor controls must be facing the ground
       when installation is complete.

   1. Turn on the circuit breaker and light switch.
      Note: The motion sensor has a 1 minute warm up period before
      it will detect motion. When first turned on wait 1 minute.
   2. Slide the sensitivity (SENS) switch to the “LO” position, the                                         Figure 6
      ON-TIME switch to the TEST position, and the DUALBRITE
      switch to the OFF position (see Figure 7).
   3. Walk through the coverage area noting where you are when the
      lights turn on. Also, the red LED behind the motion sensor lens                                   1 MIN         5 MIN
                                                                                                      TEST               20 MIN
      will flash several times when motion is detected (see Figure 8).
   4. If needed, gently grasp the motion sensor and move it from side                                                    ON TIME
                                                                                                             L    M      H
      to side or up and down to adjust the detection zone.
   5. If needed, gently grasp the lamp heads and move them from side                                                        SENS.
      to side or up and down to adjust the light coverage area.
                                                                                                                 6H
                                                                                                      OFF   3H        DUSK TO DAWN


   6. Adjust the sensitivity (SENS) switch as needed (“LO”, “M”,
      “HI”). Sensitivity set too high may increase false triggering.                                                  DUAL BRITE




                            FINAL SETUP
                                                                                                            Figure 7
   1. Set the amount of ON-TIME you want the lights to stay on after
      all motion has stopped (1, 5, or 20 minutes).
   2. Set the DUALBRITE switch to the amount of time after dusk
      you want the lights on at low level (Off, 3, 6 Hrs., Dusk-to-Dawn).
      See DualBrite Timer section for more information.




                                                                                                            Figure 8

   4
                                                  Ex. R - Page 4 of 28
                                     To see operational and troubleshooting information and videos,                                  209971-01
                                                       go to www.hzsupport.com
:20-cv-00224-LPS Document 27-3 CONSIDERATIONS
                     IMPORTANT  Filed 09/29/20 Page 82 of 122 PageID #
   AVOID AIMING THE SENSOR AT:
   • Below are examples of objects that might produce heat and may cause the motion sensor to trigger:
     • Pools of Water                 • Air Conditioners                 • Dryer Vents
     • Animals                        • Heating Vents                    • Automobile Traffic
     If you suspect that a heat source of this type is triggering the motion sensor, reduce the sensitivity.
   • Areas where pets or traffic may trigger the motion sensor.
   • Nearby large, light-colored objects reflecting light may trigger the shut-off feature. Do not point other lights at the
     motion sensor.
   SEASONAL CHANGES:
   The motion sensor works by sensing temperature changes across its field of view. The closer the surrounding tempera-
   ture is to a person’s body heat, the less sensitive the sensor will appear. The greater the temperature difference, the more
   sensitive the sensor will appear. The sensitivity (SENS) switch might need to be readjusted as the outside temperature
   changes for the different seasons. This is a normal part of the light sensor’s operation.
                                                    DUALBRITE TIMER
   DualBrite mode is a selectable feature that turns the light on at a reduced (accent) level at dusk. When motion is de-
   tected, the light will increase to full bright for the amount of the ON-TIME setting (1, 5, or 20 minutes) then returns to
   DualBrite mode. The light will stay on at the reduced light level for the amount of time selected (Off, 3 hr., 6 hr., dusk-
   to-dawn) and then turn off completely. Once the DualBrite timer runs out, the light will turn ON only when motion
   is detected. Selecting OFF disables the DualBrite feature, however the motion sensing features will continue to work.
                                             LED COLOR TEMPERATURE                                           1 MIN
                                                                                                           TEST
                                                                                                                          5 MIN
                                                                                                                             20 MIN

   Note: The Adjustable Color Temperature adjustment is only available when the light is
   in full-bright mode. When the light is in accent (DualBrite) mode, the LED color is
                                                                                                                                      1 MIN        5 MIN
                                                                                                                              ON TIME
                                                                                                                                   TEST               20 MIN

                                                                                                                 L    M       H
   pre-set to 3000K (Kelvin).                                                                                                             L    M
                                                                                                                                                      ON TIME
                                                                                                                                                      H


   • Turn the Adjustable Color Temperature dial toward the “Blue” color to increase the
                                                                                                                                SENS.
     color temperature toward daylight (5000K).                                                           OFF   3H
                                                                                                                     6H
                                                                                                                          DUSK TO DAWN
                                                                                                                                   OFF 3H
                                                                                                                                              6H
                                                                                                                                                         SENS.
                                                                                                                                                   DUSK TO DAWN



   • Turn the Adjustable Color Temperature dial toward the “Orange” color to decrease                                                              DUAL BRITE

     the color temperature toward warm white (2700K).                                                                     DUAL BRITE


                                    MANUAL MODE
   Manual mode overrides the motion sensor and “ON‑TIME”
   control so the light will operate full bright. This feature only OFF       ON           OFF         ON
   works at night and only for one night at a time. The motion
   sensor will reset to motion sensing mode after 6 hours or
   sunrise, whichever comes first. Manual mode can be toggled
   on and off using a wall switch. Note: If the power to the
   light fixture is off for more than 5 seconds, allow the mo-
   tion sensor to warm up prior to switching to manual mode.
   • Ensure the power to the light is ON and the sensor has               Less than 3 seconds
      warmed up (60 seconds).
   • To turn manual mode on, switch the power OFF–ON–OFF–ON at the wall switch within 3 seconds.
   • To turn manual mode off, switch the power OFF–ON–OFF–ON at the wall switch within 3 seconds.
   IMPORTANT: If manual mode does not turn ON or OFF, use a slower pace turning the power ON and OFF at the wall
   switch while staying within 3 seconds.

   209971-01
                                                 Ex. R - Page 5 of 28
                                     To see operational and troubleshooting information and videos,                                            5
                                                        go to www.hzsupport.com
:20-cv-00224-LPS Document 27-3   Filed 09/29/20 Page 83 of 122 PageID #
                           SPECIFICATIONS
   Range	���������������������������������������������������Up to 70 ft. (21 m) [varies with surrounding temperature].
   Sensing Angle	��������������������������������������Up to 240°
   Power Requirements	�����������������������������120 VAC, 60 Hz
   Electrical load........................................40 Watts
   Operating Modes	���������������������������������TEST, MOTION ACTIVATED, and MANUAL MODE
   ON-Timer	��������������������������������������������1, 5, 20 minutes
   Test Timer	��������������������������������������������5 Seconds
   Manual Mode Timer	����������������������������Maximum 6 Hours
   Sensitivity (SENS)	�������������������������������“LO”, “M”, “HI”
   LED Lumens	���������������������������������������3000
   LED Color Temperature	����������������������Low light temp. (3000K); full-bright temp. (adjustable: 2700K to 5000K)


                                                   TROUBLESHOOTING GUIDE
       SYMPTOM                        POSSIBLE CAUSE                                         SOLUTION
       The light will not come on.    1. Light switch is turned off.                         1.   Turn light switch on.
                                      2. Fuse is blown or circuit breaker is turned off.     2.   Replace fuse or turn circuit breaker on.
                                      3. Daylight turn-off (photocell) is in effect.         3.   Recheck after dark.
                                      4. The circuit wiring is incorrect, if this is a new   4.   Verify wiring is correct.
                                         installation.
                                      5. The motion sensor is aimed in the wrong             5. Re-aim the motion sensor to cover the
                                         direction.                                             desired area.
                                      6. The outside air temperature is close to the         6. Increase the “SENS” setting. See Seasonal
                                         same as a person’s body heat.                          Changes on page 5 for more information.
       The light comes on during      1. The motion sensor may be installed in a             1. The light fixture is operating normally under
       the day.                          relatively dark location.                              these circumstances.
                                      2. The “ON-TIME” switch is in the “TEST”               2. Set the “ON-TIME” switch to the 1, 5, or 20
                                         position.                                              minute setting.
       The light comes on for no      1. The motion sensor may be sensing small              1. Decrease the “SENS” setting or reposition
       apparent reason.                  animals or automobile traffic.                         the motion sensor.
                                      2. The “SENS” switch is set too high.                  2. Decrease the “SENS” setting.
                                      3. The “DUALBRITE” switch is in the 3 hour,            3. The light fixture is operating normally under
                                         6 hour, or dusk-to-dawn setting.                       these circumstances.
                                      4. The outside temperature is much warmer or           4. Decrease the “SENS” setting. See Seasonal
                                         cooler than a person’s body heat (summer or            Changes on page 5 for more information.
                                         winter).
                                      5. The light fixture is wired through a dimmer         5. Do not use a dimmer or timer to control the
                                         or timer.                                              light fixture. Replace the dimmer or timer
                                                                                                with a standard on/off wall switch.
       The lights turn off too late   The light fixture may be installed in a relatively     Relocate the light fixture or use the 3 hour or 6
       in Dusk-to-Dawn setting.       dark location.                                         hour setting.




   6
                                                         Ex. R - Page 6 of 28
                                            To see operational and troubleshooting information and videos,                               209971-01
                                                               go to www.hzsupport.com
:20-cv-00224-LPS
    SYMPTOM
                 Document
                 POSSIBLE CAUSE
                                27-3 Filed 09/29/20
                                               SOLUTION
                                                       Page 84 of 122 PageID #
    The lights stay on             1. The motion sensor may be picking up a heat         1. Decrease the “SENS” setting or reposition
    continuously.                     source like an air vent, dryer vent, or brightly      the motion sensor.
                                      painted, heat-reflective surface.
                                   2. The motion sensor is in manual mode.               2. Set ON-TIME switch to 1, 5, or 20 minutes.
                                                                                            Follow Manual Mode instructions on page 5
                                                                                            to reset.
                                   3. The light fixture is wired through a dimmer        3. Do not use a dimmer or timer to control the
                                      or timer.                                             light fixture. Replace the dimmer or timer
                                                                                            with a standard on/off wall switch.
                                   4. The light fixture is on the same circuit as a      4. Install the light fixture on a circuit without
                                      motor, transformer, or fluorescent bulb.              motors, transformers, or fluorescent bulbs.
    The lights flash on and off.   1. Heat or light from the lamp heads may be           1. Reposition the lamp heads away from the
                                      turning the motion sensor on and off.                 motion sensor.
                                   2. Heat is being reflected from other objects         2. Decrease the “SENS” setting or reposition
                                      and may be turning the motion sensor on               the motion sensor.
                                      and off.
                                   3. The motion sensor is in “TEST” mode and            3. While in TEST mode, the light only stays on
                                      warming up.                                           for 5 seconds. Set ON-TIME switch to 1, 5,
                                                                                            or 20 minutes.
                                   4. A utility company has installed a Smart            4. The Smart Meter device can create an
                                      Meter device close to the light fixture.              interference with motion sensing lights.
                                                                                            Relocate the light fixture away from this type
                                                                                            of meter.
    The lights flash once then     The motion sensor is detecting light from the         Reposition the lamp heads to keep the area below
    stay off in manual mode.       lamp heads.                                           the motion sensor relatively dark.




   209971-01
                                                     Ex. R - Page 7 of 28
                                         To see operational and troubleshooting information and videos,                                      7
                                                            go to www.hzsupport.com
:20-cv-00224-LPS DocumentTECHNICAL
                          27-3 Filed 09/29/20 Page 85 of 122 PageID #
                                   SERVICE
    Please call 1-800-858-8501 (English speaking only) for assistance before returning product to
                                               store.
   If you experience a problem, follow this guide. You may also want to visit our Web site at: www.hzsupport.com. If the
   problem persists, call* for assistance at 1-800-858-8501 (English speaking only), 8:00 AM to 5:00 PM CST (M-F).
   You may also write* to:
   HeathCo LLC
   P.O. Box 90045
   Bowling Green, KY 42102-9045
   ATTN: Technical Service
   * If contacting Technical Service, please have the following information available: Model Number, Date of Purchase,
   and Place of Purchase.
                                     No Service Parts Available for this Product
   Please keep your dated sales receipt, it is required for all warranty requests.




                                          FIVE YEAR LIMITED WARRANTY
       This is a “Limited Warranty” which gives you specific legal rights. You may also have other rights which vary from
       state to state or province to province.
       For a period of five years from the date of purchase, any malfunction caused by factory defective parts or workman-
       ship will be corrected at no charge to you.
       Not Covered - Repair service, adjustment and calibration due to misuse, abuse or negligence, light bulbs, batteries,
       and other expendable items are not covered by this warranty. Unauthorized service or modification of the product
       or of any furnished component will void this warranty in its entirety. This warranty does not include reimbursement
       for inconvenience, installation, setup time, loss of use, unauthorized service, or return shipping charges.
       This warranty covers only HeathCo LLC assembled products and is not extended to other equipment and com-
       ponents that a customer uses in conjunction with our products.
       THIS WARRANTY IS EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
       INCLUDING ANY WARRANTY, REPRESENTATION OR CONDITION OF MERCHANT ABILITY
       OR THAT THE PRODUCTS ARE FIT FOR ANY PARTICULAR PURPOSE OR USE, AND SPECIFI-
       CALLY IN LIEU OF ALL SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES.
       REPAIR OR REPLACEMENT SHALL BE THE SOLE REMEDY OF THE CUSTOMER AND THERE
       SHALL BE NO LIABILITY ON THE PART OF HEATHCO LLC FOR ANY SPECIAL, INDIRECT,
       INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO ANY
       LOSS OF BUSINESS OR PROFITS, WHETHER OR NOT FORESEEABLE. Some states or provinces do
       not allow the exclusion or limitation of incidental or consequential damages, so the above limitation or exclusion
       may not apply to you.
       Please keep your dated sales receipt, it is required for all warranty requests.


   8
                                                  Ex. R - Page 8 of 28
                                      To see operational and troubleshooting information and videos,                 209971-01
                                                         go to www.hzsupport.com
:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 86 of 122 PageID #
                                                                               Luz DEL ColorTune con
                                                                              detector de movimiento
                                                                                                              Modelo: 5051

   Se necesita el recibo fechado para reemplazo bajo garantía.

                  CARACTERÍSTICAS
   •   Luz LED brillante de bajo consumo de energía
   •   Tecnología DualBrite®
   •   Ajuste de temperatura de color
   •   Se enciende automáticamente al detectar movimiento.

                      DESEMPAQUE
   Asegúrese de retirar todo el contenido del empaque y
   verificar que todos los elementos estén incluidos antes de
   ensamblar este aparato de luz. Este paquete incluye los
   siguientes elementos:
   • Luz de seguridad
   • Manual del propietario
   • Ferretería de montaje




   FERRETERÍA INCLUIDA
   Nota: Se incluyen seis tornillos para el soporte de montaje. La instalación sólo requiere dos. Deseche los tornillos del
   soporte de montaje no utilizados luego de la instalación.




   Enchufe de              Tornillo n°6 de soporte               Tornillo n°8 de soporte
   plástico                de montaje (x2)                       de montaje (x2)




   Tornillo de montaje				                                       Tornillo de montaje (Preinstalado en el aparato)


       FRONT




   Soporte de montaje                                            Mini-destornillador

   209971-01
   © 2019 HeathCo LLC
                                                  Ex. R - Page 9 of 28
                               Para ver más información y vídeos sobre operación y resolución de problemas,         209971-01 9S
                                                       visite www.hzsupport.com
:20-cv-00224-LPS  Document
            INFORMACIÓN     27-3 Filed
                        IMPORTANTE      09/29/20E INSTALACIÓN
                                   DE SEGURIDAD    Page 87 of 122 PageID #
   Antes de instalar la luz de seguridad, lea todas las instrucciones con cuidado y guarde el manual del propietario para
   futura referencia.
   • ADVERTENCIA: Para evitar descargas eléctricas, asegúrese de que la alimentación esté desconectada antes de la ins-
     talación.
   • ADVERTENCIA: Riesgo de incendio. Mantenga las bombillas alejadas al menos 2 pulgadas (51mm) de materiales
     combustibles.
   • ADVERTENCIA: Peligro de descarga eléctrica. Para montaje en aleros, el centro de la caja de conexiones debe estar ubicado
     al menos a 4 1/2 Pulg. (11,5 cm) desde el borde exterior del alero.
   • PRECAUCIÓN: Para evitar daños por el agua y el riesgo de una descarga eléctrica, los controles del detector de movi-
     miento deben estar de cara al suelo cuando la instalación esté terminada.
   • PRECAUCIÓN: Mantenga los porta bombillas inclinados a 30° por debajo de la línea horizontal para evitar daños por
     el agua o una descarga eléctrica.
   • PRECAUCIÓN: Peligro de quemaduras. Deje que el aparato de luz se enfríe antes de tocarlo.
   • AVISO: No conecte este aparato de luz a un interruptor reductor de luz ni a un temporizador.
   • Este aparato de luz requiere 120 voltios CA.
   • Este aparato de luz debe estar correctamente conectado a tierra.
   • Algunas normativas eléctricas exigen que la instalación la realice un electricista calificado.
   • Si desea utilizar la fase Manual, la lámpara debe estar conectada a través de un interruptor.
   • Este aparato está diseñado para una instalación al aire libre y se lo debe montar en una pared o en aleros.
   • Para lograr los mejores resultados, este aparato debe montarse a 8 pies (2,4 metros) por encima del suelo. Nota: Si el
     aparato está instalado a más de 8 pies (2,4 m), si se apunta el detector hacia abajo se reducirá la distancia de cobertura.
   El detector de movimiento de este aparato de luz detecta “movimiento” debido al movimiento del calor a través del
   área de cobertura. El detector de movimiento es más sensible a la circulación del calor que se mueve a través del área de
   cobertura y menos sensible a la circulación del calor que va directamente hacia él.


                                                                                 Movimiento                       Movimiento



                                                                                                 Detector


                                                          Lo menos sensible                                  Lo más sensible
                              DUSK TO DAWN
                                    SENS.
                    ON TIME




                                             DUAL BRITE
           20 MIN




                    H
        5 MIN




                                                                                                                                                                       DUSK TO DAWN
                                                                                                                                                                             SENS.
                                                                                                                                                             ON TIME




                                                                                                                                                                                      DUAL BRITE
                       M




                                 6H




                                                                                                                                                    20 MIN




                                                                                                                                                             H
                                                                                                                                                 5 MIN
                       L




                                    3H
          1 MIN
        TEST




                                                                                                                                                                M
                                    OFF




                                                                                                                                                                          6H
                                                                                                                                                                L




                                                                                                                                                                             3H
                                                                                                                                                   1 MIN
                                                                                                                                                 TEST




                                                                                                                              THIS   SIDE   UP
                                                                                                                                                                             OFF




                                                              THIS   SIDE   UP




                                                          Montaje en pared                                  Montaje en alero

   Nota: La lámpara y el sensor debe montarse como se indica arriba, una vez instalado (según el tipo de instalación).

   10
                                                                                          Ex. R - Page 10 of 28
                                                          Para ver más información y vídeos sobre operación y resolución de problemas,                                 209971-01
                                                                                  visite www.hzsupport.com
:20-cv-00224-LPSINSTALACIÓN
                  Document 27-3 Filed 09/29/20 Page 88 of 122 PageID #

          ADVERTENCIA: Desconecte la energía en el fusible
    o cortacircuitos. Coloque cinta encima del interruptor de
    cortacircuitos y verifique que la energía está apagada en
    la luminaria.

   Este dispositivo viene con una placa de montaje “Easy Install”(conexión
   rápida). Está pre-instalado en el aparato para ser enviado.
   1. Desenrosque el tornillo grande de montaje que conecta la lámpara
       a la placa de montaje y retire la placa de montaje (ver Figura 1). El
       tornillo de montaje está diseñado para permanecer en la lámpara.                                                           Figura 1
   2. Instale el soporte de montaje con la palabra estampada “FRONT”
       de espaldas a la caja de conexiones (vea la Figura 2). Use los
       tornillos del soporte de montaje que mejor se adapten a la caja
       de conexiones.
   3. Pase los cables de la caja de conexiones por el agujero que está                                       T
                                                                                                       ON
       en la placa de montaje (vea la Figura 3).                                                 FR

   4. Coloque la placa de montaje contra la caja de conexiones (vea la
       Figura 3).                                                                                                                              FR
                                                                                                                                                    ON
                                                                                                                                                         T




        • Montaje en pared - La flecha “UP” debe apuntar hacia arriba.
        • Montaje en alero - La flecha “UP”debe apuntar hacia el edificio.                                                        Figura 2
   5. Inserte el tornillo pequeño de montaje por el agujero de la placa
       de montaje situado debajo del agujero roscado. Enrosque el perno
       en el orificio central del soporte de montaje (ver Figura 3). Apriete
       el perno de forma segura.                                                         UP
                                                                                           /Ha
                                                                                              ut/
                                                                                                  Arr
                                                                             GN                        iba
                               CABLEADO                                      TerD
                                                                             Tie re
                                                                                                                      UP
                                                                                                                        /Hau

                                                                                rra
                                                                                                                            t/A

   Inserte los cables de la caja de conexiones en el lado del bloque de
                                                                                                                               rrib
                                                                                                             GN                    a
                                                                                                             TerrD
                                                                                                             Tier e
                                                                                                                 ra                                                                   TN



   terminales y al rededor del tornillo de tierra (ver la Figura 4). Aprie-
                                                                                                                                                                                           OR
                                                                                                                                                                                                F




   te los tornillos del bloque de terminales y el tornillo de tierra para
                                                                                                                                           N (W
                                                                                                                                           Bla hit
                                                                                                                                              nc/ e/
                                                                                                                                                 Bla
                                                                                                                                                     nco)


   asegurar los cables.
                                                                                                                                                L (B
                                                                                                                                                No lack
                                                                                                                                       N(          ir/N /
                                                                                                                                                       egro


                                                                                                                                       BlaWhit
                                                                                                                                                             )



   • Blanco con “N (blanco)”                                                                                                              nc/ e/
                                                                                                                                             Bla
                                                                                                                                                 nc   o)
   • Negro con “L (negro)”                                                                                                                     L(
   • Alambre desnudo o verde con el tornillo GND (tierra)                                                                                      NoBlack
                                                                                                                                                  ir/N /
                                                                                                                                                      egr
                                                                                                                                                                   o)
                                                                                                                                  Figura 3
                          MONTAJE FINAL                                                                          UP/Haut/Arriba

   1. Asegúrese de que todas las conexiones de los cables estén bien
      conectadas.                                                                                                                                                N (White/
                                                                                              GND                                                                Blanc/Blanco)
   2. Alinee el borde inferior de la lámpara con el borde inferior de la                      Terre
                                                                                              Tierra                                                                    L (Black/
      placa de montaje. Incline la lámpara hacia la placa de montaje,                                                                                                   Noir/Negro)


      asegurándose de que la lámpara esté centrada en la placa de
      montaje.
      IMPORTANTE: Las dos clavijas de la parte posterior de la lám-
      para se deben insertar en el bloque de terminales para que la luz
      funcione.                                                                                                                   Figura 4

   209971-01
                                                  Ex. R - Page 11 of 28
                                Para ver más información y vídeos sobre operación y resolución de problemas,                                                                                11
                                                         visite www.hzsupport.com
:20-cv-00224-LPS
   3. Apriete bien el tornilloDocument       27-3cuidado
                               de montaje teniendo   Filed  09/29/20 Page 89 of 122 PageID #
                                                         de no
       apretarlo demasiado (vea la Figura 5).
       IMPORTANTE:
        • Si lo monta en la pared, asegúrese de que el aparato esté
          montado con el detector debajo de las cabezas de la lámpara.
        • Si lo monta en un alero, monte el aparato con detector de
          espaldas a la pared de la casa. Gire el detector de manera que
          los controles miren hacia el suelo.
    4. Empuje el tapón de plástico firmemente en el orificio del perno
       de montaje de la lámpara (vea la Figura 5).
    5. Calafatee alrededor de la placa de montaje y de la superficie de
                                                                                                              Figura 5
       montaje con un sellador de silicona (vea la Figura 6).

                       PRUEBAS Y AJUSTES

           PRECAUCIÓN: Para evitar daños por el agua y el riesgo
     de una descarga eléctrica, los controles del detector de mo-
     vimiento deben estar de cara al suelo cuando la instalación
     esté terminada.

    1. Conecte el disyuntor y el interruptor de la luz.
       Nota: El detector de movimiento tiene un período de 1 minuto de                                        Figura 6
       calentamiento antes de detectar movimiento. Cuando lo prenda
       por primera vez espere 1 minuto.
    2. Deslice el interruptor de sensibilidad (SENS) a la posición “LO”,                                  1 MIN         5 MIN
                                                                                                        TEST               20 MIN
       el interruptor ON-TIME a la posición TEST, y el interruptor
       DUALBRITE a la posición OFF (vea la Figura 7).                                                                      ON TIME

    3. Camine por el área de cobertura y note dónde está usted cuando
                                                                                                               L    M      H


       las luces se encienden. Además, la LED roja detrás de la lente del
       detector de movimiento destellará varias veces cuando se detecta                                 OFF   3H
                                                                                                                   6H
                                                                                                                              SENS.
                                                                                                                        DUSK TO DAWN

       movimiento (vea la Figura 8).
    4. Si es necesario, sujete suavemente el detector de movimiento y                                                   DUAL BRITE

       muévalo de lado a lado o de arriba hacia abajo para ajustar la zona
       de detección.
    5. Si es necesario, sujete suavemente los cabezales de la lámpara y                                       Figura 7
       muévalas de lado a lado o de arriba hacia abajo para ajustar el
       área de cobertura de la luz.
    6. Ajuste el interruptor de sensibilidad (SENS), según sea necesa-
       rio (“LO”, “M”, “HI”). Una sensibilidad demasiado alta puede
       aumentar las falsas alarmas.

                        REGULACIÓN FINAL
    1. Ajuste la cantidad de duración (ON-TIME) que desea que las
       luces se queden prendidas después de que todo movimiento haya
       cesado (1, 5 o 20 minutos).
    2. Para una iluminación ornamental de baja intensidad, ponga el                                           Figura 8

    12
                                                 Ex. R - Page 12 of 28
                                      Para ver más información y vídeos sobre operación y resolución de problemas,                     209971-01
                                                        visite www.hzsupport.com
:20-cv-00224-LPS          Document
      interruptor de DUALBRITE            27-3
                               en la posición de 3, 6,Filed   09/29/20(atardecer‑al‑amanecer).
                                                      o del Dusk-to-Dawn  Page 90 of 122       Vea laPageID
                                                                                                     sección #
        Temporizador DualBrite para más información.

                                          CONSIDERACIONES IMPORTANTES
    EVITE APUNTAR EL DETECTOR A:
    • A continuación hay ejemplos de objetos que pueden producir calor y pueden causar que el detector de movimiento se
      active:
      • Pozos de agua                • Acondicionadores de aire          • Ventosas de la secadora
      • Animales                     • Ventosas de calefacción           • Tráfico de carros
      Si sospecha que una fuente de calor de este tipo está activando el detector de movimiento, reduzca la sensibilidad.
    • Zonas donde animales domésticos o el tráfico puedan activar el detector de movimiento.
    • Los objetos grandes cercanos y de colores resplandecientes que reflejan la luz del día pueden hacer que el detector se
      apague. No apunte otras luces al detector de movimiento.
    CAMBIOS DE TEMPORADA:
    El detector de movimiento funciona detectando los cambios de temperatura a través de su campo de visión. Cuanto
    más cerca esté la temperatura ambiente al calor del cuerpo de una persona, el detector aparecerá menos sensible. Cuanto
    mayor sea la diferencia de temperatura, mayor aparecerá la sensibilidad del detector. Puede ser necesario modificar el
    interruptor de sensibilidad (SENS) a medida que la temperatura exterior cambia de una estación a la otra. Esta es una
    parte normal del funcionamiento del detector de luz.

                                               TEMPORIZADOR DUALBRITE
    La fase DualBrite es una característica seleccionable que enciende la luz a un nivel reducido (acento) al atardecer. Cuando
    detecta movimiento, la luz aumenta a todo su resplandor de acuerdo al ajuste de duración (ON-TIME) fijado (1, 5 o 20
    minutos) y luego vuelve al modo DualBrite. La luz permancerá encendida a nivel de luz reducida de acuerdo al tiempo
    seleccionado (apagado, 3 hr., 6 hr., dusk-to-dawn) y luego se apagará por completo. Una vez que el temporizador Dual-
    Brite se agote, la luz se encenderá sólo cuando detecta movimiento. Si selecciona OFF desactiva la función DualBrite,
    sin embargo, las características de detección de movimiento seguirán funcionando.

                                           LED DE TEMPERATURA DE COLOR
                                                                                                                       1 MIN        5 MIN
                                                                                                                     TEST              20 MIN


    Nota: El ajuste de temperatura de color ajustable está disponible sólo cuando la luz está en                                                1 MIN        5 MIN


    modalidad de brillo completo. Cuando la luz está en la modalidad de acento (DualBrite),                                             ON TIME
                                                                                                                                             TEST               20 MIN

                                                                                                                           L    M       H

    el color del LED está preprogramado a 3000K (Kelvin).                                                                                           L    M
                                                                                                                                                                ON TIME
                                                                                                                                                                H



    • Gire el dial de temperatura de color ajustable hacia el color "Azul" para aumentar la                                               SENS.                    SENS.
                                                                                                                               6H
       temperatura del color hacia la luz del día (5000K).
                                                                                                                                                        6H
                                                                                                                    OFF   3H        DUSK TO DAWN
                                                                                                                                             OFF 3H          DUSK TO DAWN




    • Gire el selector de Temperatura de color ajustable hacia el color “Naranja”para disminuir                                                              DUAL BRITE



       la temperatura de color hacia el blanco cálido (2700K).                                                                      DUAL BRITE



                          FASE MANUAL
                                                                                APAGADO         ENCENDIDO        APAGADO        ENCENDIDO
    La fase manual anula el detector de movimiento y el control de
    duración (“ON-TIME”), de esta forma la lámpara operará con
    todo su brillo. Esta característica funciona solamente en la noche
    y solamente una noche a la vez. El detector de movimiento se
    reiniciará en la modalidad de detección de movimiento después de
    6 horas o cuando salga el sol, lo que ocurra primero. La fase manual
    puede también alternar entre encendido y apagado mediante el                                 Menos de 3 segundos
    interruptor de pared. Nota: Si la energía eléctrica al aparato de

    209971-01
                                                    Ex. R - Page 13 of 28
                                  Para ver más información y vídeos sobre operación y resolución de problemas,                                          13
                                                          visite www.hzsupport.com
:20-cv-00224-LPS
   luz es apagada por más de 5 Document
                               segundos, deje que27-3       Filed
                                                  el detector       09/29/20
                                                              de movimiento se calientePage
                                                                                        antes del91 of a122
                                                                                                 cambio  la fasePageID
                                                                                                                manual. #
     • Asegúrese de que la luz está encendida (ON) y de que el detector se ha calentado (60 segundos).
     • Para activar la modalidad manual, APAGUE-PRENDA- APAGUE- PRENDA la alimentación en el interruptor de
       pared en 3 segundos.
     • Para desactivar la modalidad manual, APAGUE-PRENDA- APAGUE- PRENDA la alimentación en el interruptor
       de pared en 3 segundos.
     IMPORTANTE: Si la modalidad manual no se ACTIVA o DESACTIVA, utilice un ritmo más lento para ACTIVAR y
     DESACTIVAR usando el interruptor de pared mientras lo hace dentro de 3 segundos.

                                                         ESPECIFICACIONES
     Alcance.......................................................... Hasta 21 m (varía con la temperatura circundante).
     Angulo de detección...................................... Hasta 240°
     Requisitos de Energía.................................... 120 VCA, 60 Hz
     Carga eléctrica............................................... 40 Vatios
     Fases de Operación........................................ PRUEBA, ACTIVADO POR MOVIMIENTO y FASE MANUAL
     Temporizador de duración (del encendido)... 1, 5 o 20 minutos
     Temporizador de prueba................................ 5 segundos
     Temporizador de fase manual........................ Máximo 6 Horas
     Alcance (SENS)............................................ “LO”, “M”, “HI”
     Lúmenes LED............................................... 3000
     LED de temperatura de color	����������������������� Temperatura de luz baja. (3000K); temperatura de pleno brillo. (Ajustable:
                                                                       de 2700K a 5000K)


                                         GUIA DE INVESTIGACION DE AVERIAS
      SÍNTOMA                  POSIBLE CAUSA                                         SOLUCIÓN
      La luz no se enciende.   1. El interruptor de la luz está apagado.             1. Encienda el interruptor de la luz.
                               2. El fusible está quemado o el disyuntor está        2. Cambie el fusible o conecte el disyuntor.
                                  desconectado.
                               3. El apagado de la luz diurna (fotocélula) está      3. Vuelva a revisar al amanecer.
                                  vigente.
                               4. El cableado del circuito es incorrecto, si esta    4. Verifique que el cableado esté correcto.
                                  es una instalación nueva.
                               5. El detector de movimiento está enfocando a         5. Vuelva a enfocar el detector de movimiento para
                                  la dirección incorrecta.                              que cubra el área deseada.
                               6. La temperatura del aire exterior está cercana al   6. Aumente la calibración del alcance (“SENS”). Vea
                                  calor corporal de una persona.                        Cambios de Temporada en la página 13 para más
                                                                                        información.
      La luz se enciende       1. El detector de movimiento puede estar instalado    1. El aparato de luz está operando normalmente bajo estas
      durante el día.             en un sitio relativamente oscuro.                     circunstancias.
                               2. El interruptor de duración (“ON-TIME”)             2. Coloque el interruptor de duración (“ON-TIME”)
                                  está en la posición prueba (“TEST”).                  en la calibración 1, 5 o 20 minutos.




     14
                                                      Ex. R - Page 14 of 28
                                   Para ver más información y vídeos sobre operación y resolución de problemas,                       209971-01
                                                           visite www.hzsupport.com
:20-cv-00224-LPS
    SÍNTOMA
                   Document 27-3 Filed 09/29/20
                POSIBLE CAUSA            SOLUCIÓN
                                                  Page 92 of 122 PageID #
    La luz se enciende sin    1. El detector de movimiento puede estar              1. Reduzca la calibración del alcance (“SENS”) o
    razón aparente.              detectando pequeños animales o tráfico                vuelva a colocar el detector de movimiento.
                                 automotor.
                              2. El interruptor “SENS” está fijado demasiado        2. Reduzca la calibración del alcance (“SENS”).
                                 alto.
                              3. El interruptor “DUALBRITE” está en la              3. El aparato de luz está operando normalmente bajo
                                 calibración 3 horas, 6 horas, o del crepúsculo        estas circunstancias.
                                 al amanecer.
                              4. La temperatura exterior está más caliente o        4. Reduzca la calibración del alcance (“SENS”). Vea
                                 más fría que el calor corporal de una persona         Cambios de Temporada en la página 13 para más
                                 (verano o invierno).                                  información.
                              5. El aparato de luz está cableado a través de un     5. No use un reductor de luz o un temporizador para
                                 reductor de luz o de un temporizador.                 controlar el aparato de luz. Cambie el reductor de
                                                                                       luz o el temporizador por un interruptor de pared
                                                                                       estándar de encendido/apagado.
    Las luces se apagan       El aparato de luz puede estar instalado en un         Vuelva a ubicar el aparato de luz o utilice la calibración
    demasiado tarde en la     sitio relativamente oscuro.                           3 horas o 6 horas.
    calibración crepúsculo-
    al-amanecer.
    Las luces permanecen      1. El detector de movimiento puede estar              1. Reduzca la calibración del alcance (“SENS”) o
    encendidas                   absorbiendo calor de una fuente de calor como         vuelva a colocar el detector de movimiento.
    constantemente.              una ventosa de aire, una secadora de aire, o una
                                 superficie pintada con colores brillantes y que
                                 refleja el calor.
                              2. El detector de movimiento está en la fase          2. Fije el interruptor ON-TIME para 1, 5 o 20
                                 manual.                                               minutos. Siga las instrucciones para la Fase Manual
                                                                                       en la página 13 para reiniciar.
                              3. El aparato de luz está cableado a través de un     3. No use un reductor de luz o un temporizador para
                                 reductor de luz o de un temporizador.                 controlar el aparato de luz. Cambie el reductor de
                                                                                       luz o el temporizador por un interruptor de pared
                                                                                       estándar de encendido/apagado.
                              4. El aparato de luz está en el mismo circuito        4. Instale el aparato de luz en un circuito sin motores,
                                 que un motor, transformador o tubo                    transformadores o tubos fluorescentes.
                                 fluorescente.
    Las luces se encienden    1. El calor o la luz de las bombillas puede           1. Vuelva a colocar los cabezales de la lámpara lejos
    y se apagan.                 estar encendiendo y apagando al detector de           del detector de movimiento.
                                 movimiento.
                              2. El calor reflejado desde otro objeto puede         2. Reduzca la calibración del alcance (“SENS”) o
                                 estar encendiendo y apagando al detector de           vuelva a colocar el detector de movimiento.
                                 movimiento.
                              3. El detector de movimiento está en la fase          3. Mientras está en la fase PRUEBA, la luz
                                 “TEST” (PRUEBA) y calentándose.                       sólo queda encendida por 5 segundos. Fije el
                                                                                       interruptor ON-TIME para 1, 5 o 20 minutos.
                              4. Una empresa de servicios públicos ha               4. El dispositivo Smart Meter puede crear una
                                 instalado un dispositivo de medidor                   interferencia con las luces de detección de
                                 inteligente cerca de la lámpara.                      movimiento. Reubique la lámpara lejos de este
                                                                                       tipo de medidor.
    Las luces destellan       El detector de movimiento está detectando luz         Vuelva a colocar los cabezales de la lámpara
    una vez y luego           de los cabezales de la lámpara.                       para mantener el área por debajo del detector de
    permanecen apagadas                                                             movimiento relativamente oscura.
    en la fase manual.


   209971-01
                                                     Ex. R - Page 15 of 28
                                  Para ver más información y vídeos sobre operación y resolución de problemas,                              15
                                                          visite www.hzsupport.com
:20-cv-00224-LPS Document SERVICIO
                          27-3 Filed  09/29/20 Page 93 of 122 PageID #
                                   TÉCNICO
         Favor de llamar al 1-800-858-8501 (sólo para hablar en inglés) para pedir ayuda antes de
                                     devolver el producto a la tienda.
   Si tiene algún problema, siga esta guía. Usted puede también visitar nuestro sitio Web: www.hzsupport.com. Si el
   problema continúa, llame al 1-800-858-8501 (sólo para hablar en inglés), de 8:00 AM a 5:00 PM CST (L-V). Usted
   puede también escribir a:
   HeathCo LLC
   P.O. Box 90045
   Bowling Green, KY 42102-9045
   ATTN: Technical Service (Servicio Técnico)
   * Si se llama al Servicio Técnico, por favor tener lista la siguiente información: Número de Modelo, Fecha de compra y
   Lugar de compra.
                             No hay piezas de servicio disponibles para este producto.
   Por favor guarde su recibo de venta fechado; se lo requiere para cualquier solicitud de garantía.




                                            GARANTÍA LIMITADA A 5 AÑOS
        Esta es una “Garantía Limitada” que le da a Ud. derechos legales específicos. Usted puede también tener otros
        derechos que varían de estado a estado o de provincia a provincia.
        Por un período de 5 años desde la fecha de compra, cualquier mal funcionamiento ocasionado por partes defectuosas
        de fábrica o mano de obra será corregido sin cargo para Ud.
        No cubierto - Servicio de reparación, ajuste y calibración debido al mal uso, abuso o negligencia, bombillas, ba-
        terías, u otras partes fungibles no están cubiertas por esta garantía. Los Servicios no autorizados o modificaciones
        del producto o de cualquier componente que se provee invalidarán esta garantía en su totalidad. Esta garantía no
        incluye reembolso por inconveniencia, instalación, tiempo de instalación, perdida de uso, servicio no autorizado, o
        costos de transporte de retorno.
        Esta garantía cubre solamente los productos ensamblados por HeathCo LLC y no se extiende a otros equipos o
        componentes que el consumidor usa junto con nuestros productos.
        ESTA GARANTÍA ESTÁ EXPRESAMENTE EN LUGAR DE OTRAS GARANTÍAS, EXPRESADAS
        O SOBREENTENDIDAS, INCLUYENDO CUALQUIER GARANTÍA, REPRESENTACIÓN O CON-
        DICIÓN DE COMERCIABILIDAD O QUE LOS PRODUCTOS SE ADAPTEN PARA CUALQUIER
        PROPÓSITO O USO EN PARTICULAR, Y ESPECIFICAMENTE EN LUGAR DE TODOS LOS DAÑOS
        ESPECIALES, INDIRECTOS, INCIDENTALES Y CONSECUENTES.
        LA REPARACIÓN O EL REEMPLAZO DEBERÍA SER LA ÚNICA SOLUCIÓN DEL CLIENTE Y
        NO HABRÁ RESPONSABILIDAD POR PARTE DE HEATHCO LLC POR CUALQUIER DAÑO
        ESPECIAL, INDIRECTO, INCIDENTAL O CONSECUENTE, INCLUIDOS PERO NO LIMITADOS
        A CUALQUIER PÉRDIDA DE NEGOCIO O GANACIAS SEAN O NO PREVISIBLES. Algunos estados
        o provincias no permiten la exclusión o limitación de daños incidentales o consecuentes, de modo que la limitación
        o exclusión arriba indicada puede que no se aplique a Ud.
        Por favor guarde su recibo de venta fechado; se lo requiere para cualquier solicitud de garantía.


   16
                                                   Ex. R - Page 16 of 28
                                 Para ver más información y vídeos sobre operación y resolución de problemas,         209971-01
                                                         visite www.hzsupport.com
:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 94 of 122 PageID #
                                                                            Luminaire à DEL Color-
                                                                            Tune avec détecteur de
                                                                                      mouvement
                                                                                                    Modèle : 5051
   Reçu daté nécessaire pour remplacement sous garantie.

                 CARACTÉRISTIQUES
   •   Brillant luminaire à DEL éconergétique
   •   Technologie DualBriteMD
   •   Température de couleur réglable
   •   S’allume automatiquement lors de la détection d’un
       mouvement.

                        DÉBALLAGE
   Retirez tout le contenu de l’emballage et assurez-vous
   d’avoir en main tous les éléments avant de débuter
   l’assemblage. L’emballage contient les éléments suivants :
   • Éclairage de sécurité
   • Guide du propriétaire
   • Ferrures de montage




   QUINCAILLERIE FOURNIE
   Remarque : Les six vis du support de montage sont fournies. L’installation n’en exige que deux. Jeter les vis du support
   de montage non utilisée une fois l’installation terminée.




   Bouchon de                     Vis n° 6 du support                 Vis n° 8 du support
   plastique                      de montage (x2)                     de montage (x2)




   Boulon de montage				                                       Boulon de montage (Pré-installé dans le luminaire)


       FRONT




   Support de montage                                          Petit tournevis

   © 2019 HeathCo LLC
   209971-01
                                               Ex. R - Page 17 of 28
                                         Visitez www.hzsupport.com pour des renseignements                      209971-0117F
                                              et des vidéos sur l'utilisation et le dépannage
:20-cv-00224-LPS  Document
          IMPORTANTS         27-3 Filed
                     RENSEIGNEMENTS     09/29/20
                                    DE SÉCURITÉ    Page 95 of 122 PageID #
                                                ET D'INSTALLATION
   Avant d’installer ce luminaire de sécurité, lisez avec soin toutes les directives et conserver le guide du propriétaire aux
   fins de référence.
   • AVERTISSEMENT : Pour éviter les chocs électriques, assurez-vous que l’alimentation est coupée avant de commencer
      l’installation.
   • AVERTISSEMENT : Risque d’incendie. Conservez au moins 2 po (51 mm) entre les lampes et toute matière combustible.
   • AVERTISSEMENT : Risque de choc électrique Pour l’installation sous l’avant-toit, le centre de la boîte de jonction doit
      être situé à au moins 4 1/2 po (11,5 cm) du bord extérieur de l’avant-toit.
   • ATTENTION : Pour éviter les dommages par l’eau et les risques de choc, les commandes du détecteur de mouvement
      doivent faire face au sol une fois l’installation terminée.
   • ATTENTION : Conservez les lampes à un angle de 30 ° sous l’horizontale pour éviter les dommages par l’eau et les
      chocs.
   • ATTENTION : Danger de brûlure. Laissez refroidir le luminaire avant d’y toucher.
   • AVIS : Ne raccordez pas ce luminaire à un interrupteur gradateur ni à une minuterie.
   • Ce luminaire exige une alimentation de 120 volts c.a.
   • Ce luminaire doit être correctement mis à la terre.
   • Dans certaines localités, le code de l’électricité exige que l’installation soit confiée à un électricien qualifié.
   • Pour utiliser le mode Manuel, le luminaire doit être branché à un interrupteur.
   • Ce luminaire est conçu pour une installation extérieure; il devrait être fixé à un mur ou à l’avant-toit.
   • Pour des résultats optimums, ce luminaire doit être installé à 8 pieds (2,4 mètres) du sol. Remarque : Lorsque le lumi-
      naire est installé à une hauteur supérieure à 8 pi (2,4 m), le fait de diriger le détecteur vers le bas réduit la portée de la
      couverture.
   Le détecteur de mouvement de ce luminaire décèle les « mouvement » grâce à un déplacement de chaleur dans la zone
   de couverture. Le détecteur de mouvement est plus sensible aux déplacements de chaleur à travers la zone de couverture
   qu’aux déplacements de chaleur directement dans sa direction.


                                                                                Mouvement                                      Mouvement



                                                                                                       Détecteur


                                                          Le moins sensible                                               Le plus sensible
                              DUSK TO DAWN
                                    SENS.
                    ON TIME




                                             DUAL BRITE
           20 MIN




                    H
        5 MIN




                                                                                                                                                                                   DUSK TO DAWN
                                                                                                                                                                                         SENS.
                                                                                                                                                                         ON TIME




                                                                                                                                                                                                  DUAL BRITE
                       M




                                 6H




                                                                                                                                                                20 MIN




                                                                                                                                                                         H
                                                                                                                                                             5 MIN
                       L




                                    3H
          1 MIN
        TEST




                                                                                                                                                                            M
                                    OFF




                                                                                                                                                                                      6H
                                                                                                                                                                            L




                                                                                                                                                                                         3H
                                                                                                                                                               1 MIN
                                                                                                                                                             TEST




                                                                                                                                          THIS   SIDE   UP
                                                                                                                                                                                         OFF




                                                             THIS   SIDE   UP




                                                           Montage mural                                           Montage sous avant-toit
   Remarque : Le luminaire et capteur devraient être montés comme montré ci-dessus au cours de l’installation (selon le
   type d’installation.)
   18
                                                                                         Ex. R - Page 18 of 28
                                                                                   Visitez www.hzsupport.com pour des renseignements                                               209971-01
                                                                                        et des vidéos sur l'utilisation et le dépannage
:20-cv-00224-LPSINSTALLATION
                   Document 27-3 Filed 09/29/20 Page 96 of 122 PageID #

         MISE EN GARDE : Coupez l’alimentation au disjoncteur ou
    au fusible. Mettez le ruban gommé sur l’interrupteur du dis-
    joncteur et vérifiez que l'alimentation est coupée au montage.

   Ce luminaire comporte une plaque de montage « Easy Install » (à
   branchement rapide). Cette dernière est fixée au luminaire pour
   l’expédition.
   1. Dévissez le gros boulon de fixation reliant le luminaire à la plaque
        de montage et enlevez la plaque de montage (voir la Figure 1). Le
                                                                                                                                      Figure 1
        boulon de montage est conçu pour demeurer dans le luminaire.
   2. Installez le support de montage de sorte que le mot « FRONT »
        soit à l’opposé de la boîte de jonction (voir la Figure 2). Utilisez
        les vis du support de montage qui conviennent le mieux à la boîte
        de jonction.
   3. Acheminez les fils de la boîte de jonction à travers le trou de la                                   ON
                                                                                                                 T
        plaque de montage (voir la Figure 3).                                                       FR

   4. Placez la plaque de montage contre la boîte de jonction (voir la
        Figure 3).                                                                                                                                 FR
                                                                                                                                                        ON
                                                                                                                                                             T




         • Montage au mur - La flèche « UP » doit pointer vers le haut
         • Montage sous l’avant-toit - La flèche « UP » doit pointer vers                                                             Figure 2
           le bâtiment
   5. Insérez le petit boulon de fixation à travers le trou de la plaque
        de montage situé en-dessous du trou taraudé. Vissez ce boulon
        dans le trou central du support de montage (voir la Figure 3).                      UP
                                                                                              /Ha
                                                                                                  ut/
        Serrez solidement le boulon.                                                                  Arr
                                                                                                           iba
                                                                               GN
                                                                               TerD
                                CÂBLAGE                                        Tie re
                                                                                                                          UP
                                                                                                                            /Hau

                                                                                  rra
                                                                                                                                t/A
                                                                                                                                   rrib
                                                                                                                 GN                    a
                                                                                                                 TerrD
                                                                                                                 Tier e
                                                                                                                     ra


   Insérez les fils de la boîte de jonction dans le côté du bornier et autour
                                                                                                                                                                                          TN
                                                                                                                                                                                               OR
                                                                                                                                                                                                    F




   de la vis de mise à la terre (voir la Figure 4). Serrez les vis du bornier
                                                                                                                                               N (W
                                                                                                                                               Bla hit
                                                                                                                                                  nc/ e/
                                                                                                                                                     Bla
                                                                                                                                                         nco)


   ainsi que la vis de mise à la terre pour retenir les fils.
                                                                                                                                                    L (B
                                                                                                                                                    No lack
                                                                                                                                           N(          ir/N /
                                                                                                                                                           egro


                                                                                                                                           BlaWhit
                                                                                                                                                                 )



   • Blanc avec « N (blanc) »                                                                                                                 nc/ e/
                                                                                                                                                 Bla
                                                                                                                                                     nc
   • Noir avec « L (noir) »                                                                                                                               o)
                                                                                                                                                   L(
   • Fil dénudé ou vert avec la vis GND (mise à la terre)                                                                                          NoBlack
                                                                                                                                                      ir/N /
                                                                                                                                                          egr
                                                                                                                                                                       o)
                                                                                                                                      Figure 3
                        ASSEMBLAGE FINAL                                                                             UP/Haut/Arriba

   1. Assurez-vous que tous les fils sont solidement branchés.
   2. Alignez le bord inférieur du luminaire au bord inférieur de la                              GND
                                                                                                                                                                     N (White/
                                                                                                                                                                     Blanc/Blanco)
      plaque de montage. Inclinez le luminaire vers la plaque de montage,                         Terre
                                                                                                  Tierra                                                                    L (Black/
      tout en vous assurant que le luminaire est centré sur la plaque de                                                                                                    Noir/Negro)

      montage.
      IMPORTANT : Les deux goupilles à l’arrière du luminaire doivent
      s’insérer dans le bornier pour que l’éclairage fonctionne.

                                                                                                                                      Figure 4

   209971-01
                                                   Ex. R - Page 19 of 28
                                            Visitez www.hzsupport.com pour des renseignements                                                                                                   19
                                                et des vidéos sur l'utilisation et le dépannage
:20-cv-00224-LPS             Document
   3. Serrez solidement le boulon             27-3
                                  de montage, en          Filed de
                                                 évitant toutefois 09/29/20 Page 97 of 122 PageID #
       trop le serrer (voir la Figure 5).
       IMPORTANT :
        • Pour une installation au mur, assurez-vous que le capteur est
           situé sous les projecteurs.
        • Pour une installation sous l’avant-toit, assurez-vous que le capteur
           est situé à l’opposé du mur du bâtiment. Faites pivoter le capteur
           de sorte que les commandes soient placées face au sol.
    4. Enfoncez fermement le bouchon de plastique dans le trou du
       boulon de montage du luminaire (voir la Figure 5).
    5. Appliquez un scellant d’étanchéité entre la plaque de montage et
                                                                                                         Figure 5
       la surface de montage (voir la Figure 6).

                        ESSAIS ET RÉGLAGES

          ATTENTION : Pour éviter les dommages par l’eau et les
     risques de choc, les commandes du détecteur de mouvement
     doivent faire face au sol une fois l’installation terminée.

    1. Ré-enclenchez le disjoncteur puis ouvrez l’interrupteur.
       Remarque : Le détecteur de mouvement exige un réchauffement
       d’une minute avant de détecter les mouvements. La première fois                                   Figure 6
       que vous le mettez sous tension, attendez une minute.
    2. Placez le commutateur de sensibilité (SENS) en position « LO »,
       le commutateur de fonctionnement (ON-TIME) en position                                        1 MIN
                                                                                                   TEST
                                                                                                                   5 MIN
                                                                                                                      20 MIN
       TEST et le commutateur DUALBRITE en position OFF (voir
       la Figure 7).                                                                                                  ON TIME
                                                                                                          L    M      H
    3. Déplacez-vous dans la zone de couverture, en remarquant l’endroit où
       vous trouvez lorsque la lumière s’allume. Le voyant à DEL rouge situé
       derrière la lentille du détecteur de mouvement clignote à plusieurs
                                                                                                                         SENS.
                                                                                                              6H
                                                                                                   OFF   3H        DUSK TO DAWN

       reprises lorsqu’un mouvement est détecté (voir la Figure 8).
    4. Au besoin, agrippez doucement le détecteur de mouvement, puis                                               DUAL BRITE

       déplacez-le de droite à gauche ou du bas vers le haut pour régler
       la zone de détection.
    5. Au besoin, agrippez doucement les projecteurs, puis déplacez-le de                                Figure 7
       droite à gauche ou du bas vers le haut pour régler la zone d’éclairage.
    6. Réglez la sensibilité (SENS) à la valeur souhaitée (faible (LO),
       moyenne (M) ou élevée (HI)). Une sensibilité trop élevé peut
       augmenter le nombre de déclenchement non souhaité.

                            RÉGLAGE FINAL
    1. Réglez la période de fonctionnement (ON-TIME), pendant
       laquelle les projecteurs demeureront allumés après que tout
       mouvement aura cessé (1, 5 ou 20 minutes).
    2. Régler l’interrupteur DUALBRITE au temps d’allumage désiré,
                                                                                                         Figure 8

    20
                                                    Ex. R - Page 20 of 28
                                             Visitez www.hzsupport.com pour des renseignements                                    209971-01
                                                 et des vidéos sur l'utilisation et le dépannage
:20-cv-00224-LPS
      à faible intensité, après leDocument          27-3
                                   crépuscule (3h, 6h,         Filed 09/29/20
                                                       crépuscule-aurore).                 Page
                                                                           Consultez la section sur la98 of 122
                                                                                                      Minuterie      PageID
                                                                                                                DualBrite pour #
         plus de détails.

                                            RENSEIGNEMENTS IMPORTANTS
     ÉVITEZ D'ORIENTER LE DÉTECTEUR VERS...
     • Voici des exemples d’objets qui pourraient dégager de la chaleur, de sorte que le détecteur se déclenchera :
       • Bassin d’eau                    • Appareil de climatisation         • Sortie de sécheuse
       • Animaux                         • Sortie de chauffage               • Circulation automobile
       Si vous soupçonnez l’une de ces sources de chaleur d’entraîner le déclenchement du détecteur de mouvement, réduisez
       la sensibilité.
     • Zones où des animaux de compagnie ou de la circulation pourrait déclencher le détecteur de mouvement.
     • Sur de grands objets clairs à proximité qui réfléchissent la lumière du jour et risquent de déclencher le dispositif d’arrêt.
       Évitez de diriger d’autres luminaires vers le détecteur de mouvement.
     MODIFICATIONS SAISONNIÈRES :
     Le détecteur de mouvement fonctionne en décelant les changements de température dans son champ de vision. Plus
     la température ambiante se rapproche de celle du corps humain, moins le capteur semblera sensible. Plus la différence
     de température sera importante, plus le capteur semblera sensible. Il pourrait être nécessaire de modifier le réglage du
     commutateur de sensibilité (SENS) lorsque la température extérieure change, d’une saison à l’autre. Cela fait partie du
     fonctionnement normal du capteur du luminaire.

                                                   MINUTERIE DUALBRITE
     Le mode DualBrite est une fonction réglable du luminaire qui permet d’allumer l’éclairage à intensité réduite à la brunante.
     Lorsqu’un mouvement est détecté, l’éclairage s’allume à pleine intensité pendant la période de fonctionnement (ON-TIME)
     fixée (1, 5 ou 20 minutes), avant de repasser en mode DualBrite à intensité réduite. L’éclairage demeure à intensité réduite
     pendant la période sélectionnée (Fermé, 3 hres, 6 hres, Soir au matin/Off, 3 hr., 6 hr., dusk-to-dawn), avant de s’éteindre
     complètement. Une fois la minuterie DualBrite écoulée, l’éclairage s’allume uniquement lorsqu’un mouvement est détecté.
     La sélection de l’option OFF désactive la fonction DualBrite, mais le détecteur de mouvement continue de fonctionner.

                                       TEMPÉRATURE DE COULEUR DE LA DEL                                             1 MIN
                                                                                                                  TEST
                                                                                                                                 5 MIN
                                                                                                                                    20 MIN

     Remarque : Le cadran Adjustable Color Temperature peut être uniquement réglé
     lorsque le luminaire est en mode « pleine intensité ». Lorsque le luminaire est en mode
                                                                                                                                             1 MIN        5 MIN
                                                                                                                                     ON TIME
                                                                                                                                          TEST               20 MIN

                                                                                                                        L    M       H
     « éclairage d'accentuation » (DualBrite), la température de couleur de la DEL est fixée                                                     L    M
                                                                                                                                                             ON TIME
                                                                                                                                                             H

     à 3 000 K (Kelvin).
     • Tournez le cadran Adjustable Color Temperature vers la couleur « bleue » pour aug-
                                                                                                                                       SENS.                    SENS.
                                                                                                                            6H                       6H
                                                                                                                 OFF   3H        DUSK TO DAWN
                                                                                                                                          OFF 3H          DUSK TO DAWN


       menter la température de couleur, vers la lumière du jour (5 000 K).
                                                                                                                                                          DUAL BRITE

     • Tournez le cadran Adjustable Color Temperature vers la couleur « orange » pour                                            DUAL BRITE
       diminuer la température de couleur, vers la lumière chaude (2 700 K).

                                                          MODE MANUEL
     Le mode manuel contourne le détecteur de mouvement et la commande « PÉRIODE DE FONCTIONNEMENT » de
     sorte que l’éclairage s’allume à pleine intensité. Cette caractéristique fonctionne seulement à nuit, et une seule nuit à la fois.
     Le détecteur de mouvement repasse en mode détection après six heures ou au moment du lever du soleil, selon la première
     éventualité. Le mode manuel peut aussi être activé et désactivé au moyen d’un interrupteur mural. Remarque : Lorsque l’ali-
     mentation du luminaire est coupée pendant plus de cinq secondes, laissez le détecteur de mouvement se réchauffer avant de
     passer au mode manuel.


     209971-01
                                                    Ex. R - Page 21 of 28
                                              Visitez www.hzsupport.com pour des renseignements                                                      21
                                                   et des vidéos sur l'utilisation et le dépannage
:20-cv-00224-LPS             Document
   • Assurez-vous que le luminaire             27-3
                                   est bien SOUS      Filed
                                                 TENSION et 09/29/20
                                                             HORS
                                                                      Page 99HORS
                                                                     SOUS
                                                                               of 122 SOUS
                                                                                      PageID #
      que le détecteur a eu le temps de se réchauffer (60 secondes).     TENSION      TENSION     TENSION TENSION
    • Pour activer le mode manuel, exécutez la séquence HORS
      TENSION-SOUS TENSION-HORS TENSION-SOUS
      TENSION en moins de 3 secondes à l’interrupteur mural.
    • Pour désactiver le mode manuel, exécutez la séquence HORS
      TENSION-SOUS TENSION-HORS TENSION-SOUS
      TENSION en moins de 3 secondes à l’interrupteur mural.                          Moins de 3 secondes
    IMPORTANT : Si le mode Manuel n’est pas automatiquement
    ACTIVÉ ou DÉSACTIVÉ, essayez de réduire la fréquence de MISE SOUS/HORS TENSION de l’appareil au moyen
    de l’interrupteur mural, tout en actionnant toutefois ce dernier en moins de 3 secondes.

                                                         FICHE TECHNIQUE
    Portée............................................................ Jusqu’à 21 m (70 pi) [Varie selon la température ambiante].
    Angle de détection......................................... Jusqu’à 240°
    Courant requis............................................... 120 V c.a., 60 Hz
    Charge électrique........................................... 40 Watts
    Modes de fonctionnement............................. ESSAI, DÉCL. PAR MOUV et CONTOURNEMENT MANUEL
    Minuterie de fonctionnement........................ 1, 5 ou 20 minutes
    Minuterie d’essai............................................ 5 secondes
    Minuterie du mode manuel........................... Maximum 6 heures
    Portée............................................................ “LO”, “M”, “HI”
    Puissance DEL.............................................. 3000
    Température de couleur de la DEL	�������������� Température de faible éclairage (3 000 K); température pleine intensité
                                                                       (réglable de 2 700 K à 5 000 K)


                                                     GUIDE DE DÉPANNAGE
     SYMPTÔME                  CAUSE POSSIBLE                                        SOLUTION
     L’éclairage ne s’allume   1. L’interrupteur est hors tension.                   1. Placez l’interrupteur en position ON.
     pas.                      2. Le fusible est grillé ou le disjoncteur est        2. Remplacez le fusible ou enclenchez le disjoncteur.
                                  déclenché.
                               3. La photocellule est en fonction.                   3. Vérifiez de nouveau une fois la nuit tombée.
                               4. Le câblage du circuit est incorrect, s’il s’agit   4. Vérifiez le câblage.
                                  d’une nouvelle installation.
                               5. Le détecteur de mouvement est orienté dans         5. Réorientez le détecteur afin de couvrir la zone
                                  la mauvaise direction.                                souhaitée.
                               6. La température de l’air extérieur est proche       6. Augmentez le réglage du « SENS ». Voir la section
                                  de la température corporelle d’une personne.          Modifications Saisonnières à la page 21 pour plus de
                                                                                        détails.
     La lumière s’allume       1. Le détecteur de mouvement est installé dans        1. Le luminaire fonctionne normalement dans ces
     pendant la journée.          un endroit relativement sombre.                       circonstances.
                               2. Le commutateur « ON-TIME » est en                  2. Placez le commutateur « ON-TIME » en position
                                  position « TEST ».                                    1, 5 ou 20 minutes.




    22
                                                     Ex. R - Page 22 of 28
                                               Visitez www.hzsupport.com pour des renseignements                                    209971-01
                                                    et des vidéos sur l'utilisation et le dépannage
20-cv-00224-LPS
    SYMPTÔME
                  Document 27-3 Filed 09/29/20
                CAUSE POSSIBLE          SOLUTION
                                                 Page 100 of 122 PageID
    La lumière s’allume          1. Le capteur détecte de petits animaux ou la        1. Abaissez la sensibilité du SENS ou réorientez le
    sans raison apparente.          circulation automobile.                              détecteur de mouvement.
                                 2. Le commutateur « SENS » est réglé à une           2. Réduisez la sensibilité du cadran « SENS ».
                                    sensibilité trop élevée.
                                 3. Le commutateur « DUALBRITE» est en                3. Le luminaire fonctionne normalement dans ces
                                    position 3, 6 ou DUSK TO DAWN.                       circonstances.
                                 4. La température extérieure est de loin             4. Réduisez la sensibilité du cadran « SENS ». Voir la
                                    supérieure ou inférieure à la température            section Modifications Saisonnières à la page 21 pour
                                    corporelle d’une personne (été ou hiver).            plus de détails.
                                 5. Le luminaire est branché à un gradateur ou à      5. N’utilisez pas de gradateur ni de minuterie pour
                                    une minuterie.                                       commander l’éclairage. Remplacez le gradateur ou
                                                                                         la minuterie par un interrupteur mural standard.
    L’éclairage s’éteint trop    Le luminaire est installé dans un endroit            Déplacez le luminaire ou utilisez le réglage 3 heures
    tard lorsqu’il est réglé à   relativement sombre.                                 ou 6 heures.
    DUSK TO DAWN.
    L’éclairage demeure          1. Le détecteur de mouvement capte une               1. Abaissez la sensibilité du SENS ou réorientez le
    continuellement                 source de chaleur : évent, sortie de sécheuse        détecteur de mouvement.
    allumé.                         ou surface brillante réfléchissant la chaleur.
                                 2. Le détecteur de mouvement est en mode             2. Réglez le commutateur ON-TIME à 1, 5 ou 20
                                    manuel.                                              minutes. Suivez les directives du mode Manuel à la
                                                                                         page 21 pour le réactiver.
                                 3. Le luminaire est branché à un gradateur ou à      3. N’utilisez pas de gradateur ni de minuterie pour
                                    une minuterie.                                       commander l’éclairage. Remplacez le gradateur ou
                                                                                         la minuterie par un interrupteur mural standard.
                                 4. Le luminaire est branché au même circuit          4. Branchez le luminaire à un circuit ne comportant
                                    qu’un moteur, un transformateur ou un                pas de moteur, de transformateur ni de fluorescent.
                                    fluorescent.
    Les lumières                 1. La chaleur ou la lumière des lampes activent      1. Éloignez la lampe du détecteur de mouvement.
    clignotent.                     et désactivent continuellement le détecteur
                                    de mouvement.
                                 2. La chaleur est réfléchie par des objets de        2. Abaissez la sensibilité du SENS ou réorientez le
                                    sorte qu’elle active et désactive le détecteur       détecteur de mouvement.
                                    de mouvement.
                                 3. Le détecteur de mouvement est en mode             3. En mode TEST, l’éclairage demeure allumé
                                    « TEST » et se réchauffe.                            seulement pendant 5 secondes. Réglez le
                                                                                         commutateur ON-TIME à 1, 5 ou 20 minutes.
                                 4. Une société de services publics a installé        4. Ce type d’appareil peut créer des interférences
                                    un appareil de mesure intelligent près du            avec les luminaires à détecteur de mouvement.
                                    luminaire.                                           Éloignez le luminaire de ce type d’appareil de
                                                                                         mesure.
    En mode manuel, les          Le détecteur de mouvement capte la lumière de        Repositionnez la lampe de sorte que la zone sous le
    lumières clignotent          la lampe.                                            détecteur de mouvement soit relativement sombre.
    une fois, puis
    demeurent éteintes.




   209971-01
                                                       Ex. R - Page 23 of 28
                                                 Visitez www.hzsupport.com pour des renseignements                                            23
                                                      et des vidéos sur l'utilisation et le dépannage
20-cv-00224-LPS Document SERVICE
                         27-3 Filed  09/29/20 Page 101 of 122 PageID
                                 TECHNIQUE
    Veuillez faire le 1 800 858-8501 (service en anglais seulement) pour obtenir de l’aide avant de
                                     retourner l’article au magasin.
   En cas de problème, suivez ce guide. Vous pouvez aussi visiter notre site Web à www.hzsupport.com. Si le problème
   persiste, composez* le 1 800 858-8501 (service en anglais seulement), entre 8 h 00 et 17 h 00, HNC, du lundi au vendredi.
   Vous pouvez aussi écrire au :
   HeathCo LLC
   P.O. Box 90045
   Bowling Green, KY 42102-9045
   ATTN: Technical Service (Service technique)
   * Lors d’un appel au service technique, veuillez avoir les renseignements suivants à portée de main : numéro du modèle,
   date d’achat et endroit de l’achat.
                            Aucune pièce de rechange n’est disponible pour ce produit.
   Veuillez conserver le reçu portant la date d’achat; vous en aurez besoin pour toutes vos demandes liées à la garantie.




                                             GARANTIE LIMITÉE DE 5 ANS
        Il s’agit d’une « Garantie limitée » qui vous confère des droits juridiques spécifiques. Vous pouvez également jouir
        d’autres droits, variables d’une province à l’autre.
        Pendant une période de 5 ans à compter de la date d’achat, toute anomalie de fonctionnement imputable à un vice
        de matériau ou de main-d’oeuvre sera corrigée gratuitement.
        Exclusions de la garantie - Réparations, réglage et calibrage dus à une mauvaise utilisation, un mauvais traitement
        ou à la négligence. Les ampoules, les piles et des autres articles non durables ne sont pas couverts par cette garan-
        tie. Le service non autorisé ou la modification du produit ou d’un ou l’autre de ses composants fournis invalidera
        totalement la présente garantie. Cette   ’ garantie n’inclut pas le remboursement pour le dérangement, l’installation,
        le réglage, la perte d’utilisation, le service non autorisé ou les frais d’expédition pour le renvoi de la marchandise.
        La garantie ne couvre que les produits assemblés HeathCo LLC et ne s’étend pas aux autres équipements et com-
        posants que le client pourrait utiliser conjointement avec nos produits.
        CETTE GARANTIETIENT EXPRESSÉMENT LIEU DETOUTES AUTRES GARANTIES,EXPLICITES
        OU IMPLICITES, Y COMPRIS DE TOUTE GARANTIE DE REPRÉSENTATION OU DE CONDI-
        TION DE CONVENANCE À LA COMMERCIALISATION OU À L’EFFET QUE LES PRODUITS
        CONVIENNENT À UN BUT OU À UNE UTILISATION PARTICULIÈRE, ET SPÉCIFIQUEMENT
        DE TOUS DOMMAGES SPÉCIAUX, DIRECTS, INDIRECTS OU SECONDAIRES.
        LE REMPLACEMENT OU LA RÉPARATION CONSTITUENT LE SEUL RECOURS DU CLIENT
        ET HEATHCO LLC NE POURRA ÊTRE TENUE RESPONSABLE DE TOUS DOMMAGES SPÉ-
        CIAUX, DIRECTS, INDIRECTS OU SECONDAIRES, Y COMPRIS, SANS S’Y LIMITER, LES PERTES
        COMMERCIALES ET PERTES DE PROFIT, QU’ELLES SOIENT PRÉVISIBLES OU NON. Certaines
        provinces n’autorisent pas l’exclusion ou la limitation des dommages indirects ou secondaires, et la limitation ou
        l’exclusion ci-dessus pourrait ne pas s’appliquer à vous.
        Veuillez conserver le reçu portant la date d’achat; vous en aurez besoin pour toutes vos demandes liées à la garantie.


   24
                                                  Ex. R - Page 24 of 28
                                            Visitez www.hzsupport.com pour des renseignements                            209971-01
                                                 et des vidéos sur l'utilisation et le dépannage
20-cv-00224-LPS
   This device complies with PartDocument          27-3
                                 15 of the FCC Rules. OperationFiled
                                                               is subject 09/29/20
                                                                          to the following twoPage
                                                                                              conditions:102
                                                                                                         (1) thisof  122
                                                                                                                 device      PageID
                                                                                                                        may not cause
     harmful interference, and (2) this device must accept any interference received, including interference that may cause undesired operation.
     Warning: Changes or modifications to this unit not expressly approved by the party responsible for compliance could void the user's
     authority to operate the equipment.
     Note: This equipment has been tested and found to comply with the limits for a Class B digital device, pursuant to part 15 of the FCC
     Rules. These limits are designed to provide reasonable protection against harmful interference in a residential installation. This equipment
     generates, uses and can radiate radio frequency energy and, if not installed and used in accordance with the instructions, may cause harmful
     interference to radio communications. However, there is no guarantee that interference will not occur in a particular installation. If this
     equipment does cause harmful interference to radio or television reception, which can be determined by turning the equipment off and
     on, the user is encouraged to try to correct the interference by one or more of the following measures:
     - Reorient or relocate the receiving antenna.
     - Increase the separation between the equipment and receiver.
     - Connect the equipment into an outlet on a circuit different from that to which the receiver is connected.
     - Consult the dealer or an experienced radio/TV technician for help.
     Este aparato cumple con la Parte 15 de las Reglas de la FCC. La operación está sujeta a las dos siguientes condiciones: (1) este aparato
     no puede causar interferencias perjudiciales y (2) este aparato debe aceptar cualquier interferencia recibida, incluyendo una interferencia
     que pueda causar un funcionamiento indeseado.
     Advertencia: los cambios o modificaciones hechas a esta unidad que no estén expresamente aprobados por la parte responsable del cum-
     plimiento pueden anular la autoridad del usuario para operar el equipo.
     Nota: Este equipo ha sido probado y se lo encontró que cumple con los límites para un dispositivo digital de Clase B, de acuerdo con
     la parte 15 de las Normas de la FCC. Estos límites están diseñados para proporcionar una protección razonable contra interferencias
     dañinas en una instalación residencial. Este equipo genera, usa y puede irradiar energía de radiofrecuencia y, si no se lo instala y usa de
     acuerdo con las instrucciones, puede causar interferencia dañina a las comunicaciones de radio. Sin embargo, no hay garantía de que la
     interferencia no ocurra en una instalación en particular. Si este equipo causa interferencia dañina a la recepción de radio o televisión, lo
     que se puede determinar apagando y encendiendo el equipo, se recomienda que el usuario intente corregir la interferencia mediante una
     o más de las siguientes medidas:
     - Reoriente o reubique la antena receptora.
     - Aumente la separación entre el equipo y el receptor.
     - Conecte el equipo a un tomacorriente en un circuito diferente al que está conectado el receptor.
     - Para recibir ayuda consulte con el distribuidor o con un técnico experto en radio / TV.
     Cet appareil est conforme aux exigences de la Partie 15 des Règles du FCC. Son utilisation est assujettie aux deux conditions suivantes :
     (1) cet appareil ne doit pas causer d’interférence nocive; (2) cet appareil doit accepter les interférences, y compris celles qui peuvent causer
     un fonctionnement non désiré.
     Avertissement : Toute modification apportée à cet appareil sans l’approbation explicite de la partie responsable de la conformité pourrait
     annuler l’autorisation d’utiliser l’équipement.
     Remarque : Cet appareil a été testé et déclaré conforme aux limites pour appareils numériques de classe B, selon la section 15 des règle-
     ments de la FCC. Ces limites sont destinées à assurer une protection raisonnable contre les interférences nuisibles dans une installation
     résidentielle. Cet appareil produit, utilise et peut émettre de l’énergie radio électrique et, s’il n’est pas installé et utilisé conformément aux
     présentes instructions, peut causer des interférences nuisibles aux communications radio. Il n’existe toutefois aucune garantie que de telles
     interférences ne se produiront pas dans une installation particulière. Si cet appareil cause des interférences nuisibles à la réception des
     signaux de radio ou de télévision, ce qui peut être déterminé en allumant et en éteignant l’appareil, on encourage l’utilisateur d’essayer de
     corriger ces interférences par l’un des moyens suivants :
     - Réorienter ou repositionner l’antenne de réception.
     - Augmenter la distance séparant l’appareil du récepteur.
     - Brancher l’appareil sur un circuit électrique différent de celui où le récepteur est branché.
     - Consulter le détaillant ou un technicien spécialisé en radio/télévision.

     CAN ICES-005 (B)/NMB-005 (B)




     209971-01
                                                         Ex. R - Page 25 of 28
                                              To see operational and troubleshooting information and videos,                                       25
                                                                 go to www.hzsupport.com
  NOTE / NOTA_____________________
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 103 of 122 PageID


  _______________________________
  _______________________________
  _______________________________
  _______________________________
  _______________________________
  _______________________________
  _______________________________
  _______________________________
  _______________________________
  _______________________________
  _______________________________
  _______________________________
  _______________________________
  _______________________________
  26
                               Ex. R - Page 26 of 28
                    To see operational and troubleshooting information and videos,   209971-01
                                       go to www.hzsupport.com
  NOTE / NOTA_____________________
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 104 of 122 PageID


  _______________________________
  _______________________________
  _______________________________
  _______________________________
  _______________________________
  _______________________________
  _______________________________
  _______________________________
  _______________________________
  _______________________________
  _______________________________
  _______________________________
  _______________________________
  _______________________________
  209971-01
                               Ex. R - Page 27 of 28
                    To see operational and troubleshooting information and videos,   27
                                       go to www.hzsupport.com
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 105 of 122 PageID




                                 Purchase Information
                               Información de la compra
                                Renseignements d’achat

       Model #:_________________________                  Date of Purchase:______________________
       Nº de modelo / N° de modèle		                      Fecha de compra / Date d’achat




                          Staple Purchase Receipt Here
                        Engrape aquí el recibo de compra
                            Agrafez le reçu d’achat ici

                   PLEASE KEEP YOUR DATED SALES RECEIPT,
                IT IS REQUIRED FOR ALL WARRANTY REQUESTS.
          POR FAVOR GUARDE SU RECIBO DE VENTA FECHADO; SE LO
            REQUIERE PARA CUALQUIER SOLICITUD DE GARANTÍA.
          VEUILLEZ CONSERVER LE REÇU PORTANT LA DATE D’ACHAT;
         VOUS EN AUREZ BESOIN POUR TOUTES VOS DEMANDES LIÉES
                            À LA GARANTIE.




  28
                                     Ex. R - Page 28 of 28
                          To see operational and troubleshooting information and videos,    209971-01
                                             go to www.hzsupport.com
Case 1:20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 106 of 122 PageID #: 1641




                                EXHIBIT S
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 107 of 122 PageID
                                                                          Dusk-to-Dawn LED Light
                                                                                                 Models: 8813 / 8814


  Dated receipt required for warranty replacement.

                       FEATURES
  • Bright, energy saving LED light
  • Automatically operates at night only
  • Adjustable Color Temperature from Warm White to
    Daylight settings
                                                                                  8813                            8814
                       UNPACKING
                                                                      Note: All illustrations show model 8813. The instructions
  Be sure to remove all contents from packaging and verify            are the same for all models.
  all items are present before assembling this light fixture.
  This package includes the following items:
  • Dusk-to-dawn LED light.
  • Owner’s Manual
  • Mounting Hardware


  HARDWARE INCLUDED
  Note: Four mounting bracket screws are included. The installation will only require two. Discard the unused mounting
  bracket screws after installation.




  Plastic plug         #6 Mounting Bracket              #8 Mounting Bracket                      Wire Connector (x3)
                       Screw (x2)                       Screw (x2)



                                                                  FRONT    GND




  Mounting Bolt (Pre-Installed in Light Fixture)               Mounting Bracket




  © 2018 HeathCo LLC
                                                Ex. S - Page 1 of 16
                                    To see operational and troubleshooting information and videos,                     209841-01A
                                                       go to www.hzsupport.com
20-cv-00224-LPS   Document
      IMPORTANT SAFETY       27-3 Filed 09/29/20 Page 108 of 122 PageID
                       AND INSTALLATION
                            INFORMATION
   Before installing security light, read all instructions carefully and keep
   owner’s manual for future reference.
   • WARNING: To prevent electric shock, ensure that the power is
     disconnected before installation.
                                                                                                                                                 Photocell
   • WARNING: Risk of fire. Keep the lamp heads at least 2 in. from
     combustible materials.                                                                                                 Wall Mount
   • CAUTION: Burn hazard. Allow the light fixture to cool before
     touching.
   • This light fixture requires 120-volts AC.
   • This light fixture must be properly grounded.
   • Some electrical codes require installation by a qualified electrician.                                                                            Photocell

   • This fixture is designed for outdoor installation and should be
     mounted to a wall or eaves.
   • To achieve best results, this fixture should be mounted 8 feet (2.4
     meters) above the ground.                                                                                              Eave Mount
   • Ensure the photocell on the light fixture is positioned as shown
     when mounting the light on the wall or eaves.

                                 WIRING
                                                                                                                        T
                                                                                                                   ON
                                                                                                              FR
             WARNING: Turn power off at circuit breaker or fuse.
       Place tape over circuit breaker switch and verify power is                                                                  FR
                                                                                                                                        ON
                                                                                                                                             T




       off at the fixture.

   1. Remove the existing light fixture.                                                                                      Figure 1
   2. Install the mounting bracket with the stamped word “FRONT”
      facing away from the junction box (see Figure 1). Use the mount-
      ing bracket screws that best fit the junction box.
   3. Connect all ground wires to the pigtail wire attached to the green
      ground screw (see Figure 2).
   4. Twist the junction box wires and fixture wires together as shown.
      Secure with wire connectors (see Figure 2).
       • White to White                                                                   F
                                                                                              R
                                                                                                  O
                                                                                                      N
                                                                                                          T




       • Black to Black

                                                                                                                              Figure 2




   2
                                                   Ex. S - Page 2 of 16
                                       To see operational and troubleshooting information and videos,                                                   209841-01
                                                          go to www.hzsupport.com
20-cv-00224-LPS  Document
              FINAL ASSEMBLY27-3 Filed 09/29/20 Page 109 of 122 PageID
   1. Double check that all wiring connections are securely connected.
   2. Align the mounting bolt on the back of the fixture with the
      center hole in the mounting bracket. Note: The mounting bolt is                                                    FR
                                                                                                                           ON
                                                                                                                              T




      designed to stay in the light fixture.
   3. Tighten the mounting bolt securely being careful not to overtighten
      (see Figure 3).
   4. Push the rubber plug firmly into the mounting bolt hole on the
      light fixture (see Figure 3).
   5. Caulk around mounting plate and mounting surface with silicone
      weather sealant (see Figure 4).
   6. Turn on the circuit breaker and light switch.
   7. To test the light during daylight, cover the photocell with black                                 Figure 3
      tape and ensure the light works properly.
   8. Uncover the photocell and your unit will operate automatically
      – on at dusk, off at dawn.
   9. If needed, gently grasp the lamp heads and tilt them up or down
      or side to side to adjust the light coverage area (see Figure 5).


        CAUTION: Burn hazard. Allow the light fixture to cool
    before touching.

                             OPERATION                                                                  Figure 4
   Set the Adjustable Color Temperature dial to the desired light color
   (see Figure 6).
   • Turn the Adjustable Color Temperature dial toward the “Blue”color
     to increase the color temperature toward daylight (5000K).
   • Turn the Adjustable Color Temperature dial toward the “Orange”
     color to decrease the color temperature toward warm (3000K).

                      CARE AND CLEANING
   • To prolong the original appearance, clean the light fixture with
     clear water and a soft, damp cloth only.                                                           Figure 5
   • Do not use paints, solvents, or other chemicals on this light fixture.
     They could cause a premature deterioration of the finish. This is not           Color Temperature Dial        Photocell
     a defect in the finish and will not be covered by the warranty.
   • Do not spray the light fixture with a hose or power washer.




                                                                                                        Figure 6



   209841-01
                                                  Ex. S - Page 3 of 16
                                      To see operational and troubleshooting information and videos,                            3
                                                         go to www.hzsupport.com
20-cv-00224-LPS Document 27-3  Filed 09/29/20 Page 110 of 122 PageID
                          SPECIFICATIONS
   Power Requirements...................................... 120 VAC, 60 Hz
   Lumens:
     Model 8813............................................... 1850 LM
     Model 8814............................................... 3100 LM
   LED color temperature................................. Adjustable: 2700K to 5000K
   Wattage:
     Model 8813............................................... 24 W
     Model 8814............................................... 36 W


                                                  TROUBLESHOOTING GUIDE
       SYMPTOM                       POSSIBLE CAUSE                                         SOLUTION
       The light will not come on.   1. Light switch is turned off.                         1. Turn light switch on.
                                     2. Fuse is blown or circuit breaker is turned off.     2. Replace fuse or turn circuit breaker on.
                                     3. Daylight turn-off (photocell) is in effect.         3. Recheck after dark or cover photocell with
                                                                                               black tape to test (see Final Assembly, step 7).
                                     4. The circuit wiring is incorrect, if this is a new   4. Verify wiring is correct.
                                        installation.
       The light comes on during     The light may be installed in a relatively dark        The light fixture is operating normally under
       the day.                      location.                                              these circumstances. To test, shine a flashlight at
                                                                                            the photocell. The light should turn off.
       The lights stay on            The light may be installed in a relatively dark        The light fixture is operating normally under
       continuously.                 location.                                              these circumstances. To test, shine a flashlight at
                                                                                            the photocell. The light should turn off.



                                                        TECHNICAL SERVICE
   Please call 1-800-858-8501 (English speaking only) for assistance before returning product to store.
   If you experience a problem, follow this guide. You may also want to visit our Web site at: www.hzsupport.com. If the
   problem persists, call* for assistance at 1-800-858-8501 (English speaking only), 8:00 AM to 5:00 PM CST (M-F).
   You may also write* to:
   HeathCo LLC, P.O. Box 90045, Bowling Green, KY 42102-9045
   ATTN: Technical Service
   * If contacting Technical Service, please have the following information available: Model Number, Date of Purchase,
   and Place of Purchase.
                                          No Service Parts Available for this Product
   Please keep your dated sales receipt, it is required for all warranty requests.




   4
                                                        Ex. S - Page 4 of 16
                                           To see operational and troubleshooting information and videos,                               209841-01
                                                              go to www.hzsupport.com
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 111 of 122 PageID
                                         FIVE YEAR LIMITED WARRANTY
     This is a “Limited Warranty” which gives you specific legal rights. You may also have other rights which vary from
     state to state or province to province.
     For a period of five years from the date of purchase, any malfunction caused by factory defective parts or workman-
     ship will be corrected at no charge to you.
     Not Covered - Repair service, adjustment and calibration due to misuse, abuse or negligence, light bulbs, batteries,
     and other expendable items are not covered by this warranty. Any damage to the light fixture resulting from the use
     of chemicals or a pressure washer machine are not covered by this warranty. Unauthorized service or modification
     of the product or of any furnished component will void this warranty in its entirety. This warranty does not include
     reimbursement for inconvenience, installation, setup time, loss of use, unauthorized service, or return shipping charges.
     This warranty covers only HeathCo LLC assembled products and is not extended to other equipment and com-
     ponents that a customer uses in conjunction with our products.
     THIS WARRANTY IS EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
     INCLUDING ANY WARRANTY, REPRESENTATION OR CONDITION OF MERCHANT ABILITY
     OR THAT THE PRODUCTS ARE FIT FOR ANY PARTICULAR PURPOSE OR USE, AND SPECIFI-
     CALLY IN LIEU OF ALL SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES.
     REPAIR OR REPLACEMENT SHALL BE THE SOLE REMEDY OF THE CUSTOMER AND THERE
     SHALL BE NO LIABILITY ON THE PART OF HEATHCO LLC FOR ANY SPECIAL, INDIRECT,
     INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO ANY
     LOSS OF BUSINESS OR PROFITS, WHETHER OR NOT FORESEEABLE. Some states or provinces do
     not allow the exclusion or limitation of incidental or consequential damages, so the above limitation or exclusion
     may not apply to you.
     Please keep your dated sales receipt, it is required for all warranty requests.


  HeathCo LLC reserves the right to discontinue products and to change specifications at any time without incurring any
  obligation to incorporate new features in products previously sold.
  This device complies with Part 15 of the FCC Rules. Operation is subject to the following two conditions: (1) this device
  may not cause harmful interference, and (2) this device must accept any interference received, including interference
  that may cause undesired operation.
  CAN ICES-005 (B) / NMB-005 (B)
  Warning: Changes or modifications to this unit not expressly approved by the party responsible for compliance could
  void the user’s authority to operate the equipment.
  Note: This equipment has been tested and found to comply with the limits for a Class B digital device, pursuant to
  part 15 of the FCC Rules. These limits are designed to provide reasonable protection against harmful interference in a
  residential installation. This equipment generates, uses and can radiate radio frequency energy and, if not installed and
  used in accordance with the instructions, may cause harmful interference to radio communications. However, there is no
  guarantee that interference will not occur in a particular installation. If this equipment does cause harmful interference to
  radio or television reception, which can be determined by turning the equipment off and on, the user is encouraged to
  try to correct the interference by one or more of the following measures:
  - Reorient or relocate the receiving antenna.
  - Increase the separation between the equipment and receiver.
  - Connect the equipment into an outlet on a circuit different from that to which the receiver is connected.
  - Consult the dealer or an experienced radio/TV technician for help.




  209841-01
                                                 Ex. S - Page 5 of 16
                                     To see operational and troubleshooting information and videos,                              5
                                                        go to www.hzsupport.com
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 112 of 122 PageID
                                                                                  Lámpara LED del
                                                                            crepúsculo al amanecer
                                                                                                Modelos: 8813 / 8814

  Se necesita el recibo fechado para reemplazo bajo garantía.

                 CARACTERÍSTICAS
  • Luz LED brillante de bajo consumo de energía
  • Opera automáticamente únicamente por la noche
  • Temperatura de color ajustable desde los ajustes de
    blanco cálido a luz diurna
                                                                                   8813                              8814
                    DESEMPAQUE                                         Nota: Todas las ilustraciones muestran el modelo 8813.
  Asegúrese de retirar todo el contenido del empaque y                 Las instrucciones son las mismas para todos los modelos.
  verificar que todos los elementos estén incluidos antes de
  ensamblar este aparato de luz. Este paquete incluye los
  siguientes elementos:
  • Luz LED crepúsculo-al-amanecer.
  • Manual del propietario
  • Ferretería de montaje


  FERRETERÍA INCLUIDA
  Nota: Se incluyen cuatro tornillos para el soporte de montaje. La instalación sólo requiere dos. Deseche los tornillos del
  soporte de montaje no utilizados luego de la instalación.




  Enchufe de              Tornillo n°6 de soporte               Tornillo n°8 de soporte               Conectores de alambre (x3)
  plástico                de montaje (x2)                       de montaje (x2)



                                                                   FRONT    GND




  Tornillo de montaje (Preinstalado en el aparato)              Soporte de montaje




  6 2018 HeathCo LLC
  ©
                                                 Ex. S - Page 6 of 16
                              Para ver más información y vídeos sobre operación y resolución de problemas,                 209841-01
                                                                                                                        209841-01  S
                                                      visite www.hzsupport.com
20-cv-00224-LPS   DocumentDE27-3
    INFORMACIÓN IMPORTANTE       Filed 09/29/20
                             SEGURIDAD E        Page 113 of 122 PageID
                            INSTALACIÓN
   Antes de instalar la luz de seguridad, lea todas las instrucciones con
   cuidado y guarde el manual del propietario para futura referencia.
   • ADVERTENCIA: Para evitar descargas eléctricas, asegúrese de que
     la alimentación esté desconectada antes de la instalación.
                                                                                                                                                Fotocélula
   • ADVERTENCIA: Riesgo de incendio. Mantenga las bombillas alejadas
     al menos 2 pulgadas (51mm) de materiales combustibles.                                                             Montaje en pared
   • PRECAUCIÓN: Peligro de quemaduras. Deje que el aparato de luz
     se enfríe antes de tocarlo.
   • Este aparato de luz requiere 120 voltios CA.
   • Este aparato de luz debe estar correctamente conectado a tierra.
   • Algunas normativas eléctricas exigen que la instalación la realice                                                                              Fotocélula
     un electricista calificado.
   • Este aparato está diseñado para una instalación al aire libre y se lo
     debe montar en una pared o en aleros.
   • Para lograr los mejores resultados, este aparato debe montarse a 8                                                 Montaje en alero
     pies (2,4 metros) por encima del suelo.
   • Asegúrese que la fotocélula en el aparato de luz esté colocada como
     se muestra cuando la instale en la pared o en los aleros.

                              CABLEADO                                                                             ON
                                                                                                                        T
                                                                                                              FR

          ADVERTENCIA: Desconecte la energía en el fusible                                                                        FR
                                                                                                                                       ON
                                                                                                                                            T




    o cortacircuitos. Coloque cinta encima del interruptor de
    cortacircuitos y verifique que la energía está apagada en
    la luminaria.                                                                                                            Figura 1

   1. Quite el aparato de luz existente.
   2. Instale el soporte de montaje con la palabra estampada “FRONT”
      de espaldas a la caja de conexiones (vea la Figura 1). Use los
      tornillos del soporte de montaje que mejor se adapten a la caja
      de conexiones.
   3. Conecte todos los cables de tierra al cable flexible sujetado al
      tornillo verde de tierra (Vea la figura 2).                                                         T




   4. Conecte los cables de la caja de empalme con los cables del aparato
                                                                                                      N
                                                                                                  O
                                                                                              R
                                                                                          F




      de luz, como se muestra. Tuérazalos juntos y asegúrelos con un t
      (vea la Figura 2).
       • Blanco con blanco                                                                                                   Figura 2

       • Negro con negro




   209841-01
                                                   Ex. S - Page 7 of 16
                                Para ver más información y vídeos sobre operación y resolución de problemas,                                                 7
                                                        visite www.hzsupport.com
20-cv-00224-LPSMONTAJE
                 Document
                       FINAL27-3 Filed 09/29/20 Page 114 of 122 PageID
   1. Asegúrese de que todas las conexiones de los cables estén bien
      conectadas.
   2. Alinee el tornillo de montaje de la parte posterior del aparato                                                         FR
                                                                                                                                ON
                                                                                                                                   T




      con el agujero central del soporte de montaje. Nota: El tornillo
      de montaje está diseñado para permanecer en la lámpara.
   3. Apriete bien el tornillo de montaje teniendo cuidado de no
      apretarlo demasiado (vea la Figura 3).
   4. Empuje con fuerza el tapón de caucho en el orificio del perno de
      montaje de la lámpara (vea la Figura 3).
   5. Calafatee alrededor de la placa de montaje y de la superficie de
      montaje con un sellador de silicona (vea la Figura 4).
   6. Conecte el disyuntor y el interruptor de la luz.                                                      Figura 3
   7. Para probar el aparato de luz durante el día, cubra la fotocélula con
      una cinta negra y asegúrese que la luz funcione correctamente.
   8. Deje al descubierto la fotocélula y su unidad operará automáti-
      camente - encendida en el crepúsculo, apagada al amanecer.
   9. Si es necesario, sujete suavemente los cabezales de la lámpara y
      muévalas de lado a lado o de arriba hacia abajo para ajustar el
      área de cobertura de la luz (vea la Figura 5).


            PRECAUCIÓN: Peligro de quemaduras. Deje que el
       aparato de luz se enfríe antes de tocarlo.                                                           Figura 4

                             OPERACIÓN
   Fije el dial de temperatura de color ajustable al color de luz deseada
   (vea la Figura 6).
   • Gire el dial de temperatura de color ajustable hacia el color “Azul”
     para aumentar la temperatura del color hacia la luz del día (5000K).
   • Gire el selector de temperatura de color ajustable hacia el color
     “Naranja” para disminuir la temperatura de color hacia caliente
     (3000K).
                                                                                                            Figura 5
                      CUIDADO Y LIMPIEZA
   • Para prolongar la apariencia original, limpie la lámpara solo con                Dial de temperatura              Fotocélula
     agua limpia y un paño suave y húmedo.                                            de color
   • No use pinturas, solventes ni otros químicos en este aparato de luz.
     Podrían ser la causa de una prematura deterioración del acabado.
     Esto no es un defecto del acabado y no será cubierto por la garantía.
   • No rocíe la lámpara con una manguera o lavadora a presión.
   • Para limpiar la lente de la cámara, use solamente un paño seco de
     microfibra.
                                                                                                            Figura 6



   8
                                                  Ex. S - Page 8 of 16
                                      Para ver más información y vídeos sobre operación y resolución de problemas,      209841-01
                                                        visite www.hzsupport.com
20-cv-00224-LPS Document 27-3  Filed 09/29/20 Page 115 of 122 PageID
                         ESPECIFICACIONES
   Requisitos de Energía.................................... 120 VCA, 60 Hz
   Lúmenes:
     Modelo 8813............................................. 1850 LM
     Modelo 8814............................................. 3100 LM
   LED de temperatura de color........................ Ajustable: de 2700K a 5000K
   Potencia:
     Modelo 8813............................................. 24 W
     Modelo 8814............................................. 36 W


                                      GUIA DE INVESTIGACION DE AVERIAS
    SÍNTOMA                       POSIBLE CAUSA                                       SOLUCIÓN
    La luz no se enciende.        1. El interruptor de la luz está apagado.           1. Encienda el interruptor de la luz.
                                  2. El fusible está quemado o el disyuntor está      2. Cambie el fusible o conecte el disyuntor.
                                     desconectado.
                                  3. El apagado de la luz diurna (fotocélula)         3. Vuelva a revisar en la noche o cubra la
                                     está vigente.                                       fotocélula con cinta negra para probar (vea
                                  4. El cableado del circuito es incorrecto, si          ensamble final, paso 7).
                                     esta es una instalación nueva.                   4. Verifique que el cableado esté correcto.
    La luz se enciende durante    El aparato de luz puede ser instalado en un         El aparato de luz está operando normalmente bajo
    el día.                       sitio relativamente obscuro.                        estas circunstancias. Para probar, alumbre con una
                                                                                      linterna a la fotocélula. El aparato de luz deberá
                                                                                      apagarse.
    Las luces permanecen          El aparato de luz puede ser instalado en un         El aparato de luz está operando normalmente bajo
    encendidas constantemente.    sitio relativamente obscuro.                        estas circunstancias. Para probar, alumbre con una
                                                                                      linterna a la fotocélula. El aparato de luz deberá
                                                                                      apagarse.



                                                      SERVICIO TÉCNICO
       Favor de llamar al 1-800-858-8501 (sólo para hablar en inglés) para pedir ayuda antes de
                                   devolver el producto a la tienda.
   Si tiene algún problema, siga esta guía. Usted puede también visitar nuestro sitio Web: www.hzsupport.com. Si el
   problema continúa, llame al 1-800-858-8501 (sólo para hablar en inglés), de 8:00 AM a 5:00 PM CST (L-V). Usted
   puede también escribir a:
   HeathCo LLC
   P.O. Box 90045
   Bowling Green, KY 42102-9045
   ATTN: Technical Service (Servicio Técnico)
   * Si se llama al Servicio Técnico, por favor tener lista la siguiente información: Número de Modelo, Fecha de compra y
   Lugar de compra.
                             No hay piezas de servicio disponibles para este producto.
   Por favor guarde su recibo de venta fechado; se lo requiere para cualquier solicitud de garantía.


   209841-01
                                                    Ex. S - Page 9 of 16
                                 Para ver más información y vídeos sobre operación y resolución de problemas,                              9
                                                         visite www.hzsupport.com
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 116 of 122 PageID
                                            GARANTÍA LIMITADA A 5 AÑOS
       Esta es una “Garantía Limitada” que le da a Ud. derechos legales específicos. Usted puede también tener otros
       derechos que varían de estado a estado o de provincia a provincia.
       Por un período de 5 años desde la fecha de compra, cualquier mal funcionamiento ocasionado por partes defectuosas
       de fábrica o mano de obra será corregido sin cargo para Ud.
       No cubierto - Servicio de reparación, ajuste y calibración debido al mal uso, abuso o negligencia, bombillas, baterías,
       u otras partes fungibles no están cubiertas por esta garantía. Cualquier daño en el aparato de luz como resultado
       de usar productos químicos o lavadora a presión no están cubiertos por esta garantía. Los Servicios no autorizados
       o modificaciones del producto o de cualquier componente que se provee invalidarán esta garantía en su totalidad.
       Esta garantía no incluye reembolso por inconveniencia, instalación, tiempo de instalación, perdida de uso, servicio
       no autorizado, o costos de transporte de retorno.
       Esta garantía cubre solamente los productos ensamblados por HeathCo LLC y no se extiende a otros equipos o
       componentes que el consumidor usa junto con nuestros productos.
       ESTA GARANTÍA ESTÁ EXPRESAMENTE EN LUGAR DE OTRAS GARANTÍAS, EXPRESADAS
       O SOBREENTENDIDAS, INCLUYENDO CUALQUIER GARANTÍA, REPRESENTACIÓN O CON-
       DICIÓN DE COMERCIABILIDAD O QUE LOS PRODUCTOS SE ADAPTEN PARA CUALQUIER
       PROPÓSITO O USO EN PARTICULAR, Y ESPECIFICAMENTE EN LUGAR DE TODOS LOS DAÑOS
       ESPECIALES, INDIRECTOS, INCIDENTALES Y CONSECUENTES.
       LA REPARACIÓN O EL REEMPLAZO DEBERÍA SER LA ÚNICA SOLUCIÓN DEL CLIENTE Y
       NO HABRÁ RESPONSABILIDAD POR PARTE DE HEATHCO LLC POR CUALQUIER DAÑO
       ESPECIAL, INDIRECTO, INCIDENTAL O CONSECUENTE, INCLUIDOS PERO NO LIMITADOS
       A CUALQUIER PÉRDIDA DE NEGOCIO O GANACIAS SEAN O NO PREVISIBLES. Algunos estados
       o provincias no permiten la exclusión o limitación de daños incidentales o consecuentes, de modo que la limitación
       o exclusión arriba indicada puede que no se aplique a Ud.
       Por favor guarde su recibo de venta fechado; se lo requiere para cualquier solicitud de garantía.

  HeathCo LLC se reserva el derecho de discontinuar los productos y de cambiar las especificaciones a cualquier hora sin
  incurrir en ninguna obligación de tener que incorporar las nuevas características en los productos vendidos anteriormente.
  Este aparato cumple con la Parte 15 de las Reglas de la FCC. La operación está sujeta a las dos siguientes condiciones: (1)
  este aparato no puede causar interferencias perjudiciales y (2) este aparato debe aceptar cualquier interferencia recibida,
  incluyendo una interferencia que pueda causar un funcionamiento indeseado.
  CAN ICES-005 (B) / NMB-005 (B)
  Advertencia: los cambios o modificaciones hechas a esta unidad que no estén expresamente aprobados por la parte
  responsable del cumplimiento pueden anular la autoridad del usuario para operar el equipo.
  Nota: Este equipo ha sido probado y se lo encontró que cumple con los límites para un dispositivo digital de Clase B,
  de acuerdo con la parte 15 de las Normas de la FCC. Estos límites están diseñados para proporcionar una protección
  razonable contra interferencias dañinas en una instalación residencial. Este equipo genera, usa y puede irradiar energía de
  radiofrecuencia y, si no se lo instala y usa de acuerdo con las instrucciones, puede causar interferencia dañina a las comuni-
  caciones de radio. Sin embargo, no hay garantía de que la interferencia no ocurra en una instalación en particular. Si este
  equipo causa interferencia dañina a la recepción de radio o televisión, lo que se puede determinar apagando y encendiendo
  el equipo, se recomienda que el usuario intente corregir la interferencia mediante una o más de las siguientes medidas:
  - Reoriente o reubique la antena receptora.
  - Aumente la separación entre el equipo y el receptor.
  - Conecte el equipo a un tomacorriente en un circuito diferente al que está conectado el receptor.
  - Para recibir ayuda consulte con el distribuidor o con un técnico experto en radio / TV.
  10
                                                   Ex. S - Page 10 of 16
                                 Para ver más información y vídeos sobre operación y resolución de problemas,           209841-01
                                                         visite www.hzsupport.com
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 117 of 122 PageID
                                                                          Éclairage nocturne à DEL
                                                                                                Modèles : 8813 / 8814


  Reçu daté nécessaire pour remplacement sous garantie.

                CARACTÉRISTIQUES
  • Brillant luminaire à DEL éconergétique
  • Fonctionne automatiquement rien que la nuit
  • Température de couleur ajustable des réglages du blanc
    chaud au lumière du jour
                                                                                  8813                           8814
                       DÉBALLAGE                                      Remarque : Toutes les illustrations portent sur le modèle
  Retirez tout le contenu de l’emballage et assurez-vous              8813. Les directives sont identiques pour tous les modèles.
  d’avoir en main tous les éléments avant de débuter
  l’assemblage. L’emballage contient les éléments suivants :
  • Éclairage nocturne automatique à DEL.
  • Guide du propriétaire
  • Ferrures de montage


  QUINCAILLERIE FOURNIE
  Remarque : Les quatre vis du support de montage sont fournies. L’installation n’en exige que deux. Jeter les vis du support
  de montage non utilisée une fois l’installation terminée.




  Bouchon de                      Vis n° 6 du support                 Vis n° 8 du support             Serre-fils (x3)
  plastique                       de montage (x2)                     de montage (x2)



                                                                  FRONT    GND




  Boulon de montage (Pré-installé dans le luminaire)           Support de montage




  © 2018 HeathCo LLC
  209841-01
                                               Ex. S - Page 11 of 16
                                         Visitez www.hzsupport.com pour des renseignements                              209841-0111F
                                              et des vidéos sur l'utilisation et le dépannage
20-cv-00224-LPS   Document 27-3
    IMPORTANTS RENSEIGNEMENTS      Filed 09/29/20 Page 118 of 122 PageID
                              DE SÉCURITÉ
                         ET D'INSTALLATION
   Avant d’installer ce luminaire de sécurité, lisez avec soin toutes les
   directives et conserver le guide du propriétaire aux fins de référence.
   • AVERTISSEMENT : Pour éviter les chocs électriques, assurez-vous
     que l’alimentation est coupée avant de commencer l’installation.
                                                                                                                                                   Photoélectrique
   • AVERTISSEMENT : Risque d’incendie. Conservez au moins 2 po
     (51 mm) entre les lampes et toute matière combustible.                                                                  Montage mural
   • ATTENTION : Danger de brûlure. Laissez refroidir le luminaire
     avant d’y toucher.
   • Ce luminaire exige une alimentation de 120 volts c.a.
   • Ce luminaire doit être correctement mis à la terre.
   • Dans certaines localités, le code de l’électricité exige que l’installation                                                                   Photoélectrique
     soit confiée à un électricien qualifié.
   • Ce luminaire est conçu pour une installation extérieure; il devrait
     être fixé à un mur ou à l’avant-toit.
   • Pour des résultats optimums, ce luminaire doit être installé à 8 pieds                                     Montage sous avant-toit
     (2,4 mètres) du sol.
   • Assurez-vous que la photocellule du luminaire est positionnée comme
     illustré lors du montage de l’appareil au mur ou sous l’avant-toit.

                                 CÂBLAGE                                                                            ON
                                                                                                                         T
                                                                                                               FR

        MISE EN GARDE : Coupez l’alimentation au disjoncteur                                                                         FR
                                                                                                                                          ON
                                                                                                                                               T




    ou au fusible. Mettez le ruban gommé sur l’interrupteur
    du disjoncteur et vérifiez que l'alimentation est coupée au
    montage.                                                                                                                    Figure 1

   1. Enlever l’appareil d’éclairage existant.
   2. Installez le support de montage de sorte que le mot « FRONT »
      soit à l’opposé de la boîte de jonction (voir la Figure 1). Utilisez
      les vis du support de montage qui conviennent le mieux à la boîte
      de jonction.
   3. Branchez tous les fils de mise à la terre au fil de raccord fixé à la
      vis verte de mise à la terre (voir la Figure 2).                                     F
                                                                                               R
                                                                                                   O
                                                                                                       N
                                                                                                           T




   4. Torsader les fils de la boîte de jonction avec ceux de la commande
      d’éclairage. Les fixer ensemble à l’aide de serre-fils (voir la Figure 2).
       • Blanc avec blanc                                                                                                       Figure 2
       • Noir avec noir




   12
                                                    Ex. S - Page 12 of 16
                                             Visitez www.hzsupport.com pour des renseignements                                                            209841-01
                                                  et des vidéos sur l'utilisation et le dépannage
20-cv-00224-LPS  Document
             ASSEMBLAGE    27-3 Filed 09/29/20 Page 119 of 122 PageID
                        FINAL
   1. Assurez-vous que tous les fils sont solidement branchés.
   2. Alignez le boulon de montage à l’arrière du luminaire avec le
      trou central du support de montage. Remarque : Le boulon de                                                            FR
                                                                                                                               ON
                                                                                                                                  T




      montage est conçu pour demeurer dans le luminaire.
   3. Serrez solidement le boulon de montage, en évitant toutefois de
      trop le serrer (voir la Figure 3).
   4. Enfoncez fermement le bouchon de caoutchouc dans le trou du
      boulon de montage du luminaire (voir la Figure 3).
   5. Appliquez un scellant d’étanchéité entre la plaque de montage et
      la surface de montage (voir la Figure 4).
   6. Ré-enclenchez le disjoncteur puis ouvrez l’interrupteur.
   7. Pour vérifier le fonctionnement pendant la journée, recouvrez la                                Figure 3
      photocellule d’un ruban adhésif électrique noir et vérifiez que le
      luminaire fonctionne correctement.
   8. Retirez le ruban adhésif de la photocellule; le luminaire devrait
      fonctionner automatiquement, s’allumant au crépuscule pour
      s’éteindre à l’aurore.
   9. Au besoin, agrippez doucement les projecteurs, puis déplacez-le
      de droite à gauche ou du bas vers le haut pour régler la zone
      d’éclairage (voir la Figure 5).


        ATTENTION : Danger de brûlure. Laissez refroidir le                                           Figure 4
    luminaire avant d’y toucher.

                            UTILISATION
   Réglez le cadran Adjustable Color Temperature à la température de
   couleur souhaitée (voir la Figure 6).
   • Tournez le cadran Adjustable Color Temperature vers la couleur
     « bleue » pour augmenter la température de couleur, vers la lumière
     du jour (5 000 K).
   • Tournez le cadran Adjustable Color Temperature vers la couleur
     « orange » pour diminuer la température de couleur, vers la lumière                              Figure 5
     chaude (3000 K).
                                                                                    Cadran de température        Photoélectrique
                  ENTRETIEN ET NETTOYAGE                                            de couleur
   • Pour prolonger l’apparence originale, nettoyez uniquement au moyen
     d’un chiffon doux trempé dans de l’eau.
   • N’appliquez aucune peinture, solvant ou produit chimique sur ce
     luminaire. Cela pourrait causer une détérioration prématurée du
     fini. Cela ne constitue pas un défaut du fini, de sorte que ce n’est
     pas couvert par la garantie.
   • Évitez de nettoyer le luminaire au moyen du boyau d’arrosage ou
                                                                                                      Figure 6
     d’une laveuse à pression.


   209841-01
                                               Ex. S - Page 13 of 16
                                         Visitez www.hzsupport.com pour des renseignements                                   13
                                              et des vidéos sur l'utilisation et le dépannage
20-cv-00224-LPS Document 27-3   Filed 09/29/20 Page 120 of 122 PageID
                          FICHE TECHNIQUE
   Courant requis................................................................. 120 V c.a., 60 Hz
   Lumens :
     Modèle 8813............................................................... 1 850 LM
     Modèle 8814............................................................... 3 100 LM
   Température de couleur de la DEL................................. Réglable de 2 700 K à 5 000 K
   Puissance :
     Modèle 8813............................................................... 24 W
     Modèle 8814............................................................... 36 W

                                                      GUIDE DE DÉPANNAGE
    SYMPTÔME                   CAUSE POSSIBLE                                        SOLUTION
    L’éclairage ne s’allume    1. L’interrupteur est hors tension.                   1. Placez l’interrupteur en position ON.
    pas.                       2. Le fusible est grillé ou le disjoncteur est        2. Remplacez le fusible ou enclenchez le disjoncteur.
                                  déclenché.
                               3. La photocellule est en fonction.                   3. Vérifiez de nouveau après le coucher du soleil ou
                                                                                        recouvrez la photocellule d’un ruban adhésif noir
                                                                                        pour en faire l'essai (voir l’étape 7 de l’assemblage
                                                                                        final).
                               4. Le câblage du circuit est incorrect, s’il s’agit   4. Vérifiez le câblage.
                                  d’une nouvelle installation.
    La lumière s’allume        Le luminaire peut être installé dans un endroit       Le luminaire fonctionne normalement dans ces
    pendant la journée.        relativement sombre.                                  circonstances. Pour en faire l’essai, dirigez le faisceau
                                                                                     d’une lampe de poche vers la photocellule. L’éclairage
                                                                                     devrait s’éteindre.
    L’éclairage demeure        Le luminaire peut être installé dans un endroit       Le luminaire fonctionne normalement dans ces
    continuellement            relativement sombre.                                  circonstances. Pour en faire l’essai, dirigez le faisceau
    allumé.                                                                          d’une lampe de poche vers la photocellule. L’éclairage
                                                                                     devrait s’éteindre.


                                                        SERVICE TECHNIQUE
    Veuillez faire le 1 800 858-8501 (service en anglais seulement) pour obtenir de l’aide avant de
                                     retourner l’article au magasin.
   En cas de problème, suivez ce guide. Vous pouvez aussi visiter notre site Web à www.hzsupport.com. Si le problème
   persiste, composez* le 1 800 858-8501 (service en anglais seulement), entre 8 h 00 et 17 h 00, HNC, du lundi au vendredi.
   Vous pouvez aussi écrire au :
   HeathCo LLC
   P.O. Box 90045
   Bowling Green, KY 42102-9045
   ATTN: Technical Service (Service technique)
   * Lors d’un appel au service technique, veuillez avoir les renseignements suivants à portée de main : numéro du modèle,
   date d’achat et endroit de l’achat.
                              Aucune pièce de rechange n’est disponible pour ce produit.
   Veuillez conserver le reçu portant la date d’achat; vous en aurez besoin pour toutes vos demandes liées à la garantie.

   HeathCo LLC se réserve le doit d’abandonner tout produit et d’en changer les spécifications, en tout temps et sans
   contracter quelque obligation que ce soit quant à l’incorporation de nouvelles caractéristiques aux produits déjà vendus.

   14
                                                      Ex. S - Page 14 of 16
                                                Visitez www.hzsupport.com pour des renseignements                                      209841-01
                                                     et des vidéos sur l'utilisation et le dépannage
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 121 of 122 PageID
                                           GARANTIE LIMITÉE DE 5 ANS
     Il s’agit d’une « Garantie limitée » qui vous confère des droits juridiques spécifiques. Vous pouvez également jouir
     d’autres droits, variables d’une province à l’autre.
     Pendant une période de 5 ans à compter de la date d’achat, toute anomalie de fonctionnement imputable à un vice
     de matériau ou de main-d’oeuvre sera corrigée gratuitement.
     Exclusions de la garantie - Réparations, réglage et calibrage dus à une mauvaise utilisation, un mauvais traitement
     ou à la négligence. Les ampoules, les piles et des autres articles non durables ne sont pas couverts par cette garantie.
     Les dommages causés au luminaire qui seraient attribuables à l’utilisation de produits chimiques ou d’une machine
     à laver à pression ne sont pas couverts par la garantie. Le service non autorisé ou la modification du produit ou
     d’un ou l’autre de ses composants fournis invalidera totalement la présente garantie. Cette garantie n’inclut pas le
     remboursement pour le dérangement, l’installation, le réglage, la perte d’utilisation, le service non autorisé ou les
     frais d’expédition pour le renvoi de la marchandise.
     La garantie ne couvre que les produits assemblés HeathCo LLC et ne s’étend pas aux autres équipements et com-
     posants que le client pourrait utiliser conjointement avec nos produits.
     CETTE GARANTIETIENT EXPRESSÉMENT LIEU DETOUTES AUTRES GARANTIES,EXPLICITES
     OU IMPLICITES, Y COMPRIS DE TOUTE GARANTIE DE REPRÉSENTATION OU DE CONDI-
     TION DE CONVENANCE À LA COMMERCIALISATION OU À L’EFFET QUE LES PRODUITS
     CONVIENNENT À UN BUT OU À UNE UTILISATION PARTICULIÈRE, ET SPÉCIFIQUEMENT
     DE TOUS DOMMAGES SPÉCIAUX, DIRECTS, INDIRECTS OU SECONDAIRES.
     LE REMPLACEMENT OU LA RÉPARATION CONSTITUENT LE SEUL RECOURS DU CLIENT
     ET HEATHCO LLC NE POURRA ÊTRE TENUE RESPONSABLE DE TOUS DOMMAGES SPÉ-
     CIAUX, DIRECTS, INDIRECTS OU SECONDAIRES, Y COMPRIS, SANS S’Y LIMITER, LES PERTES
     COMMERCIALES ET PERTES DE PROFIT, QU’ELLES SOIENT PRÉVISIBLES OU NON. Certaines
     provinces n’autorisent pas l’exclusion ou la limitation des dommages indirects ou secondaires, et la limitation ou
     l’exclusion ci-dessus pourrait ne pas s’appliquer à vous.
     Veuillez conserver le reçu portant la date d’achat; vous en aurez besoin pour toutes vos demandes liées à la garantie.

  Cet appareil est conforme aux exigences de la Partie 15 des Règles du FCC. Son utilisation est assujettie aux deux condi-
  tions suivantes : (1) cet appareil ne doit pas causer d’interférence nocive; (2) cet appareil doit accepter les interférences,
  y compris celles qui peuvent causer un fonctionnement non désiré.
  CAN ICES-005 (B) / NMB-005 (B)
  Avertissement : Toute modification apportée à cet appareil sans l’approbation explicite de la partie responsable de la
  conformité pourrait annuler l’autorisation d’utiliser l’équipement.
  Remarque : Cet appareil a été testé et déclaré conforme aux limites pour appareils numériques de classe B, selon la section
  15 des règlements de la FCC. Ces limites sont destinées à assurer une protection raisonnable contre les interférences
  nuisibles dans une installation résidentielle. Cet appareil produit, utilise et peut émettre de l’énergie radio électrique
  et, s’il n’est pas installé et utilisé conformément aux présentes instructions, peut causer des interférences nuisibles aux
  communications radio. Il n’existe toutefois aucune garantie que de telles interférences ne se produiront pas dans une
  installation particulière. Si cet appareil cause des interférences nuisibles à la réception des signaux de radio ou de télé-
  vision, ce qui peut être déterminé en allumant et en éteignant l’appareil, on encourage l’utilisateur d’essayer de corriger
  ces interférences par l’un des moyens suivants :
  - Réorienter ou repositionner l’antenne de réception.
  - Augmenter la distance séparant l’appareil du récepteur.
  - Brancher l’appareil sur un circuit électrique différent de celui où le récepteur est branché.
  - Consulter le détaillant ou un technicien spécialisé en radio/télévision.


  209841-01
                                                Ex. S - Page 15 of 16
                                          Visitez www.hzsupport.com pour des renseignements                                     15
                                               et des vidéos sur l'utilisation et le dépannage
20-cv-00224-LPS Document 27-3 Filed 09/29/20 Page 122 of 122 PageID




                             Purchase Information
                           Información de la compra
                            Renseignements d’achat

       Model #:__________________                 Date of Purchase:______________
       Nº de modelo / N° de modèle		              Fecha de compra / Date d’achat




                         Staple Purchase Receipt Here
                       Engrape aquí el recibo de compra
                           Agrafez le reçu d’achat ici

                  PLEASE KEEP YOUR DATED SALES RECEIPT,
               IT IS REQUIRED FOR ALL WARRANTY REQUESTS.
         POR FAVOR GUARDE SU RECIBO DE VENTA FECHADO; SE LO
           REQUIERE PARA CUALQUIER SOLICITUD DE GARANTÍA.
         VEUILLEZ CONSERVER LE REÇU PORTANT LA DATE D'ACHAT;
           VOUS EN AUREZ BESOIN POUR TOUTES VOS DEMANDES
                         LIÉES À LA GARANTIE.




  16
                                Ex. S - Page 16 of 16
                          Visitez www.hzsupport.com pour des renseignements         209841-01
                               et des vidéos sur l'utilisation et le dépannage
